Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 1 of 167




                                   EXHIBIT “2”




  C:\Users\mp076648\Desktop\Exhibit Sheets\EXHIBIT 2
  COVER SHEET.docx
 OCS Search                                                              Page 1 of 4
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 2 of 167




Clerk's Home (http://www.miami-dadeclerk.com/home.asp)
Online Services (http://www.miami-dadeclerk.com/online_services.asp)
About Us (http://www.miami-dadeclerk.com/about.asp)
Contact Us (http://www.miami-dadeclerk.com/contact.asp)
My Account (https://www2.miami-dadeclerk.com/PremierServices/login.aspx)




       Miami-Dade County Civil, Family and Probate Courts
                       Online System


        Back to Results




     OSCAR ROBERTO CELASCO ET AL VS MERRILL LYNCH, PIERCE, FENNER &
     SMITH INCORPORATED
     Local Case Number: 2019-003239-CA-01
     Filing Date: 01/31/2019
     State Case Number: 132019CA003239000001
     Case Type: Other Civil Complaint
     Consolidated Case No.: N/A
     Judicial Section: CA05
     Case Status: OPEN



       Parties                                                                    Number of Parties: 8   −

        Export to

       Party                                                         Attorney           Other Attorney
       Description         Party Name                                Information        (s)

       Plaintiff           Celasco, Oscar Roberto




 https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                     3/1/2019
OCS Search                                                              Page 2 of 4
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 3 of 167


    Party                                                                  Attorney            Other Attorney
    Description          Party Name                                        Information         (s)

    Plaintiff            GSSC SP

    Plaintiff            GSSC Holdings LTD

    Plaintiff            Centrica Invt. Capital, Inc.

    Plaintiff            Mesoamerica Acre Farms, Inc.

    Plaintiff            G.S.S. Capital Group Ltd.

    Plaintiff            Westwood Holdings, Inc.

    Defendant            Merrill Lynch, Pierce, Fenner & Smith
                         Incorporated




     Hearing Details                                                                    Number of Hearing: 0    −


      No hearing information found




     Dockets                                                                            Dockets Retrieved: 10   −

     Export to

                                                        Docket          Event
                Number   Date           Book/Page       Entry           Type      Comments


               9        02/26/2019                     Affidavit of:   Event     NO SUMMONS ATTACHED

                         02/11/2019                     20 Day          Service
                                                        Summons
                                                        Issued




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                             3/1/2019
OCS Search                                                              Page 3 of 4
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 4 of 167


                                                 Docket         Event
           Number       Date         Book/Page   Entry          Type    Comments

           8            02/09/2019               Receipt:       Event   RECEIPT#:3480175 AMT
                                                                        PAID:$10.00 COMMENT:
                                                                        ALLOCATION CODE
                                                                        QUANTITY UNIT AMOUNT
                                                                        3139-SUMMONS ISSUE FEE 1
                                                                        $10.00 $10.00 TENDER
                                                                        TYPE:E-FILING ACH TENDER
                                                                        AMT:$10.00 RECEIPT
                                                                        DATE:02/09/2019
                                                                        REGISTER#:348
                                                                        CASHIER:EFILINGUSER

          7            02/08/2019               ESummons       Event   Parties: Merrill Lynch Pierce
                                                 20 Day                 Fenner & Smith Incorporated
                                                 Issued

           5            02/06/2019               Receipt:       Event   RECEIPT#:3460260 AMT
                                                                        PAID:$401.00 COMMENT:
                                                                        ALLOCATION CODE
                                                                        QUANTITY UNIT AMOUNT
                                                                        3100-CIRCUIT FILING FEE 1
                                                                        $401.00 $401.00 TENDER
                                                                        TYPE:E-FILING ACH TENDER
                                                                        AMT:$401.00 RECEIPT
                                                                        DATE:02/06/2019
                                                                        REGISTER#:346
                                                                        CASHIER:EFILINGUSE

          6            02/05/2019               (A) 20 Day     Event
                                                 (C)
                                                 Summons
                                                 (Sub)
                                                 Received

          4            01/31/2019               Exhibit List   Event


          3            01/31/2019               Exhibit List   Event


          2            01/31/2019               Complaint      Event


          1            01/31/2019               Civil Cover    Event




     Back to Results




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                        3/1/2019
OCS Search                                                              Page 4 of 4
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 5 of 167



 Please be advised:

 The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no
 warranties or representations whatsoever regarding the completeness, accuracy, or timeliness of such
 information and data. Information on this website has been posted with the intent that it be readily available for
 personal and public non-commercial (educational) use and to provide the public with direct online access to
 information in the Miami-Dade Clerk’s Office information systems. Other than making limited copies of this
 website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website,
 including the contents thereof, in any form or by any means, or store it in any information storage and retrieval
 system, without prior written permission from the Miami-Dade Clerk’s Office.

 If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that
 which you may use for personal use, as defined above, visit our Web API Services (https://www2.miami-
 dadeclerk.com/Developers). To review the complete Miami-Dade County Disclaimer, follow this link:
 http://www.miamidade.gov/info/disclaimer.asp (http://www.miamidade.gov/info/disclaimer.asp)

                 Email (https://miamidadecounty.co1.qualtrics.com/SE/?SID=SV_bDvccbiqJBvQ2LH)
| Login (/PremierServices/login.aspx?ReturnUrl=https://www2.miami-dadeclerk.com/ocs/Search.aspx)
                                         Clerk's Home (http://www.miami-dadeclerk.com/home.asp)
                     | Privacy Statement (http://www.miamidade.gov/info/privacy_and_security.asp)
                                      | Disclaimer (http://www.miamidade.gov/info/disclaimer.asp)
                                                                                                  (http://www.miamidade.gov)
                                       | Contact Us (http://www.miami-dadeclerk.com/contact.asp)
                                          | About Us (http://www.miami-dadeclerk.com/about.asp)
                                               2015 Clerk of the Courts. All Rights reserved.




https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                 3/1/2019
                                                                        Page 1 of 2
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 6 of 167




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2bg... 3/1/2019
                                                                        Page 2 of 2
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 7 of 167




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2bg... 3/1/2019
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 8 of 167
Filing # 84230147 E-Filed 01/31/2019 03:09:30 PM


                  IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                          IN AND FOR MIAMI- DADE COUNTY, FLORIDA

                                         CASE NO.

     OSCAR ROBERTO CELASCO, individually,
     and as settlor of GSSC SP; GSSC HOLDINGS
     LTD.; CENTRICA INVT. CAPITAL, INC.;
     MESOAMERICA ACRE FARMS, INC.; G.S.S.
     CAPITAL GROUP LTD.; and WESTWOOD
     HOLDINGS, INC.,

            Petitioners,

     V.

     MERRILL LYNCH, PIERCE, FENNER &
     SMITH INCORPORATED,

            Respondent.


              APPLICATION AND MOTION TO VACATE ARBITRATION AWARD

            Pursuant to the Federal Arbitration Act, 9 USC § 10 ("FAA") and Florida Statute § 682.01,

     et. seq., Oscar Roberto Celasco, GSSC SP, GSSC Holdings Ltd., Mesoamerica Acre Farms, Inc.,

     Centrica Invt. Capital, Inc., G.S.S. Capital Group Ltd., and Westwood Holdings, Inc. (collectively

     referred to herein as "Petitioners"), move to vacate an arbitration award entered and served on

     January 8, 2019. See Exhibit A.

                                                  PARTIES

             I.     Petitioner Oscar Roberto Celasco is a Swiss Citizen who resides in Costa Rica,

            2.      Petitioner GSSC SP is a Scottish Partnership.

            3.      Petitioner GSSC Holdings Limited is a company organized under the laws of the

     British Virgin Islands with its principal place of business in the British Virgin Islands.




                                                       1
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 9 of 167




          4.        Petitioner Mesoamerica Acre Farms, Inc., is a Panamanian company with its

   principal place of business in El Salvador.

          5.        Petitioner Centrica Investment Capital Inc., is a Panamanian company with its

   principal place of business in Panama.

          6.        Petitioner Westwood Holding, Inc., is a Delaware company with its principal place

   of business in Delaware.

          7.        Petitioner G.S.S. Capital Group Limited is a company organized under the laws of

   British Virgin Islands, with its principal place of business in the British Virgin Islands.

          8.        Respondent Merrill Lynch, Pierce, Fenner & Smith Inc. ("Merrill Lynch"), is a

   Delaware corporation headquartered in New York, NY with a principal place of business in Miami,

   Florida at 355 Alhambra Circle, Coral Gables, Florida 33134. This was the only office location

   that Petitioners ever had contact with. Merrill Lynch is a member of the Financial Industry

   Regulatory Authority ("FINRA").

                                    3 URISDICTION AND VENUE

          9.        This case involves claims for damages well in excess of the jurisdictional minimum

   of this Court.

          10.       This Court has jurisdiction over Respondent pursuant to § 682.19, Fla. Stat., and §

   48.193, Fla. Stat., because Respondent operates, conducts, engages in, and carries on a business in

   Miami, Florida and the events giving rise to this action all occurred at Respondent's branch office

   location in Miami-Dade County, Florida.

          11.       Venue is proper in this Court pursuant to § 682.19, Fla. Stat., because the

   Respondent has a place of business in Miami, Florida,




                                                     2
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 10 of 167




           12,     F1NRA issued the award on January 8, 2019, and accordingly this Application and

    Motion is timely filed pursuant to § 682.13(2) FIa. Stat.

                                            BACKGROUND

           13.     Petitioners are former customers of Respondent Merrill Lynch.

           14.     Between 2009 and 2016, Petitioners maintained significant assets with Respondent,

    at times exceeding fifteen million dollars ($15,000,000) in value.

           15.     A dispute arose and Petitioners filed a Statement of Claim ("SOC") against

    Respondent through the FINRA arbitration forum on or about September 22, 2016.

           16.     An Amended SOC was filed on or about May 1, 2018.

           17.     The underlying arbitration was captioned Oscar Roberto Celasco, GSSC SP, GSSC

    Holdings LTD, et al, vs. Merrill Lynch Pierce Fenner & Smith Inc., and was assigned FINRA Case

    No. 16-02805 (the "FINRA Arbitration").

           18.     Petitioners sought damages in excess of Eight Million Dollars ($8,000,000.00),

    among other relief.

           19.     Respondent denied all of Petitioners allegations in the SOC and Amended SOC and

    requested expungement of the arbitration matter from non-party John Anthony Fiasco's Central

    Registration Depository ("CRD") records. During all material times, Mr. Fiasco was Petitioners

    investment broker and investment advisor at Merrill Lynch.

           20.     Petitioners and Respondent agreed "to submit the present matter in controversy to

    arbitration in accordance with the FINRA By-Laws, Rules, and Codes of Arbitration Procedure"

    pursuant to the terms of the F1NRA Arbitration Submission Agreements signed by both Petitioners

    and Respondent. See Exhibit B and Exhibit C, respectively.




                                                     3
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 11 of 167




           21.     Pursuant to the applicable F1NRA Code of Arbitration Procedure for Customer

    Disputes (the "Customer Code"), Petitioners and Respondent were served with a list of arbitrators

    and disclosure reports to be used in selecting the three-member panel of arbitrators for the

    arbitration case, as evidenced by the November 18, 2016 correspondence from FINRA. See,

    Exhibit D.

           22.     Pursuant to the terms of the November 18, 2016 correspondence and the Customer

    Code, the case was to proceed "according to the Optional All-Public Panel Rule." See, Exhibit D.

           23.     Pursuant to the Customer Code, the arbitration panel was to be composed of

    individuals that definitively fell within the categories as defined by F1NRA Rules to be either

    "public" or "non-public" arbitrators. See Rule 12100(r), 12100(y), 12400, and 12403 of the

    Customer Code.1

           24.     The Customer Code requires that Petitioners and Respondent select, strike and rank

    ten potential arbitrators from three different arbitrator lists based on the arbitrators classification

    status: one list contained public arbitrators, the second list non-public arbitrators and the third list

    containing public chairpersons. See, Exhibit D.

           25.     Pursuant to the selection process and the internal ranking and matching process

    conducted by F1NRA, the three arbitrators appointed to hear this case were as follows: (1) A. Joel

    Klein, who was classified as a Public Arbitrator, (2) Gary Timothy Haight, who was classified as

    a Public Arbitrator, and (3) Laurent C. Vonderweidt, who was classified as a Non-Public




    I Rule 12100(r) defines "Non-Public Arbitrator" as "a person who is otherwise qualified to serve
    as an arbitrator, and is disqualified from service as a public arbitrator under paragraph (y)."
    Paragraph (y) defines "Public Arbitrator" as "a person who is otherwise qualified to serve as an
    arbitrator, and is not disqualified from service as an arbitrator, as enumerated by any of the criteria
    below[.]".

                                                       4
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 12 of 167




    Arbitrator. See Exhibit E. Copies of the Arbitrator Disclosure reports for each of the Arbitrators

    empaneled in the FINRA Arbitration are attached as Exhibit E.

           26.     Mr. Klein served as the Chairperson of the Panel. See, Exhibit E.

           27.     On or about October 12, 2017, Arbitrator Klein's classification changed from

    "Public" to "Non-Public." See Exhibit F.

           28.     The final arbitration hearing took place at the FINRA offices in Los Angeles,

    California from November 7, 2018 through November 15, 2018.

           29,     The panel, consisting of Mr. Klein (non-public arbitrator and Chairperson), Mr.

    Vonderweidt (non-public arbitrator), and Mr. Haight (public arbitrator), rendered their award on

    January 8, 2019, denying Petitioners claims in their entirety and recommending the expungement

    of all references to the arbitration from registration records maintained by the CRD for non-party

    John Anthony Fiasco against Petitioners on all of Petitioners counts. See, Exhibit A.

                               GROUNDS TO VACATE THE AWARD

           30.     This Court has the authority to vacate the defective arbitration award rendered by

    the arbitration panel pursuant to 9 USC § 10(a)(4) and Fla. Stat. § 682.13.

           31,     Section 10(a)(4) of the FAA provides for vacatur of the arbitration award upon the

    application of any party to the arbitration where "the arbitrators exceeded their powers, or so

    imperfectly executed them that a mutual, final, and definite award upon the subject matter

    submitted was not made,"

           32.     Petitioners and Respondent contractually agreed to arbitrate this dispute with

    FINRA according to the Code of Arbitration Procedure for Customer Disputes. See Exhibit B and

    Exhibit C. By doing so, the contractual agreement required that the classification of arbitrators

    empaneled and rendering the award be proper.




                                                    5
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 13 of 167




            33.   Petitioners were entitled to have their claims heard and adjudicated by a three-

    person panel consisting of two public arbitrators and one non-public arbitrator. See, Rule

    12403(a)(I) of the Customer Code. Petitioners were also entitled to have a public arbitrator

    presiding over the case as the Chairperson of the panel. See, Rule 12400(c)(1) of the Customer

    Code.

            34.   By reclassifying Arbitrator Klein as a non-public arbitrator, the composition of the

    panel rendering the award became two non-public arbitrators and one public arbitrator, in violation

    of Rule 12403(a)(1) of the Customer Code and the parties agreement.

            35.    By reclassifying Arbitrator Klein as a non-public arbitrator, Arbitrator Klein served

    as a non-public Chairperson presiding over the case, in violation of Rule 12400(c) of the Customer

    Code and the parties agreement.

            36.    The failure of FINRA to disqualify and/or remove Arbitrator Klein as a non-public

    arbitrator and presiding Chairperson - pursuant to the Customer Code and the parties agreement -

    constitutes a breach of contract that cannot be cured. Vacatur of the defective award under Section

    10(a)(4) of the Federal Arbitration Act is warranted.

            37.    The Court should vacate the award pursuant to Section 10(a)(4) of the Federal

    Arbitration Act because the arbitration panel's composition was not in accordance with the

    Customer Code and as provided for in the parties agreement and therefore, the arbitrators

    "exceeded their powers" in rendering the award.

            WHEREFORE, for the reasons set forth above, Petitioners respectfully request that the

    Court enter an order (a) vacating the award and remanding this matter to FINRA for a new

    arbitration on Petitioners claims before a different and impartial panel of arbitrators, and (b)

    granting such other relief as the Court deems just and proper.




                                                     6
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 14 of 167




         Dated: January 31t 2019

                                            Respectfully submitted,

                                            JONES & ADAMS, P.A.

                                      By:   /s/ Matthew L Jones
                                            Matthew L. Jones, Esq.
                                            Fla. Bar No. 909335
                                            999 Ponce de Leon Boulevard
                                            Suite 925
                                            Coral Gables, Florida 33134
                                            Telephone: (305) 270-8858
                                            Facsimile: (305) 270-6778
                                            Email: matthew@jones-adatns.com
                                            Attorneys for Petitioners




                                        7
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 15 of 167




                          Exhibit A
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 16 of 167




                                           Award
                             FINRA Office of Dispute Resolution


    In the Matter of the Arbitration Between:

    Claimants                                            Case Number: 16-02805
    Oscar Roberto Celasco, individually and as settler
    of the GSSC SP, GSSC Holdings LTD.,
    Mesoamenca Acre Farms, Inc., Centrica Invt
    Capital Inc., G.S.S. Capital Group Limited and
    Westwood Holding Inc.

         vs.

    Respondent                                         Hearing Site: Los Angeles, California
    Merrill Lynch, Pierce, Fenner & Smith Incorporated




    Nature of the Dispute: Customers vs. Member
    This case was decided by a majority-public panel.

                               REPRESENTATION OF PARTIES

    For Claimants Oscar Roberto Celasco ("Celasco"), individually and as settler of the
    GSSC SP, GSSC Holdings LTD, Mesoamerica Acre Farms, Inc., Centrica Invt Capital
    Inc., G.S.S. Capital Group Limited and Westwood Holding Inc., hereinafter collectively
    referred to as "Claimants": Matthew L. Jones, Esq., Jones & Adams, P.A., Coral Gables,
    Florida.

    For Respondent Merrill Lynch, Pierce, Fenner & Smith Incorporated: Timothy P. Burke,
    Esq., Morgan Lewis & Bockius, LLP, Boston, Massachusetts.

                                     CASE INFORMATION

    Statement of Claim filed on or about: September 22, 2016.
    Amended Statement of Claim filed on or about: May 1, 2018.
    Claimants signed the Submission Agreement: September 22, 2016.

    Statement of Answer filed by Respondent on or about: December 15, 2016.
    Statement of Answer to the Amended Statement of Claim filed by Respondent on or
    about: May 21, 2018.
    Respondent signed the Submission Agreement: December 19, 2016.

                                       CASE SUMMARY
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 17 of 167
    FINRA Office of Dispute Resolution
    Arbitration No. 16-02805
    Award Page 2 of /

    Claimants asserted the following causes of action: failure to treat Claimants in a just and
    equitable manner; breach of fiduciary duty; conversion; breach of contract; equitable
    accounting; and negligence, gross negligence and negligent supervision. In Claimants'
    Amended Statement of Claim, they added the following causes of action: violation of
    FINRA's rules and regulations; common law fraud; and violations of sections 206(1),
    206(2) and 206(4) of the Investment Advisers Act of 1940.

    The causes of action relate to Claimants' allegations that Respondent effectuated
    transactions, opened accounts and established, as well as Increased, credit lines for
    some Claimants without consulting them. Claimants also alleged that Respondent failed
    to properly monitor non-party John Anthony Fiasco's ("Fiasco"), Respondent's primary
    investment advisor for Claimants, personal email account that Claimants allege non-
    party Fiasco used to communicate with them.

    Unless specifically admitted in the Statements of Answer, Respondent denied the
    allegations made in the Statement of Claim and Amended Statement of Claim and
    asserted various additional defenses.

                                         RELIEF REQUESTED

    In the Statement of Claim, Claimants requested:
        1. Unspecified damages based on fairness and equity;
        2. Compensatory damages estimated to be In excess of $8,000,000.00;
        3. Prejudgment interest at the statutory rate;
        4. Punitive damages; and
        5. Such other and additional relief as the Panel may deem just and proper.

    In the Amended Statement of Claim, Claimants requested:
        1. The same relief requests as 1-5 above;
        2. Disgorgement of ill-gotten gains;
        3. All of Claimants' consequential, compensatory and special damages; and
        4. An equitable accounting.

    In the Statement of Answer, Respondent requested the Panel deny the claims in the
    Statement of Claim in their entirety, and expunge this matter from non-party Fiasco's
    Central Registration Depository ("CRD") records.

    In the Statement of Answer to the Amended Statement of Claim, Respondent requested
    the Panel deny the claims in the Amended Statement of Claim in their entirety, require
    Claimants to pay all fees and expenses associated with the hearing and expunge this
    matter from non-party Fiasco's CRD records.

                          OTHER ISSUES CONSIDERED AND DECIDED

    The Arbitrators acknowledge that they have each read the pleadings and other
    materials filed by the parties.

    At the time Arbitrator A. Joel Klein was appointed to the case, he was classified as a
    public arbitrator. By letter dated October 12, 2017, FINRA Office of Dispute Resolution
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 18 of 167
    FINRA Office of Dispute Resolution
    Arbitration No. 16-02805
    Award Pare 3 of 7

    informed the parties that Mr. Klein's classification changed to "non-public" due to the
    2017 amendment to the "non-public" arbitrator definition.

    On March 12, 2018, Claimants filed a Motion to Amend Statement of Claim. On March
    22, Respondent submitted an opposition to Claimants' motion. On March 27, Claimants
    submitted a reply In further support of their motion. On May 1, the Panel and parties
    held a pre-hearing conference so the parties could present oral argument on Claimants'
    motion. By Order dated that same day, the Panel granted Claimants' Motion to Amend
    Statement of Claim.

    On November 3, 2018, Claimants filed a motion to exclude two of Respondent's
    witnesses from testifying during the evidentiary hearing. On November 5, Respondent
    filed an opposition to Claimants' motion. On November 7, prior to the start of the
    evidentiary hearing, Claimants reserved their right to challenge Respondent's witnesses
    during the hearing. Ultimately, Claimants did not challenge any of Respondent's
    witnesses during the hearing.

    The Panel conducted a recorded in-person hearing on non-party Fiasco's request for
    expungement during the evidentiary hearing. Claimants opposed non-party Fiasco's
    expungement request

    The Panel reviewed non-party Fiasco's BrokerCheck® Report.

    In recommending expungement, the Panel relied upon the following documentary or
    other evidence: non-party Fiasco's BrokerCheck® Report; and the exhibits and witness
    testimony presented during the evidentiary hearing.

    The parties have agreed that the Award in this matter may be executed in counterpart
    copies or that a handwritten, signed Award may be entered.

                                             AWARD

    After considering the pleadings, the testimony and evidence presented at the hearing,
    and the post-hearing submissions, the Panel has decided in full and final resolution of
    the issues submitted for determination as follows:

    1. Claimants' claims are denied in their entirety.
    2. The Panel recommends the expungement of all references to the above-captioned
       arbitration from registration records maintained by the CRD, for non-party John
       Anthony Fiasco (CRD# 1936863), with the understanding that, pursuant to Notice to
       Members 04-16, non-party John Anthony Fiasco must obtain confirmation from a
       court of competent jurisdiction before the CRD will execute the expungement
       directive.

        Unless specifically waived in writing by FINRA, parties seeking judicial confirmation
        of an arbitration award containing expungement relief must name FINRA as an
        additional party and serve FINRA with all appropriate documents.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 19 of 167
    FINRA Office of Dispute Resolution
    Arbitration No. 16-02805
    Award Pace 4 of 7

       Pursuant to Rule 12805 of the Code of Arbitration Procedure ("Code"), the Panel has
       made the following Rule 2080 affirmative finding of fact:

           The claim, allegation, or information is factually impossible or clearly erroneous.

        The Panel has made the above Rule 2080 finding based on the following reasons:

            The witness testimony and exhibits presented during the evidentiary hearing
            convinced the Panel that non-party Fiasco and Respondent acted in accordance
            with Claimants' orders at all times. The Panel found that Claimants' claims were
            unfounded and not supported by the evidence. Non-party Fiasco's use of his
            personal email account to communicate with Claimants was inappropriate and a
            violation of rules. The Panel found that this action, though improper, was due to
            extenuating circumstances and did not in any way cause harm to Claimants'
            Investment accounts.

    3. Any and all claims for relief not specifically addressed herein, including Claimants'
       request for punitive damages, are denied.

                                              FEES

    Pursuant to the Code, the following fees are assessed:

    Filing Fees
    FINRA Office of Dispute Resolution assessed a filing fee* for each claim:

              Initial Claim Filing Fee                                          4    2,250.00

    *The filing fee is made up of a non-refundable and a refundable portion.

    Member Fees
    Member fees are assessed to each member firm that is a party in these proceedings or
    to the member firm(s) that employed the associated person(s) at the time of the event(s)
    giving rise to the dispute. Accordingly, as a party, Respondent is assessed the
    following:

               Member Surcharge                                                  4 3,600.00
               Member Process Fee                                                4 6,800.00

    Postponement Fees
    Postponements granted during these proceedings for which fees were assessed or
    waived:

    March 5 — 9, 12 — 16, 2018, postponement by Claimants                        =$ 1,500.00

    Total Postponement Fees                                                      4    1,500.00

    The Panel has assessed $1,500.00 of the postponement fees jointly and severally to
    Claimants.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 20 of 167
    FINRA Office of Dispute Resolution
    Arbitration No. 16-02805
    Award Pane 5 of 7

    Discovery-Related Motion Fee
    Fees apply for each decision rendered on a discovery-related motion.

    One (1) decision on a discovery-related motion on the papers
    with one (1) arbitrator © $200.00/decision                                  =$ 200.00

    Respondent submitted one (1) discovery-related motion

    Total Discovery-Related Motion Fees                                         =$ 200.00

    The Panel has assessed $100.00 of the discovery-related motion fees jointly and
    severally to Claimants.
    The Panel has assessed $100.00 of the discovery-related motion fees to Respondent.

    Contested Motion for Issuance of Subpoena Fee
    Fees apply for each decision on a contested motion for the issuance of a subpoena.

    One (1) decision on a contested motion for the issuance of a subpoena
    with one arbitrator @ $250.00                                               =$ 250.00

    Total Contested Motion for Issuance of Subpoena Fee                         =$ 250.00

    The Panel has assessed $125.00 of the contested motion for issuance of subpoenas
    fees jointly and severally to Claimants.
    The Panel has assessed $125.00 of the contested motion for issuance of subpoenas
    fees to Respondent.

    Hearing Session Fees and Assessments
    The Panel has assessed hearing session fees for each session conducted. A session is
    any meeting between the parties and the arbitrator(s), including a pre-hearing
    conference with the arbitrator(s), that lasts four (4) hours or less. Fees associated with
    these proceedings are:

    Three (3) pre-hearing sessions with a single arbitrator © $450.00/session =$ 1,350.00
    Pre-hearing conferences: March 21, 2018                 1 session
                               June 27, 2018                1 session
                              August 17, 2018               1 session

    Two (2) pre-hearing sessions with the Panel @ $1,500.00/session             =$ 3,000.00
    Pre-hearing conferences: February 6, 2017           1 session
                              May 1, 2018               1 session

    Thirteen (13) hearing sessions @ $1,500.00/session                          419,500.00
    Hearing Dates:             November 7, 2018            2 sessions
                               November 8, 2018            2 sessions
                               November 9, 2018            2 sessions
                               November 12, 2018           2 sessions
                               November 13, 2018           2 sessions
                               November 14, 2018           2 sessions
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 21 of 167
    FINRA Once of Dispute Resolution
    Arbitration No. 16-02805
    Award Page 6 of 7

                                 November 15, 2018       1 session


    Total Hearing Session Fees                                               423,850.00

    The Panel has assessed $22,425.00 of the hearing session fees jointly and severally to
    Claimants.
    The Panel has assessed $1,425.00 of the hearing session fees to Respondent.

    All balances are payable to FINRA Office of Dispute Resolution and are due upon
    receipt.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 22 of 167
    FINRA Office of Dispute Resolution
    Arbitration No. 16-02805
    Award Page 7 of 7

                                         ARBITRATION PANEL

         A. Joel Klein                                      Non-Public Arbitrator, Presiding
                                                            Chairperson
         Gary Timothy Haight                                Public Arbitrator
         Laurent C. Vonderweidt                             Non-Public Arbitrator

    I, the undersigned Arbitrator, do hereby affirm that I am the Individual described herein
    and who executed this instrument which is my award.

    Concurring Arbitrators' Signatures


                                                                      1/5/19


    A. Joel Klei                                                    Signature Date
    Non-Public Arbitrator, Presiding Chairperson



    Gary Timothy Haight                                             Signature Date
    Public Arbitrator



    Laurent C. Vonderweidt                                          Signature Date
    Non-Public Arbitrator




       January 8, 2019
    Date of Service (For FINRA Office of Dispute Resolution office use only)
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 23 of 167




                      °thy Hai t,
                     C. VOldervieictt.

          Chetraldf7asigped:rWtrati:ar.;.d6 hete*affirigill* .prr4
       ;arnitlikih,tvckecut.6ti thi iriWurrient.O.tir* i-Olgiv;h,9,
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 24 of 167


      FINRA Office of Dispute Resolution
      Arbitration No. 16-02805
      Award Pac / of 7

                                           ARBITRATION PANEL

           A, Joel Klein                                     Nan-Public Arbitrator, Presiding
                                                             Chairperson
           Gary Timothy Haight                               Public .Arbitrator
           Laurent C. Vonderweidt                            Non-Public Arbitrator

      1, the undersigned Arbitrator, do hereby affirm that I am the individual described herein
      and who executed this instrument which is my award.

      Concurring Arbitrators' Signatures




      A. Joel Klein                                                  Signature Date
      Non-Public Arbitrator, Presiding Chairperson



      Gary Timothy Haight                                            Signature Date
      Public Arbitrator

                                                                         of /0 6         t
      Laurent C. Vonderweidt                                         Signature Date
      Non-Public Arbitrator




        January 8, 2019
      Date of Service (For FINRA Office of Dispute Resolution office use only)
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 25 of 167




                          Exhibit B
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 26 of 167
                                                                                    16-02805 (LA)



      FINRA Arbitration Submission Agreement
      In the Matter of the Arbitration Between

      Names of Claimants
      Mr. Oscar Roberto Celasco
      GSSC SP
      GSSC Holdings LTD
      Mesoamerica Acre Farms, Inc,
      Centrica Invt Capital Inc.
      G.S.S. Capitcal Group Limited
      Westwood Holding Inc.

      and

      Names of Respondents
      MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


      The undersigned parties ("parties") understand that an electronic signature below means that
      the party certifies that the information entered on the form is true and accurate, and that the
      party agrees to the terms of the following Submission Agreement.

      The parties hereby submit the present matter in controversy, as set forth in the attached
      statement of claim, answers, and all related cross claims, counterclaims and/or third-party
      claims which may be asserted, to arbitration in accordance with the FINRA By-Laws, Rules, and
      Code of Arbitration Procedure.

      The parties hereby state that they or their representative(s) have read the procedures and rules
      of FINRA relating to arbitration, and the parties agree to be bound by these procedures and
      rules. The parties further agree and understand that the arbitration will be conducted in
      accordance with the FINRA Code of Arbitration Procedure.

      The parties agree that in the event a hearing is necessary, such hearing shall be held at a time
      and place as may be designated by the Director of Arbitration or the arbitrator(s).

      The parties agree to abide by and perform any award(s) rendered. The parties further agree that
      a judgment and any interest due thereon, may be entered upon such award(s) and, for these
      purposes, the parties hereby voluntarily consent to submit to the jurisdiction of any court of
      competent jurisdiction which may properly enter such Judgment.

      Electronic Signatures

      By entering your electronic signature below, you are one of the following: (1) the claimant; or (2)
      a person with legal authority to bind the claimant; or (3) a person with firsthand knowledge of the
      facts and actual or implied authority to act on behalf of the claimant; or (4) an attorney who has
      actual or implied written or verbal power of attorney from the claimant to sign on the claimant's
      behalf and thus, bind the claimant to the terms of the Submission Agreement as if the claimant
      signed the form personally.




                                                  Page 10 of 11
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 27 of 167




      Claimant                        Signature                Capacity        Date
      Mr. Oscar Roberto Celasco       fa brian levin /         legal counsel   09/2212016

      GSSC SP                         Is brian levin           legal counsel   09/22/2016

      GSSC Holdings LTD               /s brian levin I         legal counsel   09/2212016

      Mesoamerica Acre Farms, Inc.    /s brian levin /         legal counsel   09/22/2016

      Centrica lmrt Capital Inc.      /s brian levin /         legal counsel   09/22/2016

      G.S.S, Capltcal Group Limited   Is brian levin /         legal counsel   09/22/2016

      Westwood Holding Inc.           is Brian Levin /         Legal counsel   09/22/2016




                                               Page 11 or 11
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 28 of 167




                          Exhibit C
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 29 of 167




     FINRA.ARBITRATION Submission Agreement



     in the Matter of the Arbitration Between

            Name(s) of Clairnant(s)

     °Scar Roberto Celasco
     Centrica Invt Capital inc.
     G.S.S. Capital Group Limited
     GSSC Holdings.LTD
     GSSC SP
     Mesoamerica Acre Farms, Inc..
     WestWood, Holding Inc,

                                                                                 16,02806
            Name(s) of Respondent(s)

     Merrill Lynch Pierce Fenner &.Smith Inc.


     1; The undersigned parties (parties") hereby submit the present matter in controversy, as set
     forth in the attached statement of Claim, answers, and all related cross claims, counterclaims
     andior third-party claims which may be asserted, to arbitration in accOrdance with the FINRAty-
     Laws, ;Rules,. and COde of Arbitration Procedure.

     2. The parties hereby state that they or their representative(s) have read the procedures and
     rules of FINRA relating to arbitration, and the parties agree.to be bound by these procedures and


     3. The parties agree that in the event a hearing Is necessary, Such hearing, shall be held at a time
     and place as may be designated by the Director of FINRA Office of Dispute Resolution or the
     arbitrator(s). The parties further agree and understand that, he arbitration will be conducted in
     accordance with the. FINRA Code of Arbitration Procedure.

     4, The parties agree to abide by and perform anyaWatdM rendered pursuant-to.this Submission
     Agreement. The parties: further agree that a judgment and any Interest due thereon, may be
     entered upon such awards) and, for these purposes] the parties hereby voluntarily consent to
     submit to the jurisdiction of any court: of competent Jurisdiction Which may properly enter such
     Judgment.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 30 of 167




      5. The    rties hereto hie signed and acknowledged the foregoing Submission Agreement.


      Merrill Lynch Pierce Fennel & Smith Inc.                                            Date
      State Capacity if other than individual (e.g., executor, trustee, corp• a o icer)



      LC43A: SUBMISSION AGREEMENT
      idr: 06/13/2016

      RECIPIENTS:
      Timothy P. Burke, Esq., Merrill Lynch Pierce Fenner & Smith Inc.
      Morgan Lewis & Bookius, LLP, One Federal Street, Boston, MA 02110-1726
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 31 of 167




                          Exhibit D
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 32 of 167



F n13
    - r             Financial Industry Regulatory Authority




     TO:                    Timothy P. Burke, Esq.
                            Brian Levin, Esq.

     From:                  Michele D. Collins
                            Case Administrator

     Subject:               FINRA Office of Dispute Resolution Arbitration Number 16-02805
                            Oscar Roberto Celasco, GSSC SP, GSSC Holdings LTD, et al. vs. Merrill Lynch
                            Pierce Fenner & Smith Inc.

     Date:                  November 18, 2016


     In accordance with FINRA Rules, your case is ready for the appointment of arbitrators.

     The parties will select arbitrators to decide this dispute by striking and ranking proposed
     arbitrators on the enclosed lists. FINRA created these computer-generated random lists using
     its Neutral List Selection System (NLSS). We enclose for your review an Arbitrator Ranking
     Form and a Disclosure Report for each arbitrator on the list. The Disclosure Reports provide
     important arbitrator background information, including a list of the arbitrator's prior NASD and
     FINRA awards.

                                                              Ranking List Due Date

     This office must receive your ranking lists by December 8, 2016. You are not required to send a
     copy of your ranking lists to the opposing parties, but remain free to do so. If we have not
     received your lists on or before the return date, you will be deemed to have accepted all
     arbitrators on the lists.
                                              Ranking Arbitrators on DR Portal Cases
     If you are using the FINRA DR Portal to rank arbitrators, shortly after your ranking sheet is
     received, a copy of your submitted rankings can be found in the Documents tab.

     Note: You should go to the Documents tab and verify that you received a copy of your
     submitted ranking sheet. If you do not find it, contact the Dispute Resolution staff
     member assigned to your case, or send an email to clairnhelp@finra.org to verify that
     FINRA has received your rankings.




     Investor protection. Market integrity.                    Dispute Resolution     300 South Grand Avenue   t 213 613 2680
                                                               West Regional Office   Suite 1700               f 301527 4766
                                                                                      Los Angeles, CA          www.finra.org
                                                                                      90071-3135
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 33 of 167




    FINRA rules provide all parties the option of having an all-public panel decide their case.
    As explained below, any party can chose to have this matter decided by an all-public
    arbitration panel by striking all of the arbitrators on the non-public list.


                                            FINRA Arbitrators

    FINRA relies on a roster of neutral, qualified arbitrators to help maintain its fair, impartial, and
    efficient system of resolving disputes. Since arbitrators hear and decide disputes in our forum,
    we carefully recruit and screen arbitrator candidates for admission to our roster. Our arbitrators
    are carefully selected from a broad cross-section of people, diverse in culture, profession, and
    background. Our roster consists of arbitrators from various backgrounds, including educators,
    accountants, medical professionals and others, as well as lawyers and securities professionals.
    Arbitrators appointed to FINRA cases sign an Oath affirming that they will decide the arbitration
    fairly and render a just award. Further, by signing the Oath, arbitrators also affirm their
    commitment to comply with the ABA/AAA Code of Ethics for Arbitrators in Commercial Disputes
    that requires among other things that arbitrators act in a neutral, independent, and impartial
    manner.
                                         Arbitration Awards Online

    You can download publicly available arbitration awards from FINRA's Arbitration Awards Online
    database at www.finra.org, then click "Arbitration and Mediation", and then click "Arbitration
    Awards Online." The database provides users with instantaneous access to awards and the
    ability to search for awards by using multiple criteria, such as case number, keywords within
    awards, arbitrator names, date ranges set by the user, and any combination of these features.
    in addition, users can access the awards of all arbitration programs absorbed over the years by
    FINRA and NASD (which Include the American Stock Exchange, Philadelphia Stock Exchange,
    Municipal Securities Rulemaking Board, and New York Stock Exchange). These awards do not
    appear on the Arbitrator Disclosure Reports.

    Since March 2010, FINRA has included court orders vacating arbitration awards along with their
    respective awards in the Arbitration Awards Online database. In February 2012, FINRA started
    posting all court orders relating to arbitration awards (including court orders that deny a motion
    to vacate). FINRA posts court orders relating to arbitration awards only when FINRA receives
    copies of the orders. For this reason, FINRA encourages parties to research independently
    whether a court has vacated, confirmed, or modified a prospective arbitrators past awards.
    Parties are further cautioned that FINRA's Arbitration Awards Online database might not reflect
    whether a party has appealed an order or the outcome of any such appeal.

                                           FINRA BrokerCheck

    Parties may find additional information about non-public arbitrators by searching FINRA
    BrokerCheck. BrokerCheck is a free tool to help investors research the professional
    backgrounds of current and former FINRA-registered brokerage firms and brokers. You can
    find BrokerCheck at www.finra.orcilBrokerCheck. To search for a broker, enter the individual's
    first and last name or the individual's CRD number. Please note that many non-public
    arbitrators have their CRD numbers at the top left section of their Arbitrator Disclosure Reports.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 34 of 167




                                         Arbitrator Ranking Process

    Your case is proceeding according to the Optional All-Public Panel Rule. This means that the
    parties will receive the following three lists of arbitrators: one list with 10 chair-qualified public
    arbitrators, one list with 10 public arbitrators, and one list with 10 non-public arbitrators. In
    accordance with this rule, each separately represented party may strike up to four of the ten
    arbitrators on the chair-qualified public list and public list for any reason by crossing
    through the names of the arbitrators. At least six names must remain on each list. After
    exercising their strikes, the parties should rank the remaining arbitrators in order of preference
    with a ''1" indicating the party's first choice, a "2" indicating the party's second choice, and so on.
    Each list of arbitrators must be ranked separately. FINRA will consolidate the parties' lists to
    appoint the panelists based on the parties' rankings. If the number of arbitrators available to
    serve from the combined lists is not sufficient to fill either the public chairperson or public
    arbitrator appointments, FINRA will appoint one or more arbitrators of the required classification
    to fill these appointments from names generated randomly by NLSS.

    Each separately represented party may strike up to all ten arbitrators on the non-public list
    for any reason by crossing through the names of the arbitrators. If the parties timely strike all of
    the non-public arbitrators, or if all ranked non-public arbitrators are not available to serve,
    FINRA will select the next highest-ranked available public arbitrator to complete the panel. In
    the event no ranked arbitrators remain on the public arbitrator list, or if all remaining arbitrators
    on the public list are not available to serve for any reason, FINRA will select the next highest-
    ranked arbitrator appearing on the chair-qualified list to complete the panel. In the event no
    ranked arbitrators remain on the chair-qualified list, or when all remaining arbitrators on the
    chair-qualified list are not available to serve for any reason, FINRA will randomly appoint a
    public arbitrator by using NLSS. FINRA will not appoint a non-public arbitrator to the pane! who
    has not been selected by the parties.

    Please note that a party's failure to comply with the required timeframe for returning lists
    to FINRA may result in the appointment of a panel consisting of two public arbitrators
    and one non-public arbitrator.

                                            Challenges for Cause

    in addition to allowing parties to strike proposed arbitrators on the ranking lists prior to
    appointment, FINRA rules also provide parties with the right to challenge arbitrators for cause.
    Before the commencement of any hearing or pre-hearing conference, FINRA rules provide that
    FINRA will grant a party's request to remove an arbitrator if it is reasonable to infer that the
    arbitrator is biased, lacks impartiality, or has a direct or indirect interest in the outcome of the
    arbitration. The interest or bias must be definite and capable of reasonable demonstration,
    rather than remote or speculative. FINRA rules also provide that FINRA will resolve close
    questions regarding challenges to an arbitrator made by a customer in favor of the customer.
    After the commencement of the hearing, FINRA will remove an arbitrator only if the arbitrator
    fails to disclose required information not previously known by the parties. Parties have 10 days
    from the receipt of a challenge for cause, a request to the director to remove an arbitrator after
    the first hearing session, or an arbitrator recusal request to respond to the request, unless the
    moving party agrees to an extension of time or the Director grants an extension of time. Parties
    have 5 days from the receipt of the response to the request to reply to the response unless the
    responding party agrees to an extension of time, or the Director grants an extension of time.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 35 of 167




    Parties are advised that they may not inform the panel of an opposing party's causal challenge.
    FINRA staff decides causal challenges under Rules 12407(a) and 13410(a) and the Director of
    Dispute Resolution decides requests to remove an arbitrator after the hearings have started
    under Rules 12407(b) and 13410(b).

                                   Requests for Additional Information

    If a party requests additional information about an arbitrator, FINRA will request the additional
    information from the arbitrator, and will send any response to all of the parties at the same time.
    When a party requests additional product-related information about an arbitrator within ten days
    from the date this office sent the ranking form to the parties, all parties will have 20 days from
    the date FINRA receives the party's request to return the ranking form. However, FINRA will
    not toll the time for parties to return the ranking form when a party requests any other additional
    information about an arbitrator.
                                            Motions to Dismiss

    Rule 12504 of the Customer Code and Rule 13504 of the Industry Code limit significantly the
    filing of motions to dismiss in the arbitration forum and impose strict sanctions against parties
    who engage in abusive motion practices. These rules specify the following three limited
    grounds on which a motion to dismiss may be granted before a claimant finishes presenting
    his/her case: 1) the non-moving party signed a settlement and release; 2) the moving party was
    not associated with the account, security, or conduct at issue; or 3) the claim does not meet the
    criteria of the eligibility rule (contained in Customer Code Rule 12206 and Industry Code Rule
    13206).

    Rules 12504/13504 and Rules 12206/13206 do not apply to dispositive motions made in
    simplified arbitration cases with no hearing. The Arbitrator will review all defenses on the papers,
    without a hearing.

    Unless the parties agree or the panel determines otherwise, moving parties must serve motions
    under Rule 12504 of the Customer Code and Rule 13504 of the Industry Code at least 60 days
    before a scheduled hearing, and non-moving parties have 45 days to respond to the motion.
    Moving parties have five days from receipt of the response to submit a reply. In the case of an
    eligibility motion under Customer Code Rule 12206 and Industry Code Rule 13206, moving
    parties must file the motion to dismiss at least 90 days before a hearing, and the non-moving
    parties will have 30 days to respond. Moving parties have five days from receipt of the
    response to submit a reply.

    If a moving party decides not to submit a reply, that party should send written notification to the
    FINRA staff member assigned to the case as soon as possible in order to expedite a decision on
    the motion.

    Absent party stipulation, staff will not wait for the non-moving party to submit a sur-reply to the
    reply prior to forwarding the motion, response, and reply to the panel. Should the non-moving
    party submit a sur-reply, staff will forward it to the panel Immediately upon its receipt. All
    responses to written motions must be served directly on each other party, at the same time and in
    the same manner. Responses to written motions must also be filed with the FlNRA staff member
    assigned to your case, with additional copies for each arbitrator, at the same time and in the same
    manner in which they are served on the parties.
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 36 of 167




    If you have any questions, please do not hesitate to contact me at 213-229-2345 or by email at
    Michele.Collins@finra.org.




    MIC:bga:LCO8B
    idr: 06/13/2016

    RECIPIENTS:
    Timothy P. Burke, Esq., Morgan Lewis & Bockius, LLP, One Federal Street, Boston, MA 02110-
          1726
    On Behalf Of: Merrill Lynch Pierce Fenner & Smith Inc.

    Brian Levin, Esq., Dimond Kaplan & Rothstein, PA., 2665 South Bayshore Drive, PH-2B,
           Miami, FL 33133
    On Behalf Of: Centrica Invt Capital Inc.; G.S.S. Capital Group Limited; GSSC Holdings LTD;
           GSSC SP; Mesoamerica Acre Farms, Inc.; Westwood Holding Inc.; Oscar Roberto
           Celasco
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 37 of 167




                                                Arbitrator List
                                              Table Of Contents
             Click on any Item listed in the Table of Contents to go directly to that page of this document.
        Arbitrator Ranking Form                                                                                2
        A15219 - A. Klein                                                                                      3
        A15521 - Joseph Winter                                                                                 7
        A11651- Anthony DeToro                                                                                 11
        A33557 - Kendall Reed                                                                                  14
        A16480 - Arthur Berggren                                                                               21
        A08342 - Robert Sussin                                                                                 24
        A00436 - Steven Gourley                                                                                29
        A14920 - Robert Lombardi                                                                               32
        A30289 - Mary O'Neil                                                                                   35
        A16830 - Susan Gans-Smith                                                                              40
        A32711 - Norman Garland                                                                                44
        A59393 - Robert MIchlin                                                                                47
        A58252 - Cynthia Saffir                                                                                49
        A60326 - Owen Thomsen                                                                                  52
        A12921 - Gary Haight                                                                                   56
        A16850 - Alan Rosen                                                                                    59
        A60162 - Loyd Wright                                                                                   62
        A13275 - Erlk Siering                                                                                  65
        A60856 - Stephen Mack                                                                                  68
        A61194 - Earl Jordan                                                                                   70
        A11182 - Michael Burnett                                                                               72
        A33937 - William Turner                                                                                77
        A60872 - Jasmine Franklin                                                                              80
        A60744 - Rodrego Byeriy                                                                                82
        A59198 - Eugene Erbstoesser                                                                            85
        A58619 - Robin Mathes                                                                                  88
        A58154 - Erich Schiefelbine                                                                            90
        A15202 - Laurent Vonderweidt                                                                           93
        A61074 - Kathleen Ryan                                                                                 96
        A17287 - Robert MacDonald                                                                              99




                                                  Page 'I of 101
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 38 of 167


02018 FINRA. All rights reserved.                               FINRA Dispute Resolution

                                                  ARBITRATOR RANKING FORM
  DR PORTAL USERS: You must enter your rankings Into the FINRA DR Portal by the specified deadline. (Only submit this physical Ranking
  Form In situat9Jne where ranking cannot be completed through the DR Portal.)
  NON-DR PORTAL USERS: Please complete this form and ensure It is RECEIVED In the appropriate FINRA office by the specified deadline.

    ass ID:     16-02805       Case Name:      Oscar Roberto Celasco, GSSC SP, GSSC Holdings LTD, et al. vs. Merrill Lynch Pierce List ID: 100720
                                               Fonner & Smith Inc.

   Public Chairpersons                   Arbitrator 1D                 Arbitrator Name                                            Party Ranking/Struck
   (maximum of 4 shams permitted)
                                         M5219                         A. Klein
                                         A15521                        Joseph Winter
                                         A11651                        Anthony DeToro
                                         A33557                        Kendall Reed
                                         A18480                        Arthur Berggren
                                         A08342                        Robert Sussln
                                         A00436                        Steven Gourley
                                         A14920                        Robert Lombardi
                                         A30269                        Mary O'Neil
                                         A16830                        Susan Gans-Smith

   Public Arbitrators                    Arbitrator ID                 Arbitrator Name                                            Party Ranking/Struck
   (maximum of 4 strikes permitted)
                                         A32711                        Norman Garland
                                         A59393                        Robert Michlin
                                         A58252                        Cynthia Saffir
                                         A80326                        Owen Thomsen
                                         A12921                        Gary Haight
                                         A16850                        Alan Rosen
                                         A60162                        Loyd Wright
                                         A13275                        Erik Staring
                                         A60856                        Stephen Mack
                                         A61194                        Earl Jordan

   Non•Public Arbitrators                Arbitrator ID                 Arbitrator Name                                            Party Ranking/Slruck
   (maximum of 10 atrIkea permitted)                                   Michael Burnett
                                         A11182
                                         A33937                        William Turner
                                         A60672                        Jasmine Franklin
                                         A60744                        Rodrego Byerly
                                         A59198                        Eugene Erbstoeaser
                                         A58619                        Robin Mathes
                                         A5B164                        Erich Schlefelblne
                                         A15202                        Laurent Vonderweldt
                                         A81074                        Kathleen Ryan
                                         A17287                        Robert MacDonald

  Llmlled strikes are permitted for each group of Arbitrators. Please refer to the Code of Arbitration Procedure or the cover letter that accompanied the
  Arbitrator Ranking Sheet for specific instructions.

  Claimant/Respondent:                                                       Submitted By:


              on behalf of:                                                           Signed




     Staff ID: K26398                                        Page 2 of 101                        Publicly Available Awards Section, Current as of   11/1812016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 39 of 167


02016 FINRA, All rights reserved.                           FINRA Disputa Resolution                                         Arbitrator ID:     A15219



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through   11/16/2016


                                                                   ARBITRATOR
   Name:                     Mr. A, Joel Klein, J.D.                         Skills In Controversy:
   Arbitrator ID:            A15219                                         There are no Skills In Controversy information.
   CRD #:
   City/State/Country: Rancho Mirage I CA I United States
   Classification:     Public                                                Skills In Securities:
   FINRA Mediator:                                                           There are no Skills in Security Information.
   Chair Status:       Qualified
   DR Portal Registered: Yes


                                                                   EMPLOYMENT
    Start Dale           End Date                      Firm                                                            Position
    01/1984              01/1991                       Nationdl Psych Centers, Inc.                                    Chairman of Board/CEO
    01/1981              Present                       Sunrise Consulting Services, Inc.                               President/Director
    01/1980              01/1981                       Unemployed                                                      N/A
    0111972              01/1980                       Comprehensive Care Corp.                                        Director/Executive VP
    01/1969              01/1972                       SDS Management Services                                         Partner
    01/1961              01/1969                       Illinois Bell Telephone                                         Various Positions


                                                                     EDUCATION
    start Date            End Date            School                                                                   Degree
    01/1963               01/1967             Loyola University                                                        JD
    10/1962               03/1963             University of Chicago                                                    N/A
    0111958               01/1962             Illinois Institute of Technology                                         BSIE


                                                                      TRAINING
    Completed            Description                     Details                  Firm/School                   Hours        Location
    05/2009              Mediation Training              Employment Law           Southern CA.                        6      Marina Del Rey, CA
                                                                                  Mediation Association
    01/2009              Expungement - 2008                                       FINRA                               1      online
                         Refresher
    11/2008              Mediation Training              Advanced Mediation       Southern CA.                        6
                                                                                  Mediation Association
    08/2008              New Chairperson                                          FINRA                               9      online
                         Training [FINRA]
    06/2008              Revised Code of                                          FINRA                               2      online
                         Arbitration
    05/2008              Mediation Training              Employment Law         Southern CA.                          6      Marina Del Rey, CA
                                                                                Mediation Association
    11/2007              Mediation Training              The Art and Science of Southern CA.                          6
                                                         Mediation              Mediation Association

     Staff ID: K26398                                     Page 3 of 101                   Publicly Available Awards Section, Current as of    1111812016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 40 of 167


©2016 FINIRA. Ail rights reserved.                      FINRA Dispute Resolution                                        Arbitrator ID:     A15219
   05/2007               Mediation Training          Masterful Employment Southern CA.                           6
                                                     Law Mediation        Mediation Association
   06/2005               Expungement online                               NASD                                 1.5     online
                         mini-course
   08/1997               New Panel Member                                     NASD                              11     Los Angeles, CA
                         Training (NASD]
   10/1994               Mediation Training          Advanced Mediation       JAMS                              16
   1011994               Mediation Training          Civil Commercial         DRS                               14
   0711994               Mediation Training          Family/Divorce           DRS                               40
                                                     Mediation
   06/1994               Mediation Training          Advanced Mediation       DRS                               16
   02/1994               Mediation Training          Solutions Mediation                                        25
                                                     Training

                                              DISCLOSURE/CONFLICT INFORMATION
   DM                                     Firm Name                                                  Details

   Related Conflict With                  Bear Stearns Asset Management Inc.                         Conflict due to a merger/acquisition
   Related Conflict With                  Chase investment Services Corp.                            Conflict due to a merger/acquisition
   Has an account with                    J.P. Morgan Chase
   Has an account with                    UBS Financial Services Inc.                                PaineWebber, Inc.
   Related Conflict With                  UBS Financial Services Incorporated Of Puerto               Conflict due to a merger/acquisition
                                          Rico
   Related Conflict With                  UBS Global Asset Management (Us) Inc.                      Conflict due to a merger/acquisition
   Related Conflict With                  UBS Securities LLC                                          Conflict due to a merger/acquisition
   Related Conflict With                  Ubs Fund Services (Usa) Lic                                 Conflict due to a merger/acquisition
    Has an account with                   Wells Fargo                                                 Online
    Mediator for                          CA Dept. of Fair Employment and Housing
    Mediator for                          California Appellate Court, Second District
   Family member had relationship         Citibank                                                    mother-in-law had on-line account
   with
   Family member had relationship         Citigroup Global Markets, Inc.                              nephew was employed
   with
    Mediator for                          Dispute Resolution Services
   Mediator for                           EEOC
   Disclosed Online Activities            Firm Website                                                http://www.joelkleinmediation.com/
   Was a Member of Bar                    Illinois                                                    (Inactive)
   Association
    Mediator for                          Judicate West
    Mediator for                          LA County Probate Court
    Had an account with                   M.S. Farrell & Company, Inc.
    Had an account with                   Morgan Stanley & Co., Incorporated
   Family member had relationship         Morgan Stanley & Co., Incorporated                          Son was employed (resigned 2004)
   with
   Family member had relationship         Piper Jaffrey & Co.                                         Son held Lic stock trades
   with
    Mediator for                          Superior Court of California


     Staff ID: K26398                                 Page 4 of 101                  Publicly Available Awards Section, Current as of    11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 41 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                          Arbitrator ID:     A15219

   Family member had relationship         US Bank-Denver                                                 Son was employed as Finil Adv.
   with                                                                                                  (resigned 9/2004)
   Mediator for                           United States Postal Service
   Family Member has relationship         Wachovia Securities, LLC                                       Nephew is employed
   with
   Has made a disclosure about                                                                           Currently has tenants in common
                                                                                                         Interests in 2 apartment building
                                                                                                         complexes in Idaho (see bkgd)
   Was Licensed to Practice Lew in                                                                       Illinois (inactive)


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section, Current as of 11/18/2016

   Case ID         Case Name                                                                                                            Close Date
   13-03659        Richard Klotz and Barbara Klotz vs. Morgan Stanley, Gary Jeff Roney, Jack Lee Hartfelder, et                         03/08/2016
                   al.
   14-00028        Morgan Stanley Smith Barney LLC and Morgan Stanley Smith Barney FA Notes Holdings LLC                                10/09/2015
                   vs. Steve Sung
    12-02287       Morgan Stanley Smith Barney, LLC and MSSB FA Notes Holdings, LLC vs. Alan S. Mann                                    12/03/2014
    13-02727       Charles Schwab & Co., Inc. vs. Brad A. Beggarly                                                                      05/19/2014
    12-01400       Steven A. Jay vs. Merrill Lynch, Pierce, Fenner & Smith, Inc.                                                        12/28/2012
    12-00936       Fariba Madison vs. Rita P. Kennann                                                                                   11/29/2012
    10-03222       Anthony and Debra Hanna, at al. vs. CapWest Securities, Inc., Robert Tweed, Michelle Langer,                         10/13/2011
                   Dale Hall, Ronald Ellis, et al
    09-04660       John and Roneale (Sue) Ports vs. Scott T. Brandt, Westbridge Financial and Insurance Services,                       05/24/2011
                   Inc., et al.
    09-02486       Robert F. Brink vs. BFT Financial Group, LLC and Jessica Cutrera                                                     10/11/2010
    08-03633       Dio Javier vs. TD Amerltrade, Inc.                                                                                   05/05/2009
    05-06281       Charles Saltily v. SunAmerica Securities, Inc. n/k/a AIG Financial Advisors, Inc., The                               09/26/2008
                   Householder Group, LLLC, et al
    05-00872       George Sardeson, Florence and Randy Taylor, Joe Conroy and Minverva Birchard v. Morgan                               04/21/2006
                   Stanley DW Inc.
    05-00602       James David Cooke vs. Prudential Equity Group, LLC and David Semersky                                                03/29/2006
    04-00228       Denise M. Addicks Successor TTEE of The 1999 Demaret Family Trust vs. CITI Investment                                06/20/2005
                   Services and Carlos G. Macias
    03-03183       Melrose Opticians, Inc. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., and Kathleen Gamez                           06/06/2005
    03-07252       George Zahedi vs. Wachovia Securities, LLC                                                                           08/20/2004
    01-05629       Sally Cassell et al v. First Union Securities and Wedbush, Morgan Securities                                         07/03/2003
    00-05094       Fui-Lai Lai, Hsieh-Chlao Lai, Kent M. Lai, and Jim M. Lal v. Merrill Lynch, Pierce, Fenner &                         08/19/2002
                   Smith, Inc., et al.
    00-03572       John Farahi v. Greater Community Financial, L.L.C., Jeffrey Boss, Bruce Marshall Chodash, et                         01/31/2002
                   al.
    01-00881       Jesse R. Bueno and Jesse R. Buena IRA v. Charles Schwab & Co., Inc. and Will Martin                                  01/25/2002
    98-03798       Jay T. Pierce, Raymond and Jennifer Fisk vs. Waldron & Co., Inc., Cary B. Perle, et al                               12/22/2000
    99-01383       Eric M. Adickes v. Cruttenden Roth                                                                                   06/15/2000
    98-01513       Ronald Chew vs. Charles Schwab                                                                                       10/21/1999



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
     Staff ID: K26398                                   Page 5 of 101                    Publicly Available Awards Section, Current es of    11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 42 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                       Arbitrator       A16218
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned          Role

   16-01685       Raymond, James & Associates, Inc.                                                                09/06/2016             Panelist



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned          Blik

   15-00622       Merrill Lynch Pierce Fenner & Smith Inc.; Michael Anthony Phillip                                10/16/2015             Chair



                                           ARBITRATOR BACKGROUND INFORMATION


    I am an attorney with extensive arbitration and mediation training and experience. During the past 15 years, I have devoted my
    practice exclusively to alternative dispute resolution.

     My experience includes over 25 years as a corporate executive and attorney. 1 have served as a corporate director for a publicly
     traded corporation, arid for several privately held and non-profit corporations. 1 have raised capital through venture capital
     markets and by public and private placement offerings.

    I have been an active Investor in securities for over 35 years and have traded in stocks, bonds, mutual funds and put/call
    options. I am invested in mutual funds that trade in a wide variety of stocks, which I do not track and which may include the
    same stocks that are the subject of a particular complaint.

    I also have extensive ADR experience in resolving employment disputes.

     It is my belief that not coming from a litigation background has enabled me to evaluate cases from a neutral's point of view
     without claimant or respondent bias.



     ADDITIONAL DISCLOSURE INFORMATION

     I currently have TIC (tenants in common) interests in 2 apartment building complexes In Idaho. Two family groups are involved
     and no outside sales entity set up or sold the interests to the holders.




     Staff ID: K26398                                   Page 6 of 101                 Publicly Available Awards Section, Current as of   11118/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 43 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                          Arbitrator ID:     A15521



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                     Mr. Joseph Winter                             Skills in Controversy:
   Arbitrator ID:            A15521                                        There are no Skills In Controversy information.
   CRD #:
   City/State/Country: Pasadena 1CA / United States
   Classification:     Public                                              Skills in Securities:
   FINRA Mediator:                                                         There are no Skills In Security Information.
   Chair Status:       Qualified
   DR Portal Registered: Yes

   Injunctive Qualified - This arbitrator is an attorney and has reported experience litigating cases involving injunctive relief.

                                                                 EMPLOYMENT
    Start Date           End Date                  Bnia                                                               Position
    01/1992              06/1992                   Kroll & Tract                                                      Of Counsel
    01/198B              06/1988                    Commodity Futures Trading Commission                              Trial Attorney
    08/1978              Present                    Law Office of Joseph Winter                                       Attorney
    10/1973              08/1978                    James C. Hardman, Burke, Kerwl                                    Senior Associate


                                                                   EDUCATION
    Start Date            End Date            School                                                                  Decree
    09/1965               06/1968             University of San Francisco Law School                                  JD
    09/1961               0611965             Holy Cross College                                                      AB


                                                                    TRAINING
    Completed            Description                   Details                   Firm/School                  Hours        Location
    03/2011              Online Basic Panel                                      FINRA                              11     online
                         Training
    03/2011              Expungement online                                      FINRA                             1.5     online
                         revised - 3/2009
    12/2010              Non-Securities Related        Chairing an Arbitration AAA                                  24     Las Vegas, NV
                         Training                      Panel Managing
                                                       Procedures
    042010               Non-Securities Related        Dealing with Delay      MA                                    3     Los Angeles, CA
                         Training                      Tactics in Arbitration
    10/2009              Mediation Training            Advanced Mediation      Straus Institute for                 24     Woodstock, VT
                                                                               Dispute Resolution
    06/2008              Mediation Training                                    Los Angeles City                     40     Los Angeles, CA
                                                                               Attorney's Office
    12/2005              Non-Securities Related        Chairing an Arbitration MA                                   24     Las Vegas, NV
                         Training                      Panel Managing
                                                       Procedures
    02/2005              Expungement online                                    NASD                                1.5     online
                         mini-course
     Staff ID: K26398                                   Page 7 of 101                    Publicly Available Awards Section, Current as of    11/16/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 44 of 167


©2016 FINRA. All tights reserved.                          FINRA Dispute Resolution                                            Arbitrator ID:     A15521
   0512000              Non-Securities Related      Commercial Arbitrator          AAA
                        Training                    Training
   04/1997              New Chairperson                                            NASD                               11
                        Training 'NASD]
   02/1997              New Panel Member                                           NASD                               11
                        Training [NASD]
   12/1996              intro Securities Arbitrator                                NASD                                6     Los Angeles, CA
                        Training
   10/1992              Non-Securities Related                                     L.A. County Bar                     6
                        Training                                                   Association

                                             DISCLOSURE/CONFLICT INFORMATION
   am                                      Firm   Name                                                     Details
   Has an account with                     Northern Trust Securities, Inc.                                 Brokerage
   Arbitrator for                          MA
   Licensed to Practice Law in             California                                                      #128934
   I was a client of                       Charles Schwab
   Had an account with                     Charles Schwab                                                   Brokerage
   Was Arbitrator for                      City of Long Beach Civil Service Commission
   Arbitrator for                          Cook County Circuit Court Arbitration Program
   Was Licensed to Practice Law in         Illinois                                                        Retired/not authorized to practice law
                                                                                                           in IL
   Arbitrator for                          Kaiser Permanente DR Program
   Is a member of                          LA County Bar Assn. Dispute Resolution Program
   is a member of                          LA Municipal Court Temporary Judge Program
   Mediator for                            Los Angeles Superior Court
   Arbitrator for                          National Futures Association
   Was a Member of Bar                     New York
   Association
   Licensed to Practice Law in             New York                                                        #4264560 (Retired status)
   Family member had relationship          Northern Trust Corporation                                       Wife was employed
   with
   Licensed to Practice Law in             Ohio                                                             #0028326 (inactive status)
   Mediator for                            Private Mediation In Transportation Field
   Arbitrator for                          Transportation ADR Council, Inc.
   Has published                           Transportation Law Journal                                       Authored and Co-Authored various
                                                                                                            articles
   Is a member of                          Transportation Lawyers Association


                                                      PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 11/16/2016

   Case             Case   Name                                                                                                            Close Date
   13-00532         Yolanda Vitkoff and Dimitri Vitkoff, Trustees of the Lingo Family Trust vs. Robert Russel Tweed,                       04/16/2014
                    Jim Andrew Lund, et al
   10-02682         James E. Warwick and Barbara Rhea Warwick JTWROS vs. Morgan Keegan & Company, Inc.                                     02/23/2012
   99-04694         Suryakant D. Patel and Sushlia S. Patel v. First Wall Street Corporation, Drew Chalmers, et al                         06/04/2009

    Staff ID: K26398                                    Page 8 of 101                      Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 45 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                       Arbitrator ID:     A15521
   03-02219        Peyton Frazier Smythe v. Morgan Stanley DW Inc.                                                                  06/27/2007
   04-04790        Dennis F. Hook vs. A.G, Edwards & Sons, Inc.                                                                     03106/2006
   04-08110        Evelyn Smiles v. A.G. Edwards & Sons, Inc.                                                                       08/26/2005
   04-00371        Peter Mlkutta v. Salomon Smith Barney, Inc. nka Citigroup Global Markets, Inc. and Dennis                        07/12/2005
                   Boneck
   01-06380        Wedbush Morgan Securities, Inc. v. Jonathan David Worley                                                         11/23/2004
   03-08032        Suzanne E. Ingoid, et al v. Sutro & Co., Incorporated nka RBC Dein Rauscher, Inc. and Thomas                     09/14/2004
                   Cope
   03-01954        Janet Newman, Individ. and as TTEE, the Newman Family Trust at al v. Merrill Lynch and Susan                     08/30/2004
                   Wingard
   02-07802        Wolf Miralles arid Maria MiraIles v. Trusted Securities Advisors Corp. and David Abernethy                       04/05/2004
   02-04537        Klava Cousin vs. Roman L. Resznik, Interfirst Capital Corporation and First Allied Securities, Inc.              02/26/2004
   02-04920        Shila Kangarlou Azbl v. Morgan Stanley Dean Witter                                                               09/17/2003
   02-03222        Umberto Roffi vs. Prudential Securities Inc.                                                                      07/03/2003
    01-03099       Chloe Kerns Edge TRS/Chloe Edge TR v. Miller & Schroeder Financial, Inc. and Scott T.                             03/07/2003
                   Penwarden v. MASS Financial et
    01-02143       Michael T. Lucas v. TD Waterhouse Investor Services, Inc.                                                         04/09/2002
    00-03171       Torrey Pines Securities, Inc. v. Russell A. Sedat                                                                 01/08/2002
   00-02318        Byung Casy Chun and Sandy Soo Chun v. Morgan Stanley Dean Witter & Co. and Byung Yun                              07/03/2001
   99-03471        John Cordova v. Mark Bernhard and A.G. Edwards & Sons, Inc.                                                       10/30/2000
   99.01255        Robert J. Smith, Jr. v. Charles Schwab & Co., Inc. and Richard Dennis Sanford                                     06/08/2000
    99-00379       Charles Schwab & Co., Inc. v. R. Thomas Morrison                                                                  03/20/2000
    98-02037       Judy L. Resnick and The Resnick Group, Inc. vs. Imperial Credit industries, Inc.; Imperial Capital                11/26/1999
                   Group; et al
    96-04997       James A. Fisher and Edith H. Fisher, et al vs. Bear Steams & Co. and Bear Steams Securities,                      09/10/1999
                   Corp., et al
    98-01274       Southeastern California Association of Seventh-Day Adventist TTEE, Charlotte Boehm Rev.                           09/08/1999
                   Trust,et al v. Hagerty Stewart et
    98-02005       Susan Emadi vs. Donald & Company Securities, Inc. and Steve Varasteh                                              04/15/1999
    97-04209       Ronald Hilton, Michael Cavalier & R.H. Construction, Inc. v. Rudy Col-mans and                                    12/16/1998
                   Prudential-Bache Securities, Inc.
    97-02506       Robert Winston Goss vs. A.G. Edwards & Sons, inc. and Mark Robles                                                 08/04/1998
    97-02442       Lawrence W. Erickson Trust vs. Joseph Roberts & Co., William Dlnapoli, Damon Todd Lazar and                       04/20/1998
                   Semi! Loutfi
    96-05539       Warren Liu vs. Everen Securities, Inc., and Freddie Lee                                                           09/10/1997



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                          Date Assigned           11 9ka
    16-01534      Independent Financial Group, LLC.                                                                08/19/2016               Panelist
    16-01519      Wells Fargo Advisors, LLC; Jackson National Life Distributors LLC                                11/10/2016              Chair
    16-01518      Morgan Stanley                                                                                   08/1912016               Chair
    15-02108      Pruco Securities, LLC.; Prudential Investment Management Service; Prudential Equity Group,       03/02/2016               Chair
                  LLC; The Prudential Insurance Company Of Amer; Calvin Georges Zara; Jay Elliott Skolnick
    14-01674      Wells Fargo Advisors, LW; Gregory John Chachas, Jr                                               07/20/2015               Chair



     Staff ID: K26398                                  Page 9 of 101                  Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 46 of 167


©2016 FINRA. Alt rights reserved.                        FINRA Dispute Resolution                                         Arbitrator ID:     A15521
                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned            ,fig

   15-02809       Wells Fargo Advisors, LLC; Darren Thomas Walton                                                  01/28/2016               Chair
   15-01701       UM Financial Services Inc.; Marc Jeffrey Kessler                                                 01/27/2016               Chair
   14-03112       Merrill Lynch Pierce Fenner & Smith Inc.; Credit Suisse Securities (USA) LLC; Leonard            05120/2016               Chair
                  Korlekaas; Steven William Lazny; Charles Alfred Tharnstrom; John D. Tracy; Christopher Alan
                  Chapin



                                          ARBITRATOR BACKGROUND INFORMATION


    During my 35+ year career as an attorney, I have specialized in the fields of transportation and corporation law, representing a
    wide range of carriers, shippers and third-party logistics companies throughout the US and Canada. I have handled matters
    before federal and state courts and regulatory bodies involving virtually all aspects of transportation law, including freight
    loss-and-damage, rate disputes, operating rights application, freight charge collections, acquisitions and transfers, leasing
    matters, and general corporate issues. In addition, I have been an active participant in the activities of several of the leading
    transportation law associations and in continuing education programs in the field.

    I have been an arbitrator for over 15 years, having served on the panels of various alternative dispute resolution panels around
    the country, including NASD (now FINRA) Dispute Resolution, I would estimate that I have served as an arbitrator in a total of
    approximately 200 cases and as a mediator in approximately 6-10 cases on matters involving securities, commodities and
    futures, employment, transportation law, medical malpractice and general commercial disputes. I have served as the panel chair
    in numerous cases.

    As both the arbitrator arid mediator, I have fulfilled the ongoing training requirements of all the alternative dispute resolutions
    forums on which I have served.

    EMPLOYMENT QUALIFICATIONS

    I am an attorney who has practiced law since 1973, specializing in the fields of transportation and corporation law.

    The bulk of my legal practice has involved the representation of transportation entities such as trucking companies, household
    goods carriers, freight forwarders, air freight carriers and transportation brokers, advising these various types of companies In
    the regulatory, corporate, transactional and litigation matters. The transportation business traditionally has been quite
    labor-intensive, thus my clients have been confronted with a full range of employment law issues as the body of employment
    law has grown and developed In recent decades.

    Please note that I do not hold myself out as an employment law expert or specialist. Quite candidly, when my clients have been
    faced with important Issues In this area, I have referred them to specialized counsel. Nevertheless, in dealing with my clients'
    affairs, I have an overall awareness and familiarity with developments and trends in the employment law field, as a result.

    As part of my continuing legal education, I regularly attend seminars and conferences hosted by professional associations such
    as the Transportation Lawyers Association ("TLA'') Conference of Freight Counsel (CFC). I can state with confidence that there
    has seldom, if ever, been a TLA and CFC educational program session on employment law topic. I have regularly attended
    and, participated in these presentations; for example, in 1996, I delivered a paper on the subject of the Americans with
    Disabilities Act at a TLA Regional Seminar in Los Angeles. Two of the arbitrations on the publicly available awards list, Goss v.
    A.G. Edwards et al, Case ID 97-02508, Judy L. Resnick and The Resnick Group, Inc. vs. Imperial Capital Groupet al; Case ID
    98-02037, were a employment matters.




    Staff ID: K26398                                  Page 10 of 101                  Publicly Available Awards Section, Current as of     11/1812016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 47 of 167


©2016 FINRA. All rights reserved.                           FINRA Dispute Resolution                                         Arbitrator ID:     A11651



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through   11/16/2016


                                                                   ARBITRATOR
   Name:                     Mr, Anthony D. DeToro                           Skills in Controversy:
   Arbitrator ID:            A11651                                          Account Related - Breach of Contract, Employment - Breach
                                                                             of Contract, Employment - DIscrim. Age, Employment -
   CRD #:                                                                    Employment Discrimination, Employment - Wrongful
   City/State/Country: Los Angeles / CA / United States                      Termination
   Classification:     Public                                                Skills In Securities:
   FINRA Mediator:                                                           There are no Skills in Security information.
   Chair Status:              Qualified
   DR Portal Registered: Yes


                                                                   EMPLOYMENT
   Start Date            End Date                      Firm                                                            Position
   0412015               Present                       Self- employed                                                  Attorney
   06/1999               04/2015                       United Online, Inc.                                             VP/Corporate Counsel
   02/1996               0611999                       Fenigstein & Kaufman                                            Of Counsel
   09/1994               02/1996                       Self-employed                                                   Attorney
    0911989              0911994                       Baer Marks & Upham                                              Attorney
    09/1986              09/1989                       Brobeck, Phleger & Harrison                                     Attorney
    08/1984              09/1986                       Securities and Exchange Commission                              Enforcement Attorney


                                                                    EDUCATION
    Start Date            End Date           School                                                                    Degree

    09/1981               05/1984            University of San Francisco                                               Jo
    09/1977               06/1981            New York University                                                       BA
                                                                                                                       Economics/English


                                                                       TRAINING
    Completed            Description                     Details                  Firm/School                   Hours       Location
    09/2015              New Chairperson                                          FINRA                               6     online
                         Training [FINRA]
    04/2015              Live Video Basic Panel                                   FINRA                               4     live WebEx
                         Training
    03/2015              Online Basic Panel                                       FINRA                               8     online
                         Training
    03/2015              Expungement online                                       FINRA                              1.5    online
                         revised - 3/2009
    09/1994              Intro Securities Arbitrator                               Introductory Arbitrator            4     New York, NY
                         Training                                                  Training

                                               DISCLOSURE/CONFLICT INFORMATION
    Type                                     Firm Name                                                     Details
     Staff ID: K26398                                     Page 11 of 101                  Publicly Available Awards Section, Current as of    11/1812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 48 of 167


©2016 FINRA. All rights reserved,                         FINRA Dispute Resolution                                          Arbitrator ID:     A11851
   Has an account with                   Fidelity                                                        Individual/401k/1RA
   Related Conflict With                 Fidelity Brokerage Services LLC                                 Conflict due to a merger/acquisition
   Licensed to Practice Law In            Admitted U.S. Court of Appeals for Ninth Circuit
   Is a Member of Bar Association         American Bar Association
   Is a member of                         Association of Corporate Counsel
   Is a Member of Bar Association        California
   Licensed to Practice Law in            California                                                     # 115866
   Licensed to Practice Law in           Districts of New York, Central and Northern
   My firm/employer has a client of      Fidelity
   Currently on Board of Directors       Keigwin + Company - Arts Non-Profit
   Had an account with                   Merrill Lynch Pierce Fenner & Smith
   Was a Client                           Merrill Lynch Pierce Fenner & Smith                            Merrill Lynch Pierce Fenner & Smith
                                                                                                         Inc
   Was a Client                           Morgan Stanley DW Inc.                                         Dean Witter Reynolds Inc.
   Was Arbitrator for                     NASD
   Is a Member of Bar Association         New York
   Licensed to Practice Law in            New York                                                       inactive
   Has published                         Twitter                                                         @anthonyd3
   Licensed to Practice Law in           U.S. Surpreme Court
   Licensed to Practice Law In           USDC Southern & Eastern districts of New York                   Inactive
   Has published                                                                                         A Rule of Reason Analysis Predatory
                                                                                                         Pricing (1984)
   Non-investment related                                                                                Car accident case - settled by
   lawsuit/charge                                                                                        insurance company
   Is a member of                                                                                        Districts of California
   Has published                                                                                         Market Manipulation of Penny Stocks
                                                                                                         (1989)
   Has published                                                                                         Securities Arbitration Special (1991)
   Has published                                                                                         Securities Litigation State and Federal
                                                                                                         (1988)
   Has published                                                                                         Tapping Equity Markets for Small
                                                                                                         Businesses (1992)
   Has published                                                                                         University of San Francisco Law
                                                                                                         Review- 1984
   Has published                                                                                         Waiver of the Right to Compel (1991)


                                                 PUBLICLY AVAILABLE AWARDS
                                               Publicly Available Awards Section, Current as of 11/1812016

   Case   ID       Case Name                                                                                                           Close Date
   15-02670        Sean S. Hunter vs. Merrill Lynch Pierce Fenner & Smith Inc.                                                         08/22/2016
   03-07024       The Jack Nedelman Trust UA dtd 8/18/98 v. A.G. Edwards & Sons, Inc. and Ted Mendoza                                  11/01/2004
   04-00655       Daniel Bruce Blum, Helen Yolande Blum vs. Salomon Smith Barney, Michael J. Healey and                                08/24/2004
                  Christopher Lazzard
   02-02770       Ashok K. Kacker, M.D, and Motl C. Kacker Joint Tenants, et al vs. Cooper Linse Hallman, Capital                      07/22/2004
                  Management, Inc., et al
    Staff ID: K26398                                   Page 12 of 101                   Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 49 of 167


02016 FINRA. All rights reserved.                     FINRA Dispute Resolution                               Arbitrator ID:   A11651
   03-03204 Barry Brown v. Alan Marcum, Alexis Korybut, Robert Levitt and Sterling Financial Investment                  12/18/2003
                   Group
   01-01479        Jay S. Lee, Direct Access Trader Corporation and InvestiN Securities Corporation v. Hanmi             11/18/2003
                   Securities, Incorporated
   00-04479 Westpark Capital, Inc. v. Wholesalers One, Inc. and Rabih Richa                                              12/06/2001



                          CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID      Securities Firms and Associated Persons                                                       Date Asslcm&I          Role

   16-01861     Arnerlprise Financial Services, Inc.                                                          09/20/2016             Panelist
   15-03276     National Planning Corporation                                                                 03/18/2016             Chair
   15-03175     National Planning Corporation                                                                 03/10/2016             Chair



                       CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID      Securities Firms and Associated Persons                                                       Date Assigned          Rae
   15-03024     Morgan Stanley; Freddy M F Lee                                                                04/08/2016             Chair
   15-02055     Barclays Capital Inc.; Jonathan Robert Bates                                                  09/21/2016             Chair



                                          ARBITRATOR BACKGROUND INFORMATION

    From June 1999 to April 2015 I was employed as Vice President, Corporate Counsel with United Online, Inc., a leading provider
    of consumer products and services over the Internet. My responsibilities included litigation management, privacy, records
    retention, disclosure and data protection matters. In addition, I was responsible for management of the company's government
    and regulatory affairs, including management of state and federal consumer protection agency information requests, subpoenas
    and investigations. I was a former NASD arbitrator. During the period 1984-1986 I was an enforcement attorney for the Pacific
    Regional Office of the Securities and Exchange Commission. I am currently an attorney in private practice representing clients
    In business transaction matters and consulting on litigation matters.

    I obtained a JD degree from the University of San Francisco In 1984 and a BA degree In Economics from New York University in
    1981. I am admitted to the California and New York bars.




    Staff ID: K26398                                   Page 13 of 101            Publicly Available Awards Section, Current as of   11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 50 of 167


©2016 FINRA, All rights reserved.                         FINRA Dispute Resolution                                          Arbitrator ID:      A33557



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                     Mr. Kendall C. Reed                           Skills in Controversy:
   Arbitrator ID:            A33557                                        Employment - Breach of Contract, Employment -
                                                                           Commissions, Employment - Discrim. Age, Employment -
   CRD #:                                                                  Discrim. Disability, Employment - Discrim. Gender,
   City/State/Country: San Miguel I CA I United States                     Employment - Discrim. National Origin, Employment -
                                                                           Discrim. Race, Employment - Employment Discrimination,
                                                                           Employment - Libel or Slander, Employment - Promissory
                                                                           Notes, Employment - Sexual Harassment, Employment -
                                                                           Wrongful Termination
   Classification:           Public                                        Skills In Securities:
   FINRA Mediator:                                                         There are no Skills in Security information.
   Chair Status:       Qualified
   DR Portal Registered: Yes


                                                                 EMPLOYMENT
   Start Date           End Date                    Firm                                                             Position
   01/2014              Present                     Solo Practice                                                    Legal & Neutral Practice
   04/2012               12/2013                    The Monroe Law Firm                                              Of Counsel
   07/2011               04/2012                    Monroe & Partners, P.C.                                          Of Counsel
   11/2008               07/2011                    Law Offices of M.W. Monroe                                       Of Counsel
   05/2003               11/2008                    Monroe & Tinder                                                  Of Counsel
   04/2000               04/2003                    NMB (USA), inc.                                                  Director of Intel]. Property
   04/1995               04/2003                    New Hampshire Ball Bearings, Inc.                                General Counsel
   06/1992               03/1995                    NMB (USA), Inc.                                                  Associate General Counsel
   01/1990               06/1992                    Herbalife International, Inc.                                    In-house Counsel
   11/1988               01/1990                    Kendall C. Reed, Attorney at Law                                 Solo Private Legal Practice
   03/1985               11/1988                    Herbalife International, Inc.                                    Associate General Counsel
   03/1982               02/1985                    Bolton, Dunn & Moore                                             Litigation Associate
   06/1981               03/1982                    Kirtland & Packard                                               Law Clerk
   06/1980               08/1980                    General Cinema Corporation                                       Movie Theater Usher
   04/1980               06/1980                    Yosemite Park & Curry Company                                    Food Service Worker
   12/1979               04/1980                    Mammoth Mountain Skl Area                                        ChalrlIft Operator
   07/1979               1211979                    Germain's Delicatessen                                           Food Service
                                                                                                                     Worker/Cashier
   0611979               07/1979                    Unemployed                                                       not provided
   06/1975               08/1976                    Affiliated Theaters, Inc.                                        Movie Theater
                                                                                                                     Usher/Cashier
   06/1974               08/1975                    Eagle Rock Movie Theater                                         Movie Theater
                                                                                                                     Usher/Cashier
   06/1972               06/1975                    La Canada Unified School District                                Food Service
                                                                                                                     Worker/Cashier
    Staff ID: K26398                                   Page 14 of 101                    ublIcly Available Awards Section, Current as of     11/11312016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 51 of 167


©2016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                         Arbitrator ID:    A33557



                                                                  EDUCATION
   Start Date             End Date            School                                                                 Degree
   01/1997                12/2004             Pepperdine University Straus institute                                 LLM ADR
   08/1980                05/1983             University of Southern California                                      JD
   09/1975                06/1979             University of California - San Diego                                   BA


                                                                    TRAINING
    Completed            Description                   Details                    Firm/School                 Hours       Location
   01/2012               Non-Securities Related        Enforcing Foreign          CA State Bar                    1.5
                         Training                      Judgments and Arb.         Convention 2010
                                                       Awds.
   01/2012               Mediation Training            Advd. Conflict             American institute of            10
                                                       Resolution Strategies      Mediation
                                                       Family Med.
    01/2012              Non-Securities Related        New Restatement of         Atlanta International           1.5
                         Training                      International              Arbitration Society
                                                       Arbitration                (ATLAS)
    01/2012              Non-Securities Related        The FAA - Need for         ATLAS                           1.5
                         Training                      Change?
    01/2012              Non-Securities Related        The Users'                 ATLAS                           1.5
                         Training                      Perspective on Cost In
                                                            Arb.
    01/2012              Non-Securities Related        Ethics in international    ATLAS                            1.5
                         Training                      Arbitration
    01/2012              Non-Securities Related        Judicial Assistance in     ATLAS                           1.5
                         Training                      international
                                                       Arbitration
    01/2012              Non-Securities Related        Discovery in               ATLAS                            1.5
                         Training                       international
                                                       Arbitration
    01/2012              Non-Securities Related        Drafting ADR Clauses       ABA ADR Spring                   1.5     Washington, DC
                         Training                      - Presenter                Conference
    01/2012              Non-Securities Related        Mediating via Skype        ABA ADR Spring                           Washington, DC
                         Training                                                 Conference
    01/2011              Non-Securities Related        De-positioning with        Forrest S. Mosten                1.5
                         Training                      Self-Interest              Mediation Study
                                                                                  Group
    01/2011              Non-Securities Related        International              LA County Bar                      6
                         Training                      Arbitration in 21st        Association
                                                       Century
    01/2011              Non-Securities Related        Teaching law School        Pepperdine University             12
                         Training                      ADR Classes                School of Law
    01/2011              Mediation Training            Advanced Commercial        Association for                    8
                                                       Mediation Instiltute       Conflict Resolution
    01/2011              Non-Securities Related        Fellowshio Fast Track      Chartered Institute of             8
                         Training                      Program - Tutor            Arbitrators
    01/2010              Non-Securities Related        Employee/Employer          SCMA 2010                        1.5
                         Training                      Relationship in the        Employment Law
                                                       21st Century               Conference
    01/2010               Non-Securities Related       Speaker Mediation          CA State Bar                     1.5
                          Training                     Prepare, Present and       Convention
                                                       Produce
    10/2009              Expungement - 2008            Read FAQ                   FINRA                              1
                         Refresher

     Staff ID: K26398                                   Page 15 of 101                   Publicly Available Awards Section, Current as of   11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 52 of 167


02016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                         Arbitrator ID:     A33557
   02/2008               New Chairperson                                      FINRA                               9    online
                         Training [FINRA]
   05/2007               Revised Code of                                      NASD                                2    online
                         Arbitration
   01/2005               Non-Securities Related                               LA County Bar                      10
                         Training
   12/2004               Expungement online                                   NASD                               1.5   online
                         mini-course
   11/2004               New Panel Member                                     NASD                               11    location varies
                         Training [NASD]
   11/2004               Civility Training                                    NASD                               1,5   Los Angeles, CA
   07/2004               Non-Securities Related                               Institute for Conflict             40
                         Training                                             Managment
   05/2003               Non-Securities Related                               Straus Institute                   18
                         Training
   0412003               Non-Securities Related                               Straus Institute                   27
                         Training
   02/2003               Non-Securities Related                               Straus institute                   27
                         Training
   03/2002               Non-Securities Related                               Straus Institute                   27
                         Training
   01/2002               Non-Securities Related                               Straus institute                   27
                         Training
   01/2001               Non-Securities Related                               Straus Institute                   27
                         Training
   02/2000               Non-Securities Related                               Straus institute                   27
                         Training
   01/2000               Mediation Training                                   Straus institute                   27
   04/1999               Non-Securities Related                               Franklin Pierce,                   30
                         Training                                             School of Law
   03/1999               Non-Securlties Related                               Straus Institute                   27
                         Training
   0111999               Mediation Training                                   Straus Institute                   18
   01/1991               Mediation Training                                   LACBA                               8
   01/1989               Mediation Training                                   LACBA, DRS                         30

                                            DISCLOSURE/CONFLICT INFORMATION
   Tvpe                                      Ln an)g                                                   Details
   Related Conflict With                  Bear Stearns Asset Management Inc.                           Conflict due to a merger/acquisition
   Has an account with                    Charles Schwab & Co., Inc.
   Related Conflict With                  Chase Investment Services Corp.                              Conflict due to a merger/acquisition
   Related Conflict With                  Citlgroup Global Markets Inc.                                Conflict due to a merger/acquisition
   Has an account with                    Comprehensive Financial Services
   is Shareholder of                      J.P. Morgan                                                  100 Shares
   Related Conflict With                  Morgan Stanley & Co. Incorporated                            Conflict due to a merger/acquisition
   Related Conflict With                  Morgan Stanley Distribution, Inc.                            Conflict due to a merger/acquisition
   Has an account with                    Morgan Stanley Smith Barney
   Has an account with                    National Planning Corporation
   Related Conflict With                  Optlonsxpress, Inc.                                          Conflict due to a merger/acquisition
   Had an account with                    A.G. Edwards & Sons, Inc.

     Staff ID: K26398                               Page 15 of 101                   Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 53 of 167


©2015 FINRA. All rights reserved.                  FINRA Dispute Resolution                                      Arbitrator ID:     A33557
   Lectured for                     ABA Section of Dispute Resolution                         Mediating Via Skype, 2012 annual
                                                                                              spring conference
   Lectured for                     ABA Section of Dispute Resolution                         The Neutral Zone or the Twilight Zone:
                                                                                              Preliminary Comments about Arbitral
                                                                                              Authority. Spring (2008)
   Is a member of                   ADR Comm of the Litigation Section - CA Bar               Co-Chair 2012
   Is a Member of Bar Association   American Bar Association
   Was a member of                  Assn. of Southern California Defense Counsel
   Is a member of                   Association for Conflict Resolution                       Co-Chair of the Commercial Section
                                                                                              (2012)
   Was a member of                  Association of Corporate Counsel of America
   Is a Member of Bar Association   California
   Licensed to Practice Law in      California                                                # 113615
   Was a member of                  California Dispute Resolution Counsel
   Is a member of                   California State 2nd Appellate Dist. Med. Panel
   Is a member of                   Chartered Institute of Arbitrators                        Fellow and Chartered Arbitrator
   Was a member of                  Civil Justice Association of California
   Was a member of                  Corp. Law Dept. Section Executive Comm..                  LACBA
   Was a member of                  DR Serv. Board of Directors                               LACBA
    Was a member of                 DR Serv. Joint Settlement Offc.                           Program Mediator
    Was a member of                 Democratice Party
    Was a member of                 Dispute Resolution Board Foundation
    Mediator for                    Federal Court of Central District of California
    Was a member of                 Institute for Conflict Management
    Is a member of                  International Chamber of Commerce
    Was a member of                 Le Tip International
    Was a member of                 Long Beach Chamber of Commerce
    Wes a member of                 Long Beach Dinner Club
    Was a Member of Bar             Los Angeles County
    Association
    Mediator for                    Los Angeles County Superior Court
    Was a member of                 Manhattan Beach Chamber of Commerce
    Has published                   Mediation Newsletter in't Bar Assoc Legal Prac             The Art of Mediation: Ten Rules for
                                    Div                                                        Effective Participation, October (2009)
    Was a member of                 Model Aircraft Association of America
    Was a member of                 Modification and Replacement Parts Association
    Had an account with             Morgan Stanley
    Is a member of                  National Arbitration Forum
    Was a member of                 National Rights to Work Association                        Panel Arbitrator
    Was a Member of Bar             PADI
    Association
    Was a member of                 Paso Robles Vintners and Growers Association
    Has made a disclosure about     Pershing LLC                                               Was custodian for entitles utilized by
                                                                                               WealthOna
     Staff ID: K2B398                            Page 17 of 101               Publicly Available Awards Section, Current as of    11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 54 of 167


02016 FINRA. All rights reserved.                        FINRA Dispute Resolution                                            Arbitrator ID;     A33557

   Was a member of                        Phl Alpha Delta
   Was a member of                        Planetary Society
   Was a member of                        Rancho Los Amigos Historic Gardens                              Board of Directors
   Was a member of                        Reform Party
   Was a member of                        Republican Party
   Has made a disclosure about            Resolution 360                                                  affiliation for business purposes
   Was a member of                        Seal Beach Church of Religous Science
   Is a member of                         Southern California Mediation Association                       Past president
   Was a member of                        St. Paul's Lutheran Church
   Has published                          The Foundation Forum newsletter                                 The Potential Use of Dispute Review
                                                                                                          Boards Outside the Construction
                                                                                                          Industry, May 2009
   Was a member of                        USC institute for Corp. Counsel                                 Board of Advisors
   Mediator for                           USDC Central District of California
   Has an account with                    Wealth One
   Has made a disclosure about                                                                            Has lectured and published numerous
                                                                                                          articles


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section. Current es of 11118/20t6

   Case ID         Case Name                                                                                                             Close Date
   16-00854        Walls Fargo Advisors, LLC vs. Michael Becking                                                                        08/01/2016
   13-03601        Oppenheimer & Co., Inc. vs. Vincent Woo                                                                              06/08/2016
   15-02803        Wells Fargo Advisors, LLC vs. Gustavo Miramontes                                                                     02/12/2016
   14-02126        John Daciuk vs. TO Ameritrade, Inc,                                                                                  02/24/2015
   13-01941        UBS Financial Services Inc. vs. Bruce C. Branstine                                                                    09/24/2014
   11-04118        Morgan Keegan & Co., Inc. vs. Just Mortgage, Inc. and RMK Financial Corp. d/b/a Majestic                             08/01/2014
                   Home Loan
   13-02477        Gregory A. Niemann and Leila M. Nlemann, as Co-Trustees, et al. vs. Wells Fargo Advisors, LLC                        05/14/2014
   13-00279        Alex Gregory Froloff vs. Scottrade, Inc.                                                                             10/23/2013
   12-02485        Lantaya Valencia West Weaver vs. Amerlprise Financial Services Inc., a Delaware Corporation                          10/14/2013
                   and Jermaine Jamison
   12-03186        John Gonna and Anna Genna vs. TD Ameritrade                                                                          04/09/2013
   12-01261        U.S. Bancorp Investments, Inc. vs. Kent H Chung                                                                      09/1412012
   10-04022        Karl H. Vogelbaoh, M.D., et al. vs. Quincy Cass Associates, Inc. and Jens A. Spitta                                   02/28/2012
   09-02544        John Karl Agamalian, et al. vs. Wedbush Morgan Securities Inc. and Michael Farah                                      02/10/2012
   10-05387        WT Acquisition LLC vs. EtTrade Securities LLC                                                                        02/10/2012
   09-06492        Amir All Monsefi vs. TD Ameritrade, Inc.                                                                             09/06/2011
   10-04643        Janbaz Sidiqi vs. TD Ameritrade, Inc.                                                                                05/23/2011
   10-00585        John Amoghilan vs. Christina Simpson and Citicorp Investment Services                                                09/28/2010
   09-03933        Gal Corporation, and Ron Auren vs. TD Amerltrade, a division of TD Ameritrade Inc.                                   06/25/2010
   07-00469        Robert Scott Rose vs. Sanah Chung and John Breckenridge Barnes                                                       03/15/2010
   07-01196        Gary Nelens v. Citigroup Global Markets, Inc f/k/as Salomon Smith Barney                                             03/20/2009
   07-03594        Euro Pacific Capital, inc. vs. Kimberly Pine Hardaker                                                                03/03/2009
     Staff ID: K26398                                Page 18 of 101                      Publicly Available Awards Section, Current as of     11/1812016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 55 of 167


02016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                        Arbitrator ID:     A33557
   06-04310        Deutsche Bank Securities, Inc. v. Jaysen McCleary                                                               02/13/2009
   06-02058        Estate of Beth Schimmel a/k/a Beth Label vs. James A. Copping, Bradford A. Phillips, Brett                       08114/2008
                   Briggs, et al
   06-02931        RBC Damn Rauscher Inc. v. Melvin Reiter vs. Camarillo Grillo Robert Weaver, Christopher Homer                    11/29/2007
                   and Willaim Hubbar (3-Pty)
   05-01956        Amanda M. Evans (f/k/a Amanda Samberg) v. Merrill Lynch, Pierce, Fenner & Smith                                  12/19/2006
                   incorporated, et al.
   04-03476        John G. Carlson, et at vs. Citigroup Global Markets, Inc. f/k/a Smith Barney Inc., and Austin N.                 11/10/2006
                   Heberger, Jr.
   03-08827        Marjorie J. Koch vs. Morgan Stanley, DW, inc., Joe Miller, and Leonard Goldberg                                 11/10/2005
   03-07729        Roger Richman vs. Citigroup Global Markets, Inc. and Joe Schlrripa                                               10/24/2005



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and    Associated Persons                                                      Date Assigned           Role

   16-01534       independent Financial Group, LLC.                                                               08/1912016              Panelist
   16-01140       Pershing LLC; Braver Stern Securities LLC; John A Burke; James Benjamin Fellus; Lawrence        09(01/2018              Chair
                  Sanicoie
   18-00425       independent Financial Group, LLC; Kyusun Klm                                                    05/13/2016              Panelist



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                         Date Assigned           Et2ilt

                                                        There are no currently assigned cases.

                                          ARBITRATOR BACKGROUND INFORMATION

     My current practice consists of work as a mediator, arbitrator, and attorney. I conduct my mediations and arbitrations with and
     through the various organizations and entitles disclosed above. From 4/2012 to 12/2013 I was Of Counsel with The Monroe
     Law Firm, where I focused on general counsel work, transactional work, business law, estate planning, and intellectual property
     issues.

     From 2000 to April 2003, and concurrently with being General Counsel of New Hampshire Bali Bearings, Inc., I was Director of
     Intellectual Property for NMB (USA) Inc., the United States corporate parent of New Hampshire Ball Bearing, Inc. In this
     position, I was responsible for all aspects of intellectual property in North America, including the establishment of an intellectual
     property department, creation of a corporate wide incentive system with respect to patentable inventions, analysis and selection
     of Inventions for patent prosecution, licensing, and related litigation.

     From 1995 to April 2003, I was General Counsel for New Hampshire Ball Bearings, Inc., a medium-sized, privately held
     manufacturing company in the aircraft parts manufacturing Industry. In this position I was responsible for the full panoply of
     legal issues facing the company, including without limitation employment and labor law issues.

     From 1992 to 1995, I was Associate General Counsel of NMB (USA), Inc. In this position, I was responsible for a wide variety of
     corporate legal matters, Including without limitation employment law matters, litigation oversight, Insurance coverage matters,
     and risk management.

     Form 1988 to 1990, I had my own solo legal practice focusing on business law matters, estate planning, and litigation oversight.

     From 1985 to 1988, I was Associate General Counsel of Herbalife international, inc., and a multi-level diet products and
     cosmetics company. In this position, I was responsible for a wide variety of corporate legal matters, including without limitation
     employment law matters, litigation oversight, insurance coverage matters, and risk management.
     From 1982 to 1985, I was employed by the law firm of Bolton, Dunn & Moore, first as a clerk (during law school) and then as a
     Staff ID: 1(26398                                Page 19 of 101                 Publicly Available Awards Section, Current as of    11118/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 56 of 167


62016 FINRA. All rights reserved.                      FINRA Dispute Resolution                                     Arbitrator ID:     A33557
    litigation associate. The firm specialized in insurance defense and insurance coverage.

    I began my education with respect to Alternative Dispute Resolution processes in 1989 with a basic mediation course. I began
    mediating cases for the Superior Court in 1997. In 2004, I received LLM at Straus Institute for Dispute Resolution at the
    Pepperdine Univeristy School of Law.

    I graduated form the University of Southern California School of Law In 1983, and I graduated from the University of California
    San Diego In 1979 with a Bachelor of Arts degree in Philosophy and Psychology.




    Staff ID: K26398                              Page 20 of 101                Publicly Available Awards Section, Current as of     11/18.018
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 57 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                            Arbitrator ID:     A16480



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by   the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                     Mr. Arthur T. Berggren                        Skills in Controversy:
   Arbitrator ID:            A16480                                        Employment - Breach of Contract, Employment -
                                                                           Partnerships, Employment - Wrongful Termination
    CRD
   City/State/Country: Santa Monica / CA I United States
   Classification:     Public                                               Skills in Securities:
   FINRA Mediator:                                                          There are no Skills In Security information.
   Chair Status:        Qualified
   DR Portal Registered: Yea

    Injunctive Qualified - This arbitrator is an attorney and has reported experience litigating cases involving Injunctive relief.

                                                                 EMPLOYMENT
    Start Date           End Date                   Elm                                                                 Position
    06/1980              Present                    Self employed                                                       Lawyer
    01/1980              0611980                    Schwartz & Berggren                                                 Partner
    01/1973              01/1980                    American Benefit Plan                                               Managing Lawyer
    01/1970              01/1973                    Sabbatical                                                          Traveled
    01/1966              01/1970                    SF Neighborhood Legal Assistant                                     Lawyer
    01/1962              01/1966                    Cooley Godward Castro et al                                         Lawyer


                                                                   EDUCATION
    Start Date            End Date           School                                                                     Degree
    12/1959               12/1962            Hastings College of the Law                                                LLB
    01/1954               12J1058            University of California (Berkeley)                                        BA English


                                                                    TRAINING
    Completed            Description                  Details                       Firm/School                  Hours       Location
    10/2011              Duty to Disclose online                                    FINRA                              1     online
                         mint-course
    08/2009              Expungement - 2008                                         FINRA                              1
                         Refresher
    03/2009              Motion to Dismiss                                          FINRA                              1
                         Training
    0512008              New Chairperson                                            FINRA                              9     online
                         Training [FINRA]
    07/2007              Revised Code of                                            NASD                               2     online
                         Arbitration
    1212004              Expungement online                                         NASD                             1.5     online
                         mini-course
    09/1997              New Panel Member                                           NASD                              11      Los Angeles, CA
                         Training [NASD]

     Staff ID: K26398                                   Page 21 of 101                     Publicly Available Awards Section, Current as of    11/1812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 58 of 167


©2016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                           Arbitrator ID:     A16480

                                             DISCLOSURE/CONFLICT INFORMATION
   Type                                    Firm Name                                                       Details
   Was Arbitrator for                      AAA
   Is Shareholder of                       Buzzart Enterprises Inc.                                        Sells product by way of CDBaby.com
                                                                                                           (Officer)
   Licensed to Practice Law In             California                                                      # 33751
   Family Member has relationship          Charles Schwab                                                  Son has (2) IRA accounts
   with
   Family Member has relationship          National Planning Corporation                                   Son
   with
   Family Member has relationship          Options Xpress                                                  Son
   with
   Had an account with                     UBS Financial Services, Inc,
   Family Member has relationship          UBS Financial Services, Inc.                                    Son
   with
   Has made a disclosure about                                                                             Flied bankruptcy over 10 years ago
   Non-investment related                                                                                  Plaintiff in personal injury lawsuit,
   lawsuit/charge                                                                                          settled (2000s)


                                                  PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 11118/2016

   Case ID         Case Name                                                                                                             Close Date
   15-00624        Laura Lyn Bell vs. Morgan Stanley Smith Barney, LLC                                                                   07/22/2016
   15-01403        Lisa Ann Detanna vs. Wedbush Securities Inc.                                                                          06/14/2016
   14-02615        Paul A. Helmberg, Individually and as Trustee, et al. v. Cincinnati Analysts, Inc. and Rabinder                       12/29/2015
                   Singh Sekhon
   14-01142        Eugene Elliott Individually as Trustee of The Elliott Family Trust DID 9-17-86 et al. vs J.P.                         10/23/2015
                   Morgan Securities, LLC,
   13-03576        Stifel, Nicolaus & Company, Incorporated vs. Penney R. Sick                                                           07/08/2015
   13-01621        Kenneth Robins, individually and as, 1746-1750 1/2 North Kingsley Drive LLC, et al v Centaurus                        08/04/2015
                   Financial Inc and Fere Shivaee
   13-02355        John Muratore and Irene Muratore, et al. vs. Crown Capital Securities, L.P.                                           03/03/2015
   09-06371        Dana K. Anderson and Nancy S. Anderson et al. v. Bear Stearns & Co., Inc, nka J.P. Morgan                             09/25/2013
                   Securities, inc. and Joe C. Leach
   11-00428        Lucie Falk, individually and as Ttee of the Joseph and Lucie Falk Trust U/A DTD 5/11/1988 vs.                         07/13/2012
                   Cltigroup Global Markets, Inc.
   08-04100        Scott Holt, an individual and Tracy Austin, an individual v. Citigroup Global Markets, inc., at al.                   03/14/2012
   09-03094        Rosen Capital Partners LP and Rosen Capital Institutional LP v. Merrill Lynch Professional                            07/05/2011
                   Clearing Corporation
   09-02990        Stephen and Sharon Metsch v. EPlanning Securities, Inc., Ian Filippini, Clifford Gamble, Scott                        05/1712011
                   Hultsman and Linda Sechser
   09-05630        Roberta Wohl as Trustee, et al. v. Gregory !glow, Michael Rosenmayer, and Oppenheimer and                             03/25/2011
                   Co., Inc.
   09-00335        Araceli C. Fonseca v. Ameriprise Financial Services, Inc., and Brett J. Saddler                                       02/24/2011
   09-01937        Rina Schwarz, et al. v. Individual Asset Management, Dusan T. Zachystal, and Interactive                              08/16/2010
                   Brokers, LLC
   08-03355        Move, Inc. v. Cltigroup Global Markets Inc.                                                                           12/08/2009
   08-03215       Michele Nasatir, as trustee of The Nasatir Children's Trust U/A DTD 01/01/1996 vs. Charles                             09/25/2009
                  Schwab & Co., Inc.
    Staff ID: K26308                                    Page 22 of 101                    Publicly Available Awards Section, Current as of     11/18!2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 59 of 167


02016 FINRA. All rights reserved.                        FINRA Dispute Resolution                                        Arbitrator ID:     A16480
   08-01074        Patty Mattson vs. Oppenheimer & Co., Inc., Ronald Gershon and Larry Goldstein                                    04/14/2009
   07-01521        Robert K. Shepherd, an individual v. Marshall Field v. Emmett A. Larkin and Southwest Clearing                   03/09/2009
                   Corp.
   03-09085        Fred Lowenschuss and Laurance Lowenschuss v. Citigroup Inc., fka Salomon Smith Barney,                            03/31/2008
                   Inc., Sanford 1. Weill, et al.
   06-04636        Timothy 0. Gilmore, et al v. Citigroup Global Markets, Inc. dba Smith Barney                                      10/16/2007
   00-04196        Said Khatib and Elizabeth Puccio Khatib v. Frederick J. Hentschell III, Ryan Jeffreys and                         01/09/2007
                   Northridge Capital Corp.
   04-02763        Mohan Goel and Ibrahim Khan v. Salomon Smith Barney n/k/a Citigroup Global Markets, Inc.                          12/07/2005
                   and John D. Bacich
   02-03212        Eileen Rivkin Sherman TTEE FIT Eileen Rivkin Sherman TR U/A 6/12190 v. Morgan Stanley                             08/19/2005
                   Dean Witter & Co., at al
   00-03729        Mike Chakalozian and the Mike Chakalozlan Living Trust v. Morgan Stanley Dean Witter, Inc.                        01/30/2003
   01-03374        Fred and Zhila Rabban vs. Salomon Smith Barney and Ali Afshar                                                     12/04/2002
   97-05527        Georgia P. Greiner vs. Merrill Lynch and Steve Quinly                                                             02/09/1999
   97-03933        Ruth Fischer Lazar vs. Toluca Pacific Securities Corp, Brookstreet Securities Corp, and William                   11/02/1998
                   Garland



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                          Date Assigned           B211
   16-01402       Wells Fargo Advisors, LLC                                                                        11/01/2016               Chair
   16-01088       VSR Financial Services, Inc.                                                                     08/01/2016               Chair
   16-00399       Morgan Stanley & Co., LLC; RBC Capital Markets LLC; David Brian Snyder                           06/07/2016               Chair
   15-00219       Centaurus Financial, Inc.; Patric Ken Baccam                                                     05/12/2015               Panelist
   14-03220       UBS Financial Services Inc.; Oppenheimer & Co., Inc.; Charles Acheson Laverty                    02/06/2015               Panelist



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                          Date Maidnod            .11.9.111
    16-02037      Morgan Stanley; Brett Gaylen Grimes; Michael William Sexton                                      10/06/2016               Chair



                                           ARBITRATOR BACKGROUND INFORMATION

     I have practiced law for over 45 years, primarily in business transactions and business litigation. I have been self-employed for
     about half that time as a sole practitioner at my current address. I also am co-owner and President of Buzz Art Enterprises, Inc.
     an independent music publishing company since 1986.

     I have represented parties in various arbitrations as an advocate. I have served on various arbitration panels for the American
     Arbitration Association, Including several large and complex disputes, both as sole arbitrator and on three member panels and
     have served as chairman on several.




     Staff ID: K26398                                 Page 23 of 101                  Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 60 of 167


©2016 FINRA. All rights reserved.                            FINRA Dispute Resolution                                        Arbitrator ID:     A08342



                                                 Arbitrator Disclosure Report
                                       Report reflects Information provided by the arbitrator through 11/16/2016


                                                                   ARBITRATOR
   Name:                     Mr. Robert D. Sussin                            Skills In Controversy:
   Arbitrator ID:            A08342                                          There are no Skills In Controversy information.
   CRD #:
   City/State/Country: Los Angeles / CA / United States
   Classification:           Public                                          Skills in Securities:
   FINRA Mediator:                                                           There are no Skills in Security information.
   Chair Status:             Qualified
   DR Portal Registered: Yes

   Injunctive Qualified - This arbitrator is an attorney and has reported experience litigating cases involving injunctive relief.

                                                                   EMPLOYMENT
   Start Date           End Date                     Firm                                                              Position
   01/1971               Present                     Self-Employed                                                     Attorney


                                                                    EDUCATION
   Start Date             End Date            School                                                                   pewee
   09/1967                0611970             University of California Los Angeles                                     JD
   09/1966                0611967             University of Cincinnati                                                 MBA
   09/1961                0611966             University of Cincinnati                                                 BBA


                                                                      TRAINING
   Completed             Description                   Details                     Firm/School                  Hours       Location
   03/2009               Motion to Dismiss                                         FINRA                              1
                         Training
   12/2008               Expungement - 2008                                        FINRA                               1
                         Refresher
   03/2007               Revised Code of                                           NASD                               2     online
                         Arbitration
   08/2004               Expungement online                                        NASD                              1.5    online
                         mini-course
   02/1996               Chairperson Securities                                    NASD                               6     Los Angeles, CA
                         Training
   12/1992               Served as Arbitrator                                      NASD
                         1/1/90-12131/92

                                               DISCLOSURE/CONFLICT INFORMATION
   'mg                                       Firm Name                                                     Details

   Has an account with                       Charles Schwab & Co., Inc.
   Related Conflict With                     Optionsxpress, Inc.                                           Conflict due to a merger/acquisition
   Licensed to Practice Law in               California                                                    # 49814
    Staff ID: K26398                                      Page 24 of 101                  Publicly Available Awards Section, Current as of    11/1612016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 61 of 167


02016 FINRA. All rights reserved.                       FINRA Dispute Resolullon                                            Arbitrator ID:     A08342
   Licensed to Practice Law in            U.S. Court of Appeals
   Licensed to Practice Law in            U.S, District Court
   Disclosed Online Activities                                                                           Firm website: http://robertsussin.com/
   Adverse to in legal action                                                                             NASD Arb. In or about 1986
                                                                                                          represented law paltrier


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section, Current as of 11/1812016

   pass ID         Case Name                                                                                                            Close Date
   14-02915        Robert Galloway, Joan Galloway, et al. vs. J.W. Cole Financial, Inc., Financial Advisers of                          07/15/2016
                   America, LLC, et al.
   13-02835        Joseph Sanberg vs, Fidelity Brokerage Services LLC, Sean Phillip Oittinen, and Stephen A Fox                         05/27/2016
   14-02766        Melissa Conway vs. Wells Fargo Advisors, LLC and Daniel Klein                                                        04/04/2016
   15-01362        Albert Anhkhoa vs. U.S. Bancorp Investments, Inc.                                                                    02/02/2016
   15-01376        Karl Austin Pettljohn vs. Robert Berra                                                                               12/02/2015
   13-02663        Benjamin H. Kwon et al. vs. E*Trade Securities LLC, Robert Jarrett Lilian, and Mitchell Harris                       12/12J2014
                   Caplan, et al
   13-02802        Pat Seidler vs. Williams & Michaels Financial Services Inc., Crown Capital Securities, Larry                         09/10/2014
                   Joseph Michaels, et al
   13-01532        Ameriprise Financial Services, Inc. vs. Charles Grant                                                                08/14/2014
   12-00506        Morgan Stanley Smith Barney, LLC and Morgan Stanley Smith Barney FA Notes Holdings, LLC                              03/11/2014
                   vs. James William Cravotta, Jr.
   12-03926        Merrill Lynch Pierce Fenner & Smith Inc, vs. Turker Ergun                                                            02/21/2014
   12-04354        Aiaris F. Thorns, In her capacity as Trustee of The Alarls Thorns Revocable Trust, et al. vs.                        08/14/2013
                   Crowell, Weedon & Co.
   12-01695        Edward D. Jones & Co., L.P. vs. John C. Lindsey, Lindsey & Lindsey Wealth Management, Inc.,                          07/29/2013
                   and Securities America, Inc.
   11-03007        Thomas L. Baker and Linda S. Baker vb. Wachovia Securities, LLC, Wachovia Securities                                 07/26/2012
                   Financial Network, LLC, et al.
   10-00798        Jefferies & Company, Inc. vs, Alexander H. Kadish (Master Case consolidated with Case                                04/12/2012
                   10-01003)
   11-03864        Lisa Detanna vs. Harriett Pitts, individually, and as Trustee of the Thomas R. Pitts Trust,                          03/16/2012
   08-04100        Scott Holt, an individual and Tracy Austin, an individual v. Citigroup Global Markets, Inc„ et al.                   03/14/2012
    09-02544       John Karl Agamalian, et al. vs. Wedbush Morgan Securities Inc. and Michael Farah                                     02/10/2012
   11-04810        UBS Financial Services Inc, vs. Amir Monsen and Merrill Lynch, Pierce, Fenner & Smith,                               01/24/2012
                   Incorporated
   11-02429        UBS Financial Services Inc. vs. Robert John Langley                                                                  12/22/2011
   10-01320        Carl F. Neuss vs. Wells Fargo Investments, LLC                                                                       09/06/2011
   11-01712        Carl F. Neuss vs. John Robison Evans                                                                                 08123/2011
   09-06496        Metal Finishing Association of Southern California v. Evergreen Investment Services, Inc. and                        06/17/2011
                   Wachovia Securities, LLC
   10-02481        Patricia J. Plesh vs. Crowell Weedon & Co., King Financial Services, Inc. et al                                      04/11/2011
   10-00490        Vahik Minalyan vs. Michael Mlldon, Lena Thomas, Richard McKuslck and Citigroup Global                                01/25/2011
                   Markets, Inc.
   08-04519        Nick C. Dailey and Rose Marie Dailey vs. Mutual Securities, Inc. a/k/a Cowles, Saboi & Co., Inc.,                    11/13/2009
                   and David R. Miller
   09-00638        Nancy C. Wood Trustee vs. Bill Kearney, Steven Nelbert, Merrill Lynch, Pierce, Fenner & Smith,                       09/14/2009
                   Inc., and Michael Phillip

     Staff ID: 1(26398                               Page 25 of 101                      Publicly Available Awards Section, Current as of    11118/2015
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 62 of 167


C 2016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                       Arbitrator ID:     A08342
   08-03574        H&R Block Financial Advisors, Inc. vs. Thomas Teltscher                                                         08/3112009
   06-04192        Jon Larson, as Successor Trustee to The Thomas P. Matula Living Trust, et al v. Morgan Stanley                  03/12/2008
                   DW inc., et al.
   06-04176        Anne L. McDowell, and Joseph M. Richter v. Lydia Michelle Hoppe, and Morgan Stanley Dean                         11/14/2007
                   Witter, Inc.
   06-04210        Banc of America Investment Services, Inc. v. Javier Ruedas                                                      09/05/2007
   03-02220        Cassandra S. Kwah v. Salomon Smith Barney n/k/a Cltlgroup Global Markets and Aline                              08/03/2006
                   Brindusescu
   03-08901        Phyllis Mortimer v. Centaurus Financial, Inc., Valentino M. Scott end V.S. Associates                           02/10/2006
   04-00661        Rene Garcia vs. Morgan Stanley DW Inc. and Joseph Feinberg                                                      01/11/2006
   03-00396        Scott A. Baden and Arlene Baden, et al v. Salomon Smith Barney, Joseph J. Schirripa and                         09/02/2005
                   Madeline A. Antekellan
   01-00912        Richard Spaulding v. Prudential Securities and Gene Soss                                                        06/21/2005
   03-08505        Robert A. Mitteldorf & the Mitteldorf Family Trust dtd 8/8/88 v. Janney Montgomery Scott, LLC &                 06/08/2005
                   Zvi Zim
   04-02061        Paul Jinsup Chol and Susie Chungja Choi vs. Morgan Stanley DW Inc. and Gene Sangjln Pak                         04/01/2005
   03-04641        UBS Financial Services Inc. v. Kenneth A. Diamond                                                               11/01/2004
   01-01650        David Walters v. Roth Capital Partners                                                                           10/28/2004
   01-07117        James P. Sears & Doris J. Sears, TTEES, fbo The Sears Revoc. Living Trust v. Wells Fargo                        05/18/2004
                   Securities and Frank Colatruglio
   02-07376        Mayo Harris and Irene Harris v. Lisa Detanna, Susan Dehen, Salomon Smith Barney and                             10/10/2003
                   Morgan Stanley Dean Witter
   01-03017        Jay Farber and Russ Farber v. Charles Schwab & Company, Inc. and Morgan Stanley Dean                            02/11/2003
                   Witter, Inc.
   01-03094        Arthur Michael Pagnotta & Raymond Morton vs. Mutual Securities, inc.                                            10/30/2002
   01-01523        Peter C. Frank v. Morgan Stanley Dean Witter                                                                    09/30/2002
   00-04853        Mohammad Bagherabadi v. Providential Securities, Inc. and Henry D. Fahman                                       07/15/2002
   00-05132        Georgia Braverman v. Jerry Slusiewlcz and Union Bank of California Investment Services, Inc.                    07/09/2002
   00-04712        Browne-Munroe Family Trust v. Morgan Stanley Dean Witter, Luke Patterson, Bud Pernoll and                        04/18/2002
                   Bill Smith
   00-03572        John Farahi v. Greater Community Financial, L.L.C., Jeffrey Boss, Bruce Marshall Chodash, et                    01/31/2002
                   al.
   98-02931        Sutro 81Co., Incorporated vs. Wendy Feldman vs. Gulliou                                                         08/23/2001
   00-00497        William E. Harris v. Tasin & Co., Inc., Thomas J. Mullaly and Thomas M. Glugliano                               04/06/2001
   99-02937        Roseanne Riggs v. Metropolitan Life Insurance Company                                                           02/23/2001
   95-05998        Lehman Brothers, Inc. vs. Robert H. Feldman                                                                     02/08/1999
   98-02657        PaineWebber Incorporated vs. Jinhee Jordan Kim                                                                   01/29/1999
   97-03401        Robert J Roberts, Indiv & IRA vs. Brian Frank, Daniel Porush Jordan Belfort, Steven P. Sanders                  11/25/1998
                   and Robert Kessler
   97-02121        The Boston Group, L.P. vs. The Shamus Group, Inc.                                                               09/28/1998
   94-05471        Rockefeller, Rothschild & Steele vs. A.T. Brod, Stuart Coleman & Co.,M.H. Meyerson,                             05/05/1998
                   Inc„Wedbush Morgan Sec. et al.
   96-04829        PaineWebber Incorporated vs. Robert L. Cirlllo                                                                  04/09/1998
   96-05784        Kidder, Peabody & Co., Inc. vs. Goldman Sachs & Co„ et al.                                                      03/10/1998
   96-03904        Irwin H. Shapiro vs. Smith Barney, Inc.                                                                         02/06/1998
   96-04268        Everen Securities, Inc. vs. Joseph G. Gerace **CONSOLIDATED INTO 96-4205**                                      01/2911998
   95-04527        Norman Zalben vs. Kent Porkers, William J. Lawrence Securities, Inc. and Bruce Clark                             12/22/1997
   96-01277        Prudential Securities Inc. vs. Fred F. Klara                                                                     10/07/1997
     Staff ID: K26398                                 Page 28 of 101                Publicly Available Awards Section, Current as of     11/1812016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 63 of 167


©2016 FINRA. All rights reserved.                     FINRA Dispute Resolution                                            Arbitrator ID:     A08342
   95-02814        Lehman Brothers Inc. f/k/a Shearson Lehman Brothers, Inc. vs Jeffrey L. Margulies                                 05/19/1997
   96-03039        James P. Congleton vs. Grant Betingen and Grant Bettingen, Inc.                                                   03/19/1997
   96-01050        Prudential Securities, Inc. vs. Roger Sabbah                                                                      03/04/1997
   95-05624        Prudential Securities, Inc. vs. Mark J. Nelson                                                                     11/25/1996
   96-00158        Everen Securities, Inc. vs. Thomas N. Zirbel                                                                       09/05/1996
   95-00904        Liberty Capital Markets, Inc. v. Prudential Securities, Inc. Steven McCoy, Scott C. Kersh, Howard                  08/14/1996
                   N. Herring, Gene Richer
   94-00741        Marshall Klieman vs. Consolidated Investment Services, Inc.                                                        07/18/1995
   93.00916        Gliksman Securities Corporation, Harry Gliksman, Rosemary E. Shannon vs. Wedbush Morgan                            11/11/1994
                   Securities inc., at al.
   92-03809        Nargis Suleman vs. Prudential Securities, inc., J. Gary Larsen and Gerald P. McBride                               02/23/1994
   93-00385        Peinewebber Incorporated vs. Craig R. Dimond                                                                       10/04/1993
   91-02532        Peggy Roth and Raoul Y. Roth TTE Peggy Roth Trust vs. Shearson Lehman Hutton, Inc. and                             10/29/1992
                   Ronald Berman
   88-01891        Henry T. And Julia 0. Kim vs. PaineWebber, Inc. and Timothy Tunney                                                 06/06/1989



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                           Date Assigned           Role

    16-01852      UBS Financial Services Inc.                                                                       10/05/2016              Chair
    16-01835      Merrill Lynch Pierce Fenner & Smith Inc.                                                          10/03/2016              Chair
    16-00906      ID Ameritrade, Inc.                                                                               07/12/2016              Chair
    16-00348      Ameriprlse Financial Services, Inc.; Eric John Smutko; Alec Nets Pedersen                         05/05/2016              Chair
    16.00017      Citigroup Global Markets, Inc.                                                                    06/07/2016              Panelist
    15-02384      Cape Securities Inc.                                                                              01/29/2016              Chair
    15-00353      Morgan Stanley                                                                                    07/15/2015              Chair
    14-02263      Morgan Stanley; Richard Jay Bernstein                                                             06/16/2016              Chair




                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                           Date Assigned           lipAs

    14-00937      BTIG, LLC; Sliver Leaf Partners, LLC; M. Fyzul Khan; Nima Montazerl; Ahmed Moussavi; Jay          09/11/2014               Chair
                  Martin Chapter; David Hersh Connors; Jacques Tizabl
    13-03275      Deutsche Bank Securities, Inc.; James Hunter Dryden                                               03/12/2014              Chair



                                            ARBITRATOR BACKGROUND INFORMATION


     I have been an attorney at law from 1971 to the present, licensed to practice before the Courts of the State of California, the
     United States District Court, and the United States Court of Appeals.

     I have a Juris Doctorate from the UCLA School of Law (1970), a Masters of Business Administration from the University of
     Cincinnati (1967) and a Bachelors of Business Administration also from the University of Cincinnati (1966).

     My professional experience includes transactional and litigation experience with business and securities related matters from
     1971 to the present. I have personal experience with stock market transactions from 1962 to the present. My practice
     Staff ID: K26398                                   Page 27 of 101                 Publicly Available Awards Section, Current as of    11/18(2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 64 of 167


02018 FINRA. AN rights reserved.                     FINRA Dispute Resolution                                      Arbitrator ID:     A08342
    emphasizes Estate Planning including charitable trusts and trust administration.

    I have been an PINRA arbitrator since 1988, and have chair experience with complex cases Involving multiple parties and
    multiple issues.




     Staff ID: K26392                             Page 28 01101                 Publicly Mailable Awards Section, Currant as of     11118/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 65 of 167
  Filing # 84230147 E-Filed 01/31/2019 03:09:30 PM
02016 FINRA. All rights reserved,                          FINRA Dispute Resolution                                            Arbitrator ID:     A00436



                                                 Arbitrator Disclosure Report
                                       Report reflects Information provided by   the arbitrator through 11/1812018


                                                                  ARBITRATOR
   Name:                     Mr. Steven Gourley                             Skills in Controversy:
   Arbitrator ID:            A00436                                          There are no Skills in Controversy Information.
   CRD #:
   City/State/Country: Culver City / CA / United States
   Classification:     Public                                               Skills in Securities:
   FINRA Mediator:                                                          Common Stock, Corporate Bonds, Mutual Funds, Municipal
   Chair Status:             Qualified                                      Bonds, Options, Preferred Stock
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
   Start Date           End Date                     Firm                                                                Position
   01/2004              Present                      Malek & Malek                                                       Attorney/Of Counsel
   11/2003               01/2004                     Unemployed                                                          N/A
   01/2000               11/2003                     Department of Motor Vehicles                                        Director
    01/1991              12/1999                     Burstein                                                            Partner
    01/1983              01/1991                     Feinstein Gourley, et al                                            Partner
    01/1980              01/1983                     Department of Corps - California                                    Chief Deputy Commissioner
    01/1977              01/1980                     Memel Jacobs Pierno & Gersh                                         Attorney
    01/1973              01/1977                     Securities & Exchange Commission                                    Attorney


                                                                   EDUCATION
    Start Date            End Date            School                                                                     Degree
    09/1970               06/1973             University of California - Berkeley                                        JD
    09/1968               06/1969             University of Madrid                                                       N/A
    01/1966               06/1970             UCLA                                                                       BA (cum laude)


                                                                     TRAINING
    Completed            Description                   Details                       Firm/School                  Hours        Location
    12/2008              Revised Code of                                             FINRA                               2     online
                         Arbitration
    12/2008              Expungement - 2008                                          FINRA                              1
                         Refresher
    10/2004              Expungement online                                          NASD                             1.5      online
                         mini-course
    08/1999              New Chairperson                                             NASD Regulation, Inc.             11      Las Vegas, NV
                         Training [NASD]
    0211996              Chairperson Securities                                      NASD                               6      Los Angeles, CA
                         Training
    09/1994              Chairperson Securities        Role of the                   NASD                               4      Los Angeles, CA
                         Training                      Chairperson
     Staff ID: K26398                                   Page 29 of 101                      Publicly Available Awards Section, Current as of    11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 66 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                            Arbitrator ID:     A00436
   12/1992               Served as Arbitrator                                      NASD
                         1/1/90-12/31/92

                                                DISCLOSURE/CONFLICT INFORMATION
   Tvae                                    Firm Name                                                       Details
   Has an account with                     Charles Schwab & Co., Inc.                                      IRA
   Related Conflict With                   Optionsxpress, Inc.                                             Conflict due to a merger/acquisition
   Had an account with                     Ameritrade
   Adverse to in legal action              Baraban                                                         The arbitrator represented individual
                                                                                                           representatives against the firm.
   Is a Member of Bar Association          California
   Licensed to Practice Law In             California                                                      #57144
   Has made a disclosure about             Dean Witter
   Represented in legal action             E.F. Hutton                                                     About 30 years ago
   Had an account with                     Emmett A. Larkin
   Non-investment related                  Federal District Civil Court Central District CA                Def. 2008 Prisoner. Civil Rights case
   lawsuit/charge                                                                                          (dismissed)
   Adverse to In legal action              J. Alexander                                                    The arbitrator represented Individual
                                                                                                           representatives against the firm.
   Adverse to in legal action              Kennedy Cabot                                                   The arbitrator represented Individual
                                                                                                           representatives against the firm.
   Was Shareholder of                      Lucent Technologies, Inc,                                       9/30/96 to 12/16/02
   Had an account with                     Merrill Lynch, Pierce, Fenner & Smith
                                           Incorporated
   Family member had relationship          Merrill Lynch, Pierce, Fenner & Smith                           Spouse had an account
   with                                    Incorporated
   Adverse to in legal action              Morgan Olmstead                                                  The arbitrator represented individual
                                                                                                            representatives against the firm.
   Was Arbitrator for                      NYSE
   Adverse to In legal action              Oppenheimer & Co. Inc.                                           The arbitrator represented a customer
                                                                                                            against the firm
   Was Shareholder of                      Pepsleo, Inc
   Adverse to in legal action              Schumacher & Associates                                          The arbitrator represented Individual
                                                                                                            representatives against the firm.
   Had an account with                     UBS Financial Services Inc.                                      UBS PaineWebber


                                                   PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 11/1812016

   Case ID         Case Name                                                                                                              Close Date
   15-00362        Martha L. Welborne vs. Stem Fisher Edwards, Inc. and Charles Eustis Bohlen, Jr.                                        05/19/2016
   13-03119        Morgan Stanley Smith Barney, LLC and Morgan Stanley Smith Barney FA Notes Holding, LLC v.                              11/19/2015
                   Carrie Riley
   14-03355        Merrill Lynch Pierce Fenner & Smith Inc. vs. Dennis Phillip Ayre                                                       03/20/2015
   11-04059        Gary and Lorraine Campanaro vs. Smith Barney                                                                           12/07/2012
   11-02549        Merrill Lynch, Pierce, Fenner & Smith Incorporated vs. Ronald Anglin                                                   12/30/2011
   10-04107        Mark M. Kosker vs. Interactive Brokers LLC                                                                             10/19/2011
     Staff ID: K26398                                   Page 30 of 101                     Publicly Available Awards Section, Current as of    11/1812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 67 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                       Arbitrator ID:     A00438
   09-06493       Richard A. Orkin, Individually, et al. v. Citigroup Global Markets, Inc,                                          07/13/2011
   08-03212        Laurence Abramson, individually, et al. vs. Citigroup Global Markets Inc.                                        05/11/2010
   99-04694        Suryakant D. Patel and Sushila S. Patel v. First Wall Street Corporation, Drew Chalmers, et al                   06/04/2009
   06-04636        Timothy 0. Gilmore, et al v. Citigroup Global Markets, Inc. dba Smith Barney                                     10/16/2007
   03-07791        Luis Vidaurre and Carmen Vidaurre vs. Prudential Securities, Inc. nka Prudential Equity Group,                   11/10/2005
                   Inc.
   03-08485        Roxie Carter vs. FSC Securities Corporation, The Retirement Group and Frank A. Cuenca                            06/13/2005
   98-03479        Lucian Leonte vs. Suretrade, Inc.                                                                                07/19/1999
   97-04556        Fanny, Inc„ Khosrow & Jiila Shahroozi v. Olde Discount Corporation                                                07/13/1999
   98-00615        Conrad W. Dermit and Donna B. Dermit vs. Robert J. Krakower                                                      06/22/1999
   98-00453        Robert E. Steele, Jeannine A. Steele, f/k/a Jeannine A. Cunningham vs. Kidder, Peabody, Inc.                     07/15/1997
   93-00674        0. James Vogl and Fannie Ellen Vogl individually and as Trustee et al. vs. Prudential Securities,                12/10/1993
                   Incorporated
   89-01907        CHARLEEN STANDLEY VS. KIDDER, PEABODY & COMPANY, INC.                                                            06/19/1990



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                         Date Assigned            Role

   15-02910       Morgan Stanley; Steven E. Crawford                                                              03/11/2016                Panelist



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                         Date Assigned            1911
   16-00546       J.P, Morgan Securities, LLC; Farid Morim                                                         08/01/2016               Chair
   15-03052       Painter, Smith And Amberg Inc.; George Gorlan; Charles Edward Painter; David Eugene Smith       04/15/2016                Panelist
   15-00901       Cappello C2pltal Corp.; Alexander Lee Cappello; Robert Michael Deutschman; Gerard Karam         02/06/2016                Panelist
                  Cappello; Paul Joseph Kromwyk; Cary Michael Meadow



                                          ARBITRATOR BACKGROUND INFORMATION


    I am engaged in a general civil practice with emphasis on securities law and mortgage lending.

    From January 2000 to November 2003, I was employed as Director of the California Department of Motor Vehicles.

    From 1980 to 1983, I was Chief Deputy Commissioner of the Department of Corporations for the State of California. My primary
    emphasis at the Department was enforcement of the California Securities Laws and laws relative to health care service plans
    (HMO's).

    From 1977 to 1980, I was an attorney with the firm of Memel, Jacobs, Pierno & Gersh, specializing in business litigation.

    From 1973 to 1977, I was an attorney in The Enforcement Division of the Securities & Exchange Commission San Francisco
    Branch Office.




    Stall ID: K26398                                   Page 31 of 101                Publicly Available Awards Section, Current as of     11/10/2010
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 68 of 167


02016 FINRA. All rights reserved.                           FINRA Dispute Resolution                                        Arbitrator ID:     A14920



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through 11/18/2016


                                                                   ARBITRATOR
   Name:                     Mr. Robert A. Lombardi                          Skills In Controversy:
   Arbitrator ID:            A14920                                          There are no Skills in Controversy information.
   CRD #:
   City/State/Country:       Ventura I CA I United States
   Classification:           Public                                          Skills in Securities:
   FINRA Mediator:                                                           Variable Annuities
   Chair Status:             Qualified
   DR Portal Registered: Yes


                                                                   EMPLOYMENT
   Start Date            End Date                      firmi                                                          Position
   03/1998               Present                       Retired                                                        not provided
   0311992               03/1998                       Saddleback Community College                                   CEO
   07/1990               03/1992                       College of Sequoias                                            President/CEO
   08/1984               07/1989                       Data Scan                                                      VP Educational Software
    01/1974              06/1983                       Saddleback Community College                                   Chancellor/CEO
    01/1968              12/1973                       Ventura Community College                                      President
   01/1963               01/1968                       Ventura College                                                Faculty


                                                                    EDUCATION
    Start Date            End Date           School                                                                   amp.
    09/1968               05/1970            University of Southern California                                        Doctor of Ed. Psych.
    09/1958               05/1960            University of Southern California                                        Psychology
    09/1951               0511955            University of Southern California                                        AB Philosophy


                                                                     TRAINING
    Completed            Description                     Details                  Firm/School                  Hours       Location
    12/2008              Expungement - 2008                                       FINRA                              1
                         Refresher
    06/2007              Revised Code of                                          NASD                               2     online
                         Arbitration
    03/2007              New Chairperson                                          NASD                               9     online
                         Training [NASD]
    08/2004              Expungement online                                       NASD                             1.5     online
                         mint-course
    08/1996              Intro Securities Arbitrator                              NASD                               6     Los Angeles, CA
                         Training
    01/1990              Non-Securities Related                                   State of CA
                         Training                                                 Emplyr./Emplyee Rel.

     Staff ID; K25398                                     Page 32 01101                  Publicly Available Awards Section, Current as of    11/15/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 69 of 167


02016 FINRA. Ali rights reserved,                       FINRA Dispute Resolution                                             Arbitrator ID:     A14920

                                            DISCLOSURE/CONFLICT INFORMATION
   TYPO                                   Firm Name                                                       Details
   Has an account with                    Thompson, Davis & Co.                                           Brokerage account
   Has an account with                    Wells Fargo Bank                                                Checking & Savings
   Has published                                                                                          Writings on educational administration
                                                                                                          of public community colleges


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section, Current es of 11/113/2016

   Case ID         Case Name                                                                                                            Close Date
   16.01122       Morgan Stanley and Morgan Stanley Smith Barney FA Notes Holdings, LLC vs. Douglas John                                10/07/2016
                  Galloway
   13-02835       Joseph Sanberg vs. Fidelity Brokerage Services LW, Sean Phillip Oittinen, and Stephen A Fox                           05/27/2016
   14-03803        Tony Hartman vs. VFG Securities, Inc.                                                                                11/23/2015
   14-01878       Morgan Stanley Smith Barney LLC end Morgan Stanley Smith Barney FA Notes Holdings LLC                                 10/14/2015
                  vs. Daniel Kitchen
   14-01600       Teresa Sue Harmon vs. Wells Fargo Advisors, LLC                                                                       04/24/2015
   13-02836        Sal Curattalo and Mary Curettelo vs. Mark Intino, Robert Keyes, Tricor Financial LLC and Royal                       11106/2014
                   Alliance Associates, Inc.
   13-02039        Ruth R. Levine, an individual, et al. vs. Stephen Kelly, and Morgan Stanley & Co., LLC.                              06/19/2014
   13-03339        Teresa Sue Harmon vs, Wells Fargo Advisors, LLC                                                                      05/02/2014
   12-00506       Morgan Stanley Smith Barney, LLC and Morgan Stanley Smith Barney FA Notes Holdings, LLC                               03111/2014
                  vs. James William Cravotta, Jr.
   11-03452       Betty FitzWilliam and Patrick "Brian" FitzWilliam vs. Wedbush Securities inc., Edward William                         08/16/2013
                  Wedbush, et al.
   12-04354       Alaris F. Thorns, In her capacity as Trustee of The Alaris Thorns Revocable Trust, et al, vs.                         08/14/2013
                  Crowell, Weedon & Co.
   12-00123       Kenneth Biss and Judith C. Biss, husband and wife, individually, et al. vs. Crown Capital                             05/17/2013
                  Securities, L.P., et al.
   11-02442       Deutsche Bank Securities, Inc, vs. Jon Paul Javellana and Kenneth Ro                                                  10/02/2012
   10-02941        Lewis Samuels vs. UBS Financial Services, Inc.                                                                       09/14/2012
   10-05725        Keith Anthony Campbell vs. Shannon Marie Powers-Solomon and Wells Fargo Advisors, LLC                                02/15/2012
   09-03569        Lyle W. Swenson, Jr. and Michelle Swenson v. Wachovia Securities, LLC n/k/a Wells Fargo                              01/20/2012
                   Advisors, LLC and Craig Alan Riley
   10-01450        Judith A. Malone vs. Fidelity Brokerage Services LLC                                                                 08/0112011
   10-03480       Nick Shahrestany and Milan Investments, LP vs. Morgan Stanley Smith Barney and Brian J.                               07/15/2011
                  Murphy
   09-03292       The RainMaker Financial Companies Pension Plan & Trust, Joseph Forman, et al vs. Wells                                11/17/2010
                  Fargo Investments, LLC
   09-06771       Richard A. Brandewle and Arlene T. Brandewie v. TD Ameritrade, Inc.                                                   09/28/2010
   08-03317       Ifrach Family Living Trust#1, et. al. vs. Shiomo Eplbolm, Eplboim,Poutre & Co., Inc., First                           09/14/2010
                  Montuak Securities, et al.
   07-00913       Jerry Engel v. Spencer Trask Ventures, Inc., Bill Dioguardi, and Kevin Kimberlin                                      09/25/2008
   05.03037        Regina Jimenez vs. Lawrence I. Prozan d/b/a Prozan Financial Services, Multi-Financial                               07/24/2007
                   Securities Corp., et al
   06.05064        Claire Wee, an individual vs. Merrill Lynch, Pierce, Fenner & Smith                                                  06/26/2007
   04-06137       Richard M. Clyne, et al vs. Merrill Lynch, Pierce, Fenner & Smith, Inc. and William A. Cecil                          01/31/2007
   05-02244       Merrill Lynch, Pierce, Fenner & Smith Incorporated vs. Nancy Wheeler and The G.E.H. Trust                             12/19/2005
    Staff ID: K26398                                 Page 33 of 101                      Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 70 of 167


02016 FINRA. All rights reserved.                           FINRA Dispute Resolution                                           Arbitrator ID:     A14920
   03-09188        Alex A. Casbara and Minica Casbara, Individuals, et al vs. Diversified Securities, Inc. and Kevin                      12/02/2005
                   J. Conway
   02-01299        Irene T. Schmitt, TTEE FBO The Schmitt Family Trust U/A/D 5/12194 v. Solomon Smith Barney                              02J19/2004
                   Inc., & Henri Basil Schkud
   99-00735        Fox Family Trust v. Everen Securities; and Dorothy Pelsner                                                             03/21/2000
   98-04971        Huasha LIu and Anping Liu v. Charles Schwab & Co., Inc.                                                                10/28/1999
   97-00447        Frank Rodman vs. Bank of America National Trust & Saving Association, Bank of America                                  04/16/1998
                   Investment Services, et al



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned             Role

   16-01787       Centaurus Financial, Inc.; Gregory Scott Kinkead; Joseph Gregory Papez, Jr.; Marco Man                11/14/2016                Chair
                  Fuentes; Wesley Allen King; Westley Hayes King
   16-01433       Accelerated Capital Group; David Macmillan; Wayne Ivan Miller; Janet Lynn Ross                        09/23/2016                Panelist
   16-00822       Crown Capital Securities, LP.; Thomas Edward Bums, III                                                07/21/2016                Panelist
   15-01169       Fidelity Brokerage Services LLC; Erin K. McNelly                                                      10/02/2015                Panelist
   14-02936       Royal Alliance Associates, Inc.; National Planning Corporation; United Securities Alliance, Inc.;     01/28/2016                Panelist
                  Robert Russel Tweed; Michelle Rebecca Langer; Michael Washington Jones; Jeffrey James
                  Cannella



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assiut-led           Role

   16-01367       UBS Financial Services Inc.; Richard Jay Zinman                                                       08/01/2016                Chair
   15-03226       Morgan Stanley; Edward Kelly Levl                                                                     02/29/2016                Chair



                                            ARBITRATOR BACKGROUND INFORMATION

    I received an AB In Philosophy, from University of Southern California, in 1955, and after a change in major to Educational
    Psychology, I completed my MS in 1958. I began teaching and then returned to complete a Doctorate in Educational
    Psychology. My research was In the area of personality type and academic major selection. Taught Philosophy and counseled
    students for several years. Was selected as President of Moorpark College in 1972. Then became President and
    Superintendent (CEO), Saddleback Community College District, In 1974, I managed District for ten years during growth from
    5,000 students to excess of 30,000 students. Instigated building of a second college to accommodate expansion and hired staff
    to meet needs of both rapidly growing colleges. Saddleback College was the first community college district In California to
    have a Labor Agreement (1977), after unionization of the system.

    I left Saddleback and public education In 1984, to work in private sector as Vice President of an educational software
    development company. Returned in 1990, to education as President of College of Sequoias. In 1992, Saddleback District
    again offered me my old position as district Chancellor (CEO). I have served on several public boards, including United Way,
    American Cancer Society, the Lancaster Foundation for Scientific Research, Orange County Marine Institute and Multiple
    Sclerosis. In addition, I was visitor for the Graduate School of Education at University of California, Los Angeles. For seven
    years were board member and Chairman of the Board of a large tertiary hospital (not for profit) in Orange County, California. As
    of
    December 31, 2004 will be fully retired and not active on any board of any organization.




    Staff ID: K26398                                     Page 34 01101                     Publicly Available Awards Section, Current es of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 71 of 167


02016 FINRA. All rights resented.                          FINRA Dispute Resolution                                          Arbitrator ID:     A30289


                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/16/2018


                                                                  ARBITRATOR
   Name:                     Ms. Mary M. O'Neil                             Skills In Controversy:
   Arbitrator ID:            A30289                                         Employment - Discrim. Age, Employment - Discrim, Disability,
                                                                            Employment - Discrim. Gender, Employment - Discrim.
   CRD #:                                                                   National Origin, Employment - Discrim. Race, Employment -
   CIty/State/Country: Fullerton / CA / United States                       Discrim. Religion, Employment - Employment Discrimination,
                                                                            Employment - Discrim. Sexual Orientation, Employment -
                                                                            Retaliation, Employment - Sexual Harassment, Employment -
                                                                            Wrongful Termination, Other - Recruitment Disputes
   Classification:           Public                                         Skills in Securities:
   FINRA Mediator:                                                          There are no Skills In Security information.
   Chair Status:        Qualified
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
   Start Date            End Date                    Firm                                                             Position
   0312006               Present                     Self Employed                                                    Mediator and Arbitrator
   09/2000               03/2006                     Washington Mutual Bank                                           Employee Rel. Reg. Mgr.
   05/1999               08/2000                     Washington Mutual Bank                                           Human Resources Bus.
                                                                                                                      Part.
   10/1997               0511999                     Washington Mutual Bank                                           Sr. Employee Relations
                                                                                                                      Consult
   01/1996               06/1996                     City of Rancho Palos Verdes                                      Interim Finance Director
    11/1991              10/1995                     City of Chino, CA                                                Assistant City Manager
   0911986               11/1991                     City of Chino, CA                                                Director of Mgmt. Services
   07/1985               09/1986                     City of La Palma, CA                                             Assistant City Manager
   07/1983               07/1985                     City of La Palma, CA                                             Assistant to City Manager
   08/1982               07/1983                     City of La Palma, CA                                             Administrative Assistant
   09/1979               08/1982                     City of Buena Park, CA                                           Administrative Assistant
    02/1979              09/1979                     City of Buena Park, CA                                           Administrative Intern


                                                                   EDUCATION
   Start Date             End Date            School,                                                                 De ree
   01/1978                01/1979             CA State University                                                     MPA, Public
                                                                                                                      Administration
   01/1967                01/1970             CA State University                                                     BA Psychology
   01/1965                01/1967             Whittler College


                                                                     TRAINING
   Completed             Description                    Details                   Firm/School                  Hours       Location


     Staff ID: 1(26398                                   Page 35 0101                    Publicly Available Awards Section, Current as of     11118/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 72 of 167


02016 FINRA, All rights reserved.                         FINRA Dispute Resolution                                         Arbitrator ID;     A30289

   0512009              Expungement - 2008                                      FINRA                               1
                        Refresher
   0712008              Non-Securities Related        Lay Arbitrator Training California State Bar                  2    Irvine, CA
                        Training
   02/2008              Mediation Training            Mediating Litigated       Pepperdine Law                    42     Irvine, CA
                                                      Case                      School
   1112007               Mediation Training           CA Appeals Court          2nd District Court of             32      Burbank, CA
                                                                                Appeals
   10/2007               Mediation Training                                     US Postal Service                 20      Compton, CA
   03/2007               Revised Code of                                        NASD                               2      online
                         Arbitration
   0412005               Non-Securities Related       Mandatory Fees            Orange County Bar                   2
                         Training
   12/2004               Expungement online                                     NASD                             1.5      online
                         mini-course
    0812004              Mediation Training           Advanced Mediation        ABA                               16      Chicago, IL
                                                      Skills
    0612003              Mediation Training                                     Pepperdine Law                    18
                                                                                School
   09/2002               Mediation Training           Advanced Civil            U. C. Irvine                      24
                                                      Mediation
    06/2000              New Chairperson                                        NASD                              11      Los Angeles, CA
                         Training [NASD]
    07/1999              Mediation Training           EEOC Panelist             The Mediation Center                6
    06/1999              New Panel Member                                       NASD                              11      Los Angeles, CA
                         Training [NASD]
    08/1998              Non-Securities Related        Dispute Resolution       UC, Irvine                        60
                         Training                      internship
    08/1998              Non-Securities Related        Conflict Mgmnt, ADR      UC, Irvine
                         Training
    06/1998              Mediation Training            Environmental &          Mediation                          30
                                                       Public
    02/1998              Non-Securities Related                                 Group Facilitation &               24
                         Training                                               Protocol Skills
    01/1998              Mediation Training            Skills Building          The Mediation Center                4
    01/1998              Mediation Training            How to                   So Cal Mediation                    4
                                                                                Assn.
    12/1997              Mediation Training                                     UC Irvine                          30
    10/1997              Non-Securities Related        As an Affirmative        ADR                                24
                         Training                      Business
    09/1997              Participatory Arbitrator      Arbitration              UC, Irvine                         30
                         Skills Program
    OR/1997              Non-Securities Related        Negotiation               UC, Irvine                        12
                         Training

                                                DISCLOSURE/CONFLICT INFORMATION
    Tvoe,                                     Firm Name                                                 Details
    Has an account with                       Bancwest investment Services, Inc.                        Brokerage
    Has made a disclosure about            Washington Mutual Financial Services                         nke JP Morgan Chase
    Was a Member of Bar                    American Bar Association
    Association
    Was a member of                           Association for Conflict Resolution
    Was Mediator for                          California Appeals Court                                   2nd District (no longer accepting
                                                                                                         cases)

     Staff ID: K26368                                   Page 38 of 101                  Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 73 of 167


©2016 FINRA. All rights reserved.                        FINRA Dispute Resolution                                             Arbitrator ID:     A30289
   Has an account with                     Chase Financial Services
   Had an account with                     Citigroup Global                                                Stock Option Program
   Mediator for                            EEOC
   Had an account with                     Fidelity Investments institutional Services
   Has an account with                      JP Morgan Chase
   Was Mediator for                        Los Angeles Superior Court                                      Program discontinued
   Was Mediator for                        Mediation Center                                                Orange County (no longer in business)
   Arbitrator for                          Orange County Bar Association
   Was Mediator for                        RFB & Associates                                                Transportation Securities
                                                                                                           Administration (no case assignments
                                                                                                           in my geo area)
   Is a member of                          So. California Mediation Association
   Was a member of                         Society for Human Resources Management
   Mediator for                            US Postal Service Redress
   Had an account with                     Washington Mutual Financial Services
   Has an account with                     Wells Fargo Bank                                                Joint account for high school reunion
                                                                                                           under the name of North High Class of
                                                                                                           1965


                                                  PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 11118/2016

   Case ID          Case   Name                                                                                                           Close Date

   14-03641         Joseph Guglielmo, Individually and as Member-Manager of King Edward Baltimore, et al. vs.                            11/09/2016
                    Morgan Stanley Smith Barney, LLC
   15-01311         Suzanne Taylor vs. Cetera Advisors LLC as Successor-In-Interest to Multi-Financial Securities                        03/16/2016
                    Corporation
   13-02435         Jon A. Deusenberry vs. Merrill Lynch, Pierce, Fenner & Smith, Inc.                                                   08/05/2015
   15-00146         Morgan Stanley and Morgan Stanley Smith Barney FA Notes Holdings LLC vs. Michael Luciano                             06/03/2015

   13-01263         Willie Flores vs. Christopher Ariola and Bay Mutual Financial, LLC                                                   02/04/2015
   13-00333         Chase Charitable Remainder Trust vs. Wells Fargo Advisors, LLC                                                       11/06/2014
   11.02566         idelji Corporation Defined Benefit Pension Plan, et. al. vs. UBS Financial Services Inc.                             12/2112012
   10-05091         Morgan Stanley Smith Barney, LLC vs. John Fallon                                                                     07/24/2012
   09-03569         Lyle W. Swenson, Jr. and Michelle Swenson v. Wachovia Securities, LLC n/k/a Wells Fargo                              01/20/2012
                    Advisors, LLC and Craig Alan Riley
   08-03114         Howard D. Coleman, individually, et al. vs. Citigroup Global Markets Inc.                                            02/25/2011
   10-01168         Robert Craig Reynolds, Individually and as Ttee of the Reynolds Living Trust UfA 6/14/03, et al                      01/19/2011
                    v. SagePoint Financial, Inc.
   09-02330         Jeffrey Marc Falcone vs. Credit Suisse Securities (USA) LLC                                                          12/22/2009
   08-04981         Carlo A. Carrion vs. Western International Securities, Craig Watanabe, Donald Bizub, and Jon                         10/07/2009
                    Hogan
   08-03634         Rodney J. Glover vs. E*Trade Securities LLC                                                                          04/02/2009
   07-03594         Euro Pacific Capital, Inc. vs. Kimberly Pine Hardaker                                                                03/03/2009
   0642734          Michael Waks v. Lehman Brothers Inc., David W. Goodenough, Melody W. Li and Thomas H.                                08/27/2008
                    Birk
   06-03169         Shirley Bogenberger v. Grant Bettingen, Inc., Grant Bettingen and George J. Abrahamsen                               03/02/2007

    Staff ID: K26398                                  Page 37 of 101                      Publicly Available Awards Section, Current as of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 74 of 167


02016 FINRA. All rights reserved.             FINRA Dispute Resolution                                                   Arbitrator ID:     A30269
   05-01956 Amanda M. Evans (f/k/a Amanda Samberg) v. Merrill Lynch, Pierce, Fenner & Smith                                          12119/2006
                   Incorporated, et al.
   03-07241 Ming-Yan Liao and Chun-Chi Fu v. Morgan Stanley Dean Witter and Samson Su                                               08/30/2004



                          CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
  Case ID       Securities Firms and Associated Persons                                                            Date Assigned           Role

  16-02229      Wells Fargo Advisors, LLC                                                                          10/24/2018              Panelist
  16-01813      Shane Joseph Menlo; Gurpreet Singh; Guillaume Gpa Chavaneau                                        09/29/2016               Chair
  16-01741      Morgan Stanley & Co., LLC; Morgan Stanley; Patrick Francis Walsh                                   10/17/2016              Chair
  16-01518      Morgan Stanley                                                                                     08/19/2016              Panelist
  15-01942      LPL Financial LLC                                                                                  11/11/2015              Chair
  15-01665      TD Amerltrade, Inc.                                                                                12/03/2015              Chair
  15-01429      Ameriprise Financial Services, Inc.; Keith Owen Flynn                                              09/23/2015              Panelist



                       CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
  Case ID       Securities Firms and Associated Persons                                                            Date Assigned
   15-03409     Wedbush Securities Inc.; Paul Bernard Marcus                                                       03/22/2016               Panelist
   15-02184     Wells Fargo Advisors, LLC; Joellen Wheeler, Patrick Richard Cindric                                01/15/2016               Chair
  15-00771      Royal Alliance Associates, Inc.; Angelo Talebi                                                     04/22/2016               Chair
  15-00086      Morgan Stanley; Michael Jay Novick                                                                 08/13/2015               Panelist



                                         ARBITRATOR BACKGROUND INFORMATION

   In 1997, I was employed by Washington Mutual Bank in the Human Resources Department. My initial position was as an
   Employee Relations Consultant (staff position). My primary duties included: working with employees and managers to give
   advice and resolve workplace problems and disputes; mediating work group issues; and performing Investigations and
   interventions in cases of harassment, hostile-work environment, discrimination and other workplace Issues.

   In May 1999, I was promoted to the position of Human Resources Business Partner. I worked to build relationships between
   that business line and various areas of human resources with the company. My position serves as a collaborative bridge to
   provide continuous, quality communications between the business fine and human resources, as well as assure the effective,
   proactive delivery of human resources services.

   In September 2000, I was promoted to Employee Relations Regional Manager, managing a staff of Employee Relations
   representatives. In March 2006, I resigned this position to spend more time as an active mediator and arbitrator.

   From 1979 to 1996, I worked for various cities in southern California in management positions, I started as a management
   Intern with the City of Buena Park In 1979, and was soon appointed to a regular position of Administrative Assistant, which at
   that time was a management position equivalent to a management analyst. In 1981, I began working for the City of La Palma In
   a similar position and advanced to the position of Assistant City Manager by 1985.

   In 1986, I accepted the position of Director of Management Services for the City of Chino. This was an executive management
   position responsible for all financial and human resources operation of the organization. I received a promotion to the position
   of Assistant City Manager for the City of Chino in 1991 and continued in that position until 1995. In that position, my
   responsibilities still included financial and human resources management, as well as coordination of the executive management
   team and organizational problem solving.

   Staff ID: 1(26398                                  Page 38 of 101                  Publicly Available Awards Section, Current as of    11116/2018
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 75 of 167


02016 FINRA. All rights reserved.                      FINRA Dispute Resolution                                        Arbitrator ID:     A30289
    During 1996, I worked as a contract employee for the city of Rancho Palos Verdes as Finance Director during a temporary
    vacancy In that position.

    EDUCATIONAL BACKGROUND

    I am a graduate of California State University, Northridge (1970) with a bachelor's degree In psychology, and received a
    graduate degree in Public Administration at California State University, Fullerton (1979).

    In 1998, I received a Certificate in Conflict Management and Alternative Dispute Resolution form the University of California,
    Irvine. This Included six courses, totaling 150 hours and covering all aspects of alternative dispute resolution; and a 60-hour
    Internship clinic.

    I have continued my conflict resolution training, most recently at University of California, Irvine and the Strauss Institute at
    Pepperdine Law School.




     Staff ID; K28398                                Page 39 01101                  Publicly Available Awards Section, Current as of    11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 76 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                          Arbitrator ID:     A16830



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through   11/16/2016


                                                                 ARBITRATOR
   Name:                     Ms. Susan B. Gans-Smith                        Skills In Controversy:
   Arbitrator ID:            A16830                                         Employment - Breach of Contract, Employment - Discrim,
                                                                            Age, Employment - Discrim. Gender, Employment - Discrim.
   CRD #:                                                                   Race, Employment - Employment Discrimination,
   Citsatate/Country: Santa Maria I CA / United States                      Employment - Libel or Slander, Employment - Partnerships,
                                                                            Employment - Retaliation, Employment - Sexual Harassment,
                                                                            Employment - Wrongful Termination
   Classification:           Public                                         Skills In Securities:
   FINRA Mediator:                                                          There are no Skills in Security Information.
   Chair Status:       Qualified
   DR Portal Registered: Yes

   Statutory Discrimination Qualified -          This arbitrator meets the conditions set forth in FINRA's Code of Arbitration
                                                 Procedure to serve as the chairperson or sole arbitrator on a case involving a
                                                 statutory discrimination claim.

                                                                 EMPLOYMENT
   Start Date            End Date                   Ban                                                                Position
   02/1999               07/1999                    Spray, Gould & Bowers                                              Attorney
   0211999               Present                    Office of Susan B. Gans-Smith                                      Attorney
   08/1997               01/1999                    Self-employed                                                      Attorney
   10/1995               10/1996                    Vining & Gans-Smith                                                Attorney
   03/1995               07/1997                    Office of Susan B. Gans-Smith                                      Attorney
   03/1985               02/1995                    Spray, Gould & Bowers                                              Attorney
    06/1984              03/1985                    Self-Employed                                                      Attorney
   05/1982               12/1983                    Archbald & Spray                                                   Law Clerk
   01/1981               01/1982                    Signal Technology, Inc.                                            Sr. Scientific Programmer
   01/1980               01/1981                    HDR Sciences                                                       Sr. Scientific Programmer
    11/1973              01/1980                    Geodynamics Corp.                                                  Sr. Scientific Programmer
   01/1972               01/1973                    GTEIS                                                              Sofware Manual Writer
   01/1966               01/1972                    TRW Systems                                                        Math Analyst


                                                                   EDUCATION
    Start Date            End Date           School                                                                    Dearee
   09/1980                01/1984            Santa Barbara College of Law                                              JD - cum laude
   01/1976                03/1978            University of California - Santa Barbara                                  BA - Computer
                                                                                                                       Science
    03/1960               06/1964            Northeastern University


                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                   Hours       Location
     Staff ID: K26398                                   Page 40 of 101                    Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 77 of 167


02016 FINRA, All rights reserved.                        FINRA Dispute Resolution                                           Arbitrator ID:     A16630
   01/2012              Discovery Training (2011)                               FINRA                               1     online
   01/2012              Duty to Disclose online                                 FINRA                               1     online
                        mini-course
   03/2009              Motion to Dismiss                                       FINRA
                        Training
   01/2009              Expungement - 2008                                      FINRA                               1     online
                        Refresher
   02/2007              Revised Code of                                         NASD                                2     online
                        Arbitration
   10/2004              Expungement online                                      NASD                               1.5    online
                        mini-course
   0411999              New Chairperson                                         NASD                               11     Los Angeles, CA
                        Training [NASD]
   01/1998              New Panel Member                                        NASD                               11     Houston, TX
                        Training [NASD]
   01/1996              Non-Securities Related                                  Ventura ProTem                      2
                        Training                                                Training
   01/1995              Non-Securities Related                                  L.A. Temporary Judge            3.75      Los Angeles, CA
                        Training                                                Training

                                           DISCLOSUREICONFLICT INFORMATION
   TYPO                                   Firm Name                                                      Details
   Related Conflict With                 A G. Edwards & Sons, Inc.                                       Conflict due to a merger/acquisition
   Has made a disclosure about           Wachovla Securities                                             Acquired Prudential
   Has an account with                   Wells Fargo Advisors
   Has made a disclosure about           Wells Fargo Advisors                                            Acquired Wachovia
   Related Conflict With                 Wells Fargo Advisors, LLC                                       Conflict due to a merger/acquisition
   Is a member of                        American Inns of Court
   Licensed to Practice Law In           California                                                      Active as of 6/13/84 #113765
   Is a member of                        California Appellate Defense Counsel
   Was Arbitrator for                    California Courts
   Was a member of                       California Public Defenders Association
   Was a member of                       Former: Computer Law Association
   Had an account with                   Prudential Equity Group, LLC                                    Prudential Securities
   Was a Member of Bar                   Santa Barbara County
   Association
   Was a member of                       Santa Barbara Women Lawyers
   Had an account with                   UBS Financial Services Inc.                                     More than 10 years ago IRA
                                                                                                         (Painewebber)
   Is a Member of Bar Association        Ventura County
   Was a member of                       Ventura County Trial Lawyers Assn
   Had an account with                   Wachovia Securities
   Has made a disclosure about                                                                           Has served as Judge Pro Tem for
                                                                                                         California County courts


                                                PUBLICLY AVAILABLE AWARDS
                                               Publicly Available Awards Section, Current as of 11/18/2016

   Case iD         Case Name                                                                                                            Close Date
    Staff ID; K26398                                  Page 41 of 101                    Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 78 of 167


02016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                        Arbitrator ID:     A16830
   14-01044        Kenneth David Blumenfeld vs. UBS Financial Services Inc., Robert Bland East, Bryan Pinsky,                      08/04/2018
                   and Donald Lee Gorsch
   15-01700        Denis Doyle & Gloria Doyle, Joint Tennants, et al. vs. Morgan Stanley, Peter J. Doyle, and                      06/01/2016
                   Wendy B. Feldman
   15-01161        Eugene Canino, IndividuaHy, et al vs. Sagepoint Financial, Inc. and Harold D. McNaughton, Jr.                   03/22/2016
   14-03213        Kenneth R. Hunt, et al vs Merrill Lynch, Pierce, Fenner & Smith, Inc„ and Jeffrey M.                             12/30/2015
                   Fratarcangell
   13-03428        DeVonrta K. Murrin vs. Charles Schwab Co., Inc.                                                                 02/27/2015
   12-00169        Benjamin L. Hoch, an individual, Holly N. Hoch, an individual, et al. vs. J.P. Morgan Securities,                11/19/2014
                   LLC, et al.
   12-00772        Alma? Knypstra, et al. vs, John Charles Koudsi, Ameriprise Financial Services, Inc., et al.                      03/04/2014
   11-00694        UBS Financial Services Inc. vs. Henrique Berger                                                                  04/22/2013
   11-01036        Kawaijlt Bedl and Ravinder S. Bedi vs. LPL Financial Corp.                                                       06/06/2012
   10-05250        Aric A. Streit & Mrs Mary Streit Co-Trustees of the Streit Living Trust DTD 3128/97, et al. vs.                  05/16/2012
                   Oppenheimer & Co., Inc.
   09-05697        Algrie M. Bridges vs. Citigroup Global Markets, Inc.                                                             10/26/2011
    10-03270       David C. Swedelson, Sandra Gottlieb, trustees et al. vs. RBC Dain Rauscher and Mitchell R.                       10/19/2011
                   Pindus
    10-01876       Lehman Brothers Holdings, Inc., as assignee of Lehman Brothers inc. vs. Bryon Botsford                           08/08/2011
    09-05799       Ilyse Fern Kiavir v. Banc of America Investment Services, Inc.                                                   10/13/2010
    09-06009       Merrill Lynch, Pierce, Fenner & Smith Incorporated v. David Nilsen                                               04/08/2010
    08-03838       Joann Laskin vs. Banc of America Investment Services, Inc., and Peter J. Hyan, III                               03/25/2010
    08-03148       Igor Zey vs. AXA Advisors LLC                                                                                    02/10/2010
    07-02044       Jin 0. Cha, Illan Kim, and Jun H. Kwon v. El Asset Management, Inc.                                              05/27/2009
    07-01196      'Gary Nelens v. Citigroup Global Markets, Inc f/k/as Salomon Smith Barney                                         03/20/2009
    07-01487       Banc of America investments Services, Inc. v. Arthur Castro                                                      08/04/2008
    06-04380       Patrick Lowe and Charlotte Lowe vs. Citigroup Global Markets Inc. a/k/ Smith Barney Inc.                         10/03/2007
    05-05606       Floyd J. David and Ruth G. David Living Trust v. A.G. Edwards & Sons, Inc. and Kenneth J.                        08/24/2006
                   Recchia
    05-04754       Joseph H. Kenworthy vs. Charles Schwab & CO„ Inc.                                                                02/15/2006
    04-02724       Marla Belknap v. Morgan Stanley Dean Witter Inc., Eloise J. Rich, Susan Dehen and Lisa                           10/1112005
                   Detanna
    96-04184       John D. Coons vs. Thomas James Associates, Inc., H.J. Meyers & Co., Inc., Meyers Securities                      09/06/2005
                   Corporation & et al
    00-01752       Jerry Chappel, et al. v. Monroe Parker Securities, Inc., Bryan J. Herman and Alan Scott Lipsky                   08/18/2005
    01-00532       Cam-Thach T. Le, Tuan Tran and Hien Tran v. Merrill Lynch Pierce Fenner and John T. Driscoll                     03/27/2003
    01-05018       Newton E. & Marilyn Brightwell v. A.G. Edwards, Lloyd Dotson and Robert Wood                                     01/31/2003
    01-04176       Madeleine A. Antekelian vs. Salomon Smith Barney Inc., Lee Beattie, Thomas Mahan and                             11/15/2002
                   Citigroup Inc.
    01-02615       West America Securities Corp., v. Craig Brandwein                                                                05/06/2002
    99-04456       Louise E. Pllego v. PaineWebber Inc. & David Van Acker                                                           11/23/2001
    00-04362       Ibrahim Alwareeth and Ayida Mohamed v. Scottrade                                                                 07/18/2001
    99-01865       Diane Aiphuong Truong v. Vincent A. Lovoy & Solomon Smith Barney, Inc.                                           04/18/2001
    00-00548       Mychal S. Lahey v. Ameritrade Inc.                                                                               01/03/2001
    98.04988       John Roth, III v. GKN Securities Corp. arid Research Partners International, inc.                                06/16/2000
    98-04586       Joseph M. O'Connor and Helen O'Connor vs. Salomon Smith Barney, Jack Clauson and                                 01/13/2000
                   Sheldon FrelsInger

     Staff ID: K26398                                 Page 42 of 101                 Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 79 of 167


02016 FINRA, All rights reserved.                           FINRA Dispute Resolution                                       Arbitrator ID:     A16830
   97-02710        Steven Allender vs. Olde Discount and Scott Campbell                                                               12/23/1998



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                           Date Assigned             Role

   16-01685       Raymond, James & Associates, Inc.                                                                 09/06/2016                Chair
   16-01370       Morgan Stanley                                                                                    08/03/2016               Panelist
   16-00981       Amer'prise Financial Services, Inc.; &Orem Mlrhasheml                                             07/18/2016                Panelist
   16-00748       DA. Davidson & Co.                                                                                07/07/2016                Chair
   16-00347       Chelsea Financial Services                                                                        06/15/2016                Chair
   15-03101       Coastal Equities, Inc.; James Phillip Winther                                                     04/15/2016               Panelist
   14-03871       Douglas Charles Michle                                                                            07/30/2015                Chair



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                           Date Assigned            &211
   16-01710       UBS Financial Services Inc.; Seth Adam Radow                                                      09/06/2016                Chair
   15-01474       DFA Securities LLC; Wald All Shinnawl                                                             10/22/2015               Panelist
   15-01082       Morgan Stanley; Steven Ian Kern                                                                   10/01/2015               Panelist



                                            ARBITRATOR BACKGROUND INFORMATION


    I have been practicing law since 1984, formerly in civil litigation, now civil and criminal appeals. My practice Involves research
    and appellate work involving a wide range of continually new issues.Largely retired from practice at the moment.

    I have been an arbitrator for several California courts, and have handled large calendars of small claims cases as a Judge Pro
    Tern In three California counties, providing well-reasoned rulings and decisions, conducting myself professionally and with
    appropriate demeanor, and making the litigants comfortable yet feeling that they received a fair hearing. My undergraduate
    degree is in Computer Science, and I was a Scientific Programmer for fifteen years.


    EMPLOYMENT QUALIFICATIONS

    I have been practicing law since 1984, 10 years of which was with a well-known California law firm, and the remainder in private
    practice. My practice was primarily in civil litigation, emphasizing taw and motion and appellate work involving a wide variety of
    issues, including employment issues from both the employer's and employee's point of view. The law and motion and appellate
    practice by its nature involves research in continually varying and new areas. My practice now is exclusively appellate work.

    I have been a Judicial arbitrator in California since approximately 1990, an NASD arbitrator (including chairperson and single
    arbitrator duties) and a Judge Pro Tern in three California counties.




    Staff ID: K26398                                    Page 43 of 101                 Publicly Available Awards Section, Current as of     11/1B/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 80 of 167


©2016 FINRA. All rights reserved.                         FINRA Dlspule Resolution                                          Arbitrator ID:     A32711



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through 11/1612016


                                                                 ARBITRATOR
   Name:                     Professor Norman Michael Garland              Skills In Controversy:
   Arbitrator ID:            A32711                                        There are no Skills in Controversy information.
   CRD #:
   City/State/County: Los Angeles / CA / United States
   Classification:    Public                                               Skills in Securities:
   FINRA Mediator:                                                         There are no Skills In Security Information.
   Chair Status:       None
   DR Portal Registered: Yes


                                                                 EMPLOYMENT
   Start Date            End Date                   Firm                                                              Position
   07/1975               Present                    Southwestern Univ School of Law                                   Professor
   0811968               06/1975                    Northwestern Univ School of Law                                   Assoc. Professor/Asst. Dean
    06/1965              08/1968                    Howrey & Simon                                                    Associate


                                                                   EDUCATION
    Start Date            End Date           School                                                                   ❑egree
    09/1964               05/1965            Georgetown Law Center                                                    LLM
    09/1961               05/1964            Northwestern University School of Law                                    JD
    09/1957               05/1961            Northwestern University                                                  BS/BA


                                                                    TRAINING
    Completed            Description                  Details                    Firm/School                  Hours        Location
    04/2009              Motion to Dismiss                                       FINRA                               1
                         Training
    01/2009              Expungement - 2008                                      FINRA                               1
                         Refresher
    03/2007              Revised Code of                                         NASD                                2     online
                         Arbitration
    08/2004              Expungement online                                       NASD                              1.5    online
                         mini-course
    07/2003              New Chairperson                                          NASD                              11     online
                         Training [NASD]
    05/2003              New Panel Member                                         NASD                              11     Los Angeles, CA
                         Training [NASD]

                                               DISCLOSURE/CONFLICT INFORMATION
    Type                                     Firm Name                                                    Details
    Has an account with                     TIAA-CREF
    Has an account with                     Wedbush Morgan Securities Inc,                                Wedbush Securities (has)
     Staff ID: K26398                                   Page 44 of 101                   Publicly Available Awards Section, Current as of    1111812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 81 of 167


02016 FINRA. All rights reserved.                           FINRA Dispute Resolution                                            Arbitrator ID:     A32711
   Arbitrator for                                                                                            AAA
   Is a Member of Bar Association                                                                            California
   Is a Member of Bar Association                                                                            District of Columbia
   Is a Member of Bar Association                                                                            Illinois
   Has published                                                                                             Law Review Articles/Criminal Justice
   Was Arbitrator for                                                                                        NYSE


                                                     PUBLICLY AVAILABLE AWARDS
                                                   Publicly Available Awards Section, Current as of 11/1812016

   Case ID          Case Name                                                                                                               Close Date
   14-02766         Melissa Conway vs. Wells Fargo Advisors, LLC and Daniel Klein                                                           04/0412016
   12-02789         John Hextall and Ingrid Marieila Hextall TTEE's et al. vs. J.P. Morgan Securities LLC and Robert                        06126/2014
                    Klein
   12-03926         Merrill Lynch Pierce Fenner & Smith Inc. vs. Turker Ergun                                                               02/21/2014
   10-00508         Michael Rocco and Christlane Rocco vs. The Seidler Companies, Inc., Crowell Weedon & Co., et                            12/30/2011
                    al.
   10-03128         Greif & Co. vs. David Joel lannini and Sara Christine Allen vs. Lloyd Greif (3rd-party)                                 12/01/2011
   05-00585         Sherri Costello and Sharon Faye Costello vs. David K. Colbert, and Fidelity Brokerage Services                          10/11/2005
                    LLC



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                                 Date Assigned            Role

   14-02936       Royal Alliance Associates, Inc.; National Planning Corporation; United Securities Alliance, Inc.;       04/14/2015               Panelist
                  Robert Russel Tweed; Michelle Rebecca Langer; Jeffrey James Cannella; Michael Washington
                  Jones



                          CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                                 Date Assigned           Bok

                                                            There are no currently assigned cases.

                                            ARBITRATOR BACKGROUND INFORMATION


    I have been a Professor of Law at Southwestern University School of Law since 1975. Before that, I was a Professor at
    Northwestern University School of Law from 1968 to 1975, where I was also Dean of Admissions. Prior to that, I was assodated
    with the Washington D.C. firm of Howrey & Simon.

    I have a degree in accounting from Northwestern, in addition to my law degrees. My early education and law practice was
    business oriented. At Howrey & Simon, I worked in the areas on International Trade and Antitrust

     Once I began teaching, I focused on trade practice and criminal trials. My teaching specialty also includes evidence.

    I have authored a variety of Law Review articles, all of which are cited on my web page at www.NormanGarland.com. I have
    also authored or co-authored four books, all related to criminal justice and evidence.

    I have been a member of the panel of arbitrators for AAA since 1968. I have had no assignments from AAA In recent years. I
    have over the years sat on a number of cases. I even taught once far the AAA.

    Staff ID: K26398                                     Page 45 of 101                     Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 82 of 167


432016 FINRA. All rights reserved.                  FINRA Dispute Resolution                                      Arbitrator ID:     A32711
    I have been an arbitrator for the NYSE since 1999. I have sat on five cases for the NYSE and chaired two.
    I have a B.S.BA. from Northwestern (1961) with a major In accounting. I graduated from Northwestern Law School in 1964,
    with a J,D. cum laude and order of the coif. I received an LLM, from Georgetown In 1965.




     Staff ID: K26398                            Page 48 of 101                Publicly Available Awards Section, Current as of    t1/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 83 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                         Arbitrator ID:     A69393



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/16/201e


                                                                  ARBITRATOR
   Name:                     Mr. Robert Michlin                             Skills in Controversy:
   Arbitrator ID:            A59393                                         There are no Skills in Controversy information.
   CRD #:
   City/State/Country:       Sherman Oaks / CA / United States
   Classification:           Public                                         Skills in Securities:
   FINRA Mediator:                                                          There are no Skills In Security information.
   Chair Status:             None
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
    Start Date          End Date                     Firm                                                              Position
    11/2002             Present                      Millennium Business Solutions Group (MBSG)                       Vice President Owner
    1111989              11/2002                     The Systems Group                                                CEO/Co-founder
   09/1980               10/1989                     Arthur Andersen & Co. (now Accenture)                            Senior Manager


                                                                   EDUCATION
    Start Date            End Date            Schoo'                                                                  Degree

    0911978               09/1980             UCLA - Andersen School of Management                                    MBA
    09/1967               09/1976             Ulnveristy of Michigan                                                  BA LSA
    09/1967               09/1978             University of Michigan                                                  MA Urban Planning


                                                                     TRAINING
    Completed            Description                    Details                   Firm/School                   Hours      Location
    10/2015              Live Video Basic Panel                                   FINRA                               4    live WebEx
                         Training
    09/2015              Online Basic Panel                                       FINRA                               8    online
                         Training
    0912015              Expungement online                                       FINRA                             1.5     online
                         revised - 3/2009

                                               DISCLOSURE/CONFLICT INFORMATION
    Type                                     Firm Name                                                    Details

   Has an account with                       Charles Schwab                                               Regular Brokerage
    Has an account with                      Fidelity                                                     IRA
    Related Conflict With                    Fidelity Brokerage Services LLC                              Conflict due to a merger/acquisition
    Related Conflict With                    Optionsxpress, Inc,                                          Conflict due to a merger/acquisition
   Has an account with                       Vanguard                                                     Regular/IRA
    Was a member of                          CA Society of CPA's                                          Associate Member

     Staff ID: K2B398                                    Page 47 of 101                  Publicly Available Awards Section, Current as of    1111W2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 84 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                            Arbitrator ID:     A59393
   Currently on Board of Directors         MBSG                                                            VP/Officer
   Is a member of                          ProVisors
   Previously on Board of Directors        The Systems Group (co-owner)                                    CEO
   Non-investment related                                                                                  Plaintiff 2016, small claims case
   lawsuit/charge                                                                                          (settled)


                                                   PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 11/1812016

   Case ID         Case Name                                                                                                              Close gate

                                                          There Is no award information.

                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assiuned           Role

                                                          There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Ass 'ruled         Role
   16-03386       UBS Financial Services Ina.; Richard Marlon Biosser                                                   06/30/2016              Panelist
   15.03353       Imperial Capital, LLC; John Joseph Beaghan; John Erick Mack                                           06/11/2016              Panelist



                                          ARBITRATOR BACKGROUND INFORMATION


     From 2001 to present, Vice President and Owner with MBSG. I help companies automate, integrate and streamline business
     systems and workflow. This starts with helping clients identify underlying causes of their current 'pains' and bottlenecks.
     Evaluation includes consideration of stated and underlying requirements, business strategy, organizational considerations and
     budget constraints. I provide practical recommendations to help companies grow and expand, while containing costs. Evaluate,
     select, design and deploy systems for accounting, distribution, manufacturing, and service organizations.

     Background and expertise includes; accounting, information systems, and MBA.

     Professional affiliations include California Society of CPA's, ProVisors, and industry associations.

     From 1989 to 2001, I was the CEO and Co-Founder of the Systems Group, I provided management consulting and systems
     consulting services. Evaluated, selected, designed, and implemented systems for accounting, distribution, manufacturing, and
     ERP.

     From 1980 to 1989,1 was Senior Manager for Anderson Consulting (Arthur Anderson & Co, now Acoenture), Provided
     management consulting and systems consulting services.




     Staff ID: K26398                                  Page 48 of 101                      Publicly Available Awards Section, Current as of    11/1812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 85 of 167


02016 FINRA. All rights reserved.                            MIRA Dispute Resolution                                         Arbitrator ID:     A68252



                                                  Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through 11/16/2016


                                                                   ARBITRATOR
   Name:                     Ms. Cynthia Ruth Saffir                         Skills In Controversy:
   Arbitrator ID:            A58252                                          Employment - Breach of Contract, Employment -
                                                                             Compensation, Employment - Discrim. Age, Employment -
   CRD #:                                                                    Discrim. Disability, Employment - Discrim. Gender,
   City/State/Country: Los Angeles / CA / United States                      Employment - Discrim. National Origin, Employment -
                                                                             Discrim, Race, Employment - Employment Discrimination,
                                                                             Employment - Retaliation, Employment - Sexual Harassment,
                                                                             Employment - Wrongful Termination
   Classification:           Public                                          Skills in Securities:
   FINRA Mediator:                                                           There are no Skills In Security information.
   Chair Status:             None
   DR Portal Registered: Yes


                                                                   EMPLOYMENT
   Start Date           End Date                      Firm                                                            Position
   01/2011              Present                       Elder Resolution Partners, LLC                                  Mediator/Owner/Partner
   04/2009              Present                       Saffir Mediation                                                Mediator
   08/2001               04/2009                      Writers Guild of America, West, Inc.                            Director/Senior Counsel
   08/1991              08/2001                       Writers Guild of America, West, Inc.                            Director Legal Services
   03/1987              0811991                       Writers Guild of America, West, Inc.                            Associate Counsel
   01/1983              03/1987                       Sliver Krelsler Goldwasser and Shaeffer                         Associate Counsel
   01/1981              01/1983                       Kahn Stern Blaney and Kitten                                    Associate Counsel
   06/1980               01/1981                      Unemployed                                                      N/A
   06/1976              09/1977                       Unemployed                                                      N/A
   06/1974              0111975                       Unemployed                                                      N/A


                                                                    EDUCATION
   Start Date             End Date              School                                                                Degree
   09/1977                06/1980               Loyola Law School                                                     JD
   0111975                06/1976               University of California - Santa Cruz                                 BA
   09/1973                06/1974               University of the Pacific                                             N/A


                                                                      TRAINING
   Completed            Description                      Details                  Firm/School                 Hours.        L9cation
   10/2012               Mediation Training              Adult Family Mediation Elder Decisions                     35      Boston, MA
                                                         Training
   07/2012               Arbitration Training            Advanced               Center for Dispute                  34      Santa Monica, CA
                                                         Transformative         Resolution
                                                         Mediation Training
   06/2011              Expungement online                                      FINRA                              1.5      online
                        revised - 3/2009
    Staff ID: K28398                                      Page 49 of 101                 Publicly Available Awards Section, Current as of     11f18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 86 of 167


02018 FINRA. All rights reserved,                         FINRA Dispute Resolullon                                            Arbitrator ID:     A58252
   06/2011              Mediation Training           Advanced Mediation            Straus Institute of                18     Malibu, CA
                                                     Skills                        Dispute Resolution
   06/2011              Onslte Basic Panel                                         FINRA                                4    Los Angeles, CA
                        Training
   05/2011              Online Basic Panel                                         FINRA                              11     online
                        Training
   04/2011              Mediation Training           Essentials of Elder           La Sierra                          35     Los Angeles, CA
                                                     Family Mediation              University/ARMS
   01/2011               Non-Securities Related      Cross-Cultural Conflict       Straus Institute of                35     Malibu, CA
                         Training                    Resolution                    Dispute Resolution
   08/2010               Mediation Training          Mediating the Litigated       Straus institute of                42     Malibu, CA
                                                     Case                          Dispute Resolution
   09/2009               Mediation Training          Advanced Mediation            Los Angeles County                 18     Los Angeles, CA
                                                     Skills Practicum              Bar Association
   06/2009               Mediation Training          Basic Mediation               Los Angeles County                 30     Los Angeles, CA
                                                     Training                      Bar Association

                                              DISCLOSURE/CONFLICT INFORMATION
                                          Firm Name                                                         Details
   Has an account with                    Fidelity Brokerage Services Lic                                  Investment Account
   Related Conflict With                  Fidelity Distributors Corporation                                 Conflict due to a merger/acquisition
   Related Conflict With                  Fidelity investments Institutional Services                       Conflict due to a merger/acquisition
                                          Company, Inc.
   Related Conflict With                  National Financial Services Lic                                  Conflict due to clearing relationship
   Was a member of                        Beverly Hills
   Is a Member of Bar Association         California                                                       #094316
   Has an account with                    College Bound Fund                                                529 College Savings Account for
                                                                                                            daughter
   Was Shareholder of                     Discovery Valley Bank
   Had an account with                    E'Trade                                                           Investment
   Mediator for                           Equal Employment Opportunity Commission
   Had an account with                    Great Western                                                     401(k)
   Is a Member of Bar Association         Los Angeles County
   Was Mediator for                       Los Angeles Superior Court                                        Certified
   Had an account with                    Royal Alliance                                                   Investment/IRA
   Is a member of                         Southern California Mediation Association
   Was a member of                        Women Lawyers Association of Los Angeles
   Licensed to Practice Law in                                                                              California


                                                   PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 11/18/2018

   Case ID         Case Name                                                                                                              Close Date
   14-03641        Joseph Guglielmo, individually and as Member-Manager of King Edward Baltimore, et al. vs.                              11/09/2016
                   Morgan Stanley Smith Barney, LLC
   11-02505        Joe D. Roberts and Barbara J. Roberts, et al. v. Fidelity Brokerage Services, et al.                                   05/24/2012




     Staff ID: K26398                                  Page 50 of 101                      Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 87 of 167


il:)2016 FINRA, All rights reserved,                   FINRA Dispute Resolution                                        Arbitrator ID:     A66252

                               CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
    Case ID         Securities Firms and Associated Persons                                                     Date Assigned            Role

                                                       There are no currently assigned cases.


                           CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
    Cake ID         Securities Firms and Associated Persons                                                     Date Assigned            2F 211

                                                       There are no currently assigned cases.

                                        ARBITRATOR BACKGROUND INFORMATION


     I became a full-time mediator In the Los Angeles area in 2009, following a 30 year law career. The primary focus of my
     mediation practice Is elder family mediation and dispute resolution for residents and staff of senior communities. Additionally, I
     mediate litigated civil matters. I am a certified mediator for the Los Angeles County Bar Association Center for Civic Mediation.

      worked as in-house counsel for the Writers Guild of America, West, Inc., from 1987 to 2009, I started In 1987 as Associate
     Counsel and was promoted to Director of Legal Services in 1991. As Director of Legal Services, I was responsible for
     management and supervision of the Guild's legal department and the Department's rendition of services to the Guild and its
     members through enforcement of the Guild's collective bargaining agreements and writers' personal services contracts. We
     primarily used binding arbitration for resolution of contested cases, and pursued related litigation. In addition, I was chief
     counsel in numerous complex contract interpretation and enforcement cases on behalf of screen and television writers and/or
     the Guild.

     From 1982 to 1987, I worked for Silver, Kreisler, Goldwasser and Shaeffer, a public sector labor law firm In Santa Monica,
     where I represented police and other public safety personnel in labor and employment matters. From 1981 to 1982, I practiced
     general civil litigation and family law at the firm of Kahn, Stern, Blaney and Kittrell In Los Angeles.

     I received my Juris Doctor degree in 1980 from Loyola Law School in Los Angeles and my Bachelor of Arts degree in 1976 from
     the University of California, Santa Cruz, where I majored in Political and Social Thought. I have received extensive mediation
     training through, among other organizations, the Los Angeles County Bar Association Dispute Resolution Services, the Straus
     Institute for Dispute Resolution at Pepperdine University and the Los Angeles City Attorney's Office. I have been a member In
     good standing of the State Bar of California since 1980.




     Staff ID: K26398                               Page 51 of 101                 Publicly Available Awards Section, Current as of     11/1812016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 88 of 167


02018 FINRA, All rights reserved.                          FINRA Dispute Resolution                                         Arbitrator ID:     A60326



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/16/2016


                                                                  ARBITRATOR
   Name:                     Mr. Owen J. Thomsen                            Skills in Controversy:
   Arbitrator ID:            A60326                                         There are no Skills in Controversy information.
   CRD #:
   City/State/Country: Mission Viejo / CA / United States
   Classification:     Public                                               Skills In Securities:
   FINRA Mediator:                                                          There are no Skills in Security information.
   Chair Status:        None
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
   Start Date            End Date                    Firm                                                             Position
   12/2012               Present                     Strategic Nuclear Consulting                                     Senior Consultant/Owner
   06/2005               Present                     YellowMustang Holdings                                           Partner (Spouse)
   07/1989               12/2012                     Southern California Edison                                       Division Manager
    10/1976              07/1989                     Combustion Engineering, Inc                                      Supervisor
   05/1973               09/1974                     DigiData Corp                                                    Technician


                                                                    EDUCATION
    Start Date            End Date            School                                                                  Degree,
   06/2002                06/2004             University of Redlands                                                  MBA
    09/1974               09/1977             State University of New York at Buffalo                                 MS Nuclear
                                                                                                                      Engineering
    09/1969               05/1973             Juniata College                                                         BS Physics


                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                  Hours       Location
    09/2015              Live Video Basic Panel                                   FINRA                              4     live WebEx
                         Training
   08/2015               Online Basic Panel                                       FINRA                              8     Online
                         Training
   08/2015               Expungement online                                       FINRA                             1.5    Online
                         revised - 3/2009

                                               DISCLOSURE/CONFLICT INFORMATION
    Tope                                     Firm Napiq                                                   Details
    Related Conflict With                    Fidelity Brokerage Services LLC                              Conflict due to a merger/acquisition
   Has an account with                       Fidelity Investments                                         Mutual funds
   Has an account with                       TD Ameritrade                                                Mutual funds

     Staff ID: K26398                                   Page 52 of 101                   Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 89 of 167


02016 FINRA. All rights reserved.                  FINRA Dispute Resolution                                           Arbitrator ID:      A60326
   Related Conflict With            TD Ameritrade Clearing, Inc.                                   Conflict due to clearing relationship
   Related Conflict With            TD Private Client Wealth Lic                                   Conflict due to a merger/acquisition
   Related Conflict With            TD Securities (Use) Lic                                        Conflict due to a merger/acquisition
   Was a member of                  American Nuclear Society
   Had an account with              Brandywine Fund                                                Mutual fund
   Had an account with              Gabelli Fund                                                   Mutual fund
   I am a client of                 Pure Financial                                                 is my financial advisor
   Is a member of                   San Diego Chapter American Nuclear Society
   Has made a disclosure about      Southern California Edison                                     I had no dealing but I believe SCE had
                                                                                                   dealing with brokerage firms
   Has published                                                                                   ANS Top Meet on Advan Reactors:
                                                                                                   "Benchmark Calculation of Gamma
                                                                                                   Dose in SFI Rack Neutron Absorber"
   Has published                                                                                   ANS Trans Vol 40: "Use of Axial
                                                                                                   Cesium Distribution for Failure
                                                                                                   identification is San Onofre Units"
   Has published                                                                                   ANS Trans Vol 61: "Benchmark
                                                                                                   Calculations of Monitoring System
                                                                                                   Coeff Using CASMO-3/SIMULATE-3"
   Has published                                                                                   ANS Trans Vol 65: "Analysis of Critical
                                                                                                   Experiments with Erbla Urania Fuel"
   Has published                                                                                   ANS Trans Vol 65: "Comparison of
                                                                                                   Calculational Methods for ABB-CE
                                                                                                   Fuel with Er Burnable Absorbers"
   Has published                                                                                   ANS Trans Vol 65: "Critical
                                                                                                   Experiments and Analysis for ABB-CE
                                                                                                   Fuel with Erbium Burnable Absorber"
   Has published                                                                                   ANS Trans Vol 68: "Comparative Study
                                                                                                   of Burnable Poisons for San Onofre
                                                                                                   Units 2 and 3"
   Has published                                                                                   ANS Trans Vol 68: "Lead Test Fuel
                                                                                                   Assembly Physics for Erbium Fuel at
                                                                                                   SONGS"
   Has published                                                                                   EPRI NP-757: "SUNYAB/EPRI
                                                                                                   Combined Injection ECC Program"
   Has published                                                                                   FCRD-NFST-2013-000132, Rev 1: "A
                                                                                                   Project Concept for Nuclear Fuels
                                                                                                   Storage and Transportation"
   Non-investment related                                                                          Filed Chapter 7 in 2011 (discharged) -
   lawsuit/charge                                                                                  see background for additional
                                                                                                   Information
   Has published                                                                                   Invited Paper, Infinity Group; "Review
                                                                                                   of Fuel Performance"
   Is a Licensed                                                                                   PE Nuclear Engineer (#NU2348)
   Has published                                                                                   TIS-8346 Combustion Engineering:
                                                                                                   "Digital Protection System Upgrades,"
                                                                                                   ANS Annual Meeting


                                          PUBLICLY AVAILABLE AWARDS
                                         Publicly Available Awards Section, Current as of 11/18(2016


    Staff ID: K26398                          Page 53 of 101                      Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 90 of 167


01:12016 FINRA. All rights reserved,                      FINRA Dispute Resolution                                      Arbitrator ID:     A60326
   Case ID          Case Name                                                                                                       Close Date

                                                          There is no award information.

                               CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
    Case ID         Securities Firms and Associated Persons                                                       Date Assigned           Ms
    16-01531        VSR Financial Services, Inc.; Steven Hugh Murphy                                              08/18/2016              Panelist
    16-00847        Wedbush Securities Inc.; Mark Fred Augusta                                                    08/09/2016              Panelist



                           CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
    Case ID         Securities Firms and Associated Persons                                                       Date Assigned           Role

                                                          There are no currently assigned cases.

                                            ARBITRATOR BACKGROUND INFORMATION

     After retiring from Southern California Edison (SCE) in 2012, I established a business consulting to the commercial nuclear
     power Industry (Strategic Nuclear Consulting, a sole proprietorship). Using my 39 years of comprehensive experience in
     developing, leading, implementing and articulating business and engineering objectives in nuclear engineering, I perform
     oversight, review and quality assessments to identify actionable insights and improvement opportunities to enhance sustainable
     results, processes and relationships. This has included marketing strategies for a nuclear fuel vendor, providing actionable
     insights for a utility in preparing for a Nuclear Regulatory Commission (NRC) inspection and being an expert witness for a utility
     in a commercial contract dispute arbitration.

     I joined SCE at the San Onofre Nuclear Generating Station (SONGS) in 1989. I held several positions of increasing
     responsibility ending as the Division Manager of Nuclear Fuel Management, As the division manager I was responsible for 36
     employees with an annual budget of $3.6M. I provided leadership to staff including counseling, training, salary administration,
     selection and/or approval of personnel, affirmative action, equal opportunity and disciplinary action, Primary business
     responsibility was to ensure the economic and reliable delivery of nuclear fuel on the schedule required for safe, compliant, and
     reliable operation of SONGS Units 2&3 through the negotiation, execution and administration of $1.36 in nuclear fuel contracts,
     including spent nuclear fuel disposal. Responsible for all nuclear fuel activities related to California Public Utility Commission
     (CPUC) filings, Invoice payment, Palo Verde Nuclear Generating Station (PVNGS) nuclear fuel procurement issues, and
     SONGS and PVNGS nuclear fuel accounting. Engineering responsibilities included all activities related to the design, safety
     analysis, monitoring, performance and disposal of nuclear fuel and advice and expertise to SONGS Operations. I ensured that
     all activities were in full compliance with applicable federal and state regulations and policies.

     Additional SONGS site-wide responsibilities included:
     Corporate Emergency Director: (SONGS Emergence Response Team)
     Site Duty Manager; (High priority operational issues)
     Member Onsite Safety Review Committee: (Nuclear safety compliance)
     Chairman Quality Review Board: (Quality of Corrective Action Program)

     I started my career in 1976 with Combustion Engineering, Inc., where I held several positions of increasing responsibility ending
     as the Supervisor of Core Physics analysis. f lead seven engineers and was accountable for reactor core designs, engineering
     products to client utilities, budget and scheduling for two fuel contracts with client utilities.

     I earned a BS degree In Physics from Juniata College in 1973, an MS degree In Nuclear Engineering from State University of
     New York at Buffalo in 1977 and an MBA degree from University of Redlands in 2004. I hold a Professional Engineering
     License in the Nuclear Engineering Discipline.


     I am a partner with my wife in YellowMustang Holdings. It is our company that manages our real estate holdings. It is a DBA
     with my name on it but my wife runs the business.



     ADDITIONAL DISCLOSURE INFORMATION
     Staff ID: K26398                                   Page 54 of 101               Publicly Available Awards Section, Current as of    11/16/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 91 of 167


02016 FINRA. Ali rights reserved.                    FINRA Dispute Resolution                                        Arbitrator ID:     A80326


    Result of real estate crash. All real estate rental properties were worth less than mortgages end could not be sold. Multiple
    rental units were empty and could no longer pay mortgages. Subsequently filed bankruptcy on advice of legal counsel.
    The Bankruptcy Trustee abandoned all property back to us ( I.e. a no asset case) and subsequently some of the rental real
    estate were foreclosed by lender. All actions have been completed: No pending actions.




     Staff ID: K26398                              Page 56 of 101                Publicly Available Awards Section, Current as of     11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 92 of 167


©2016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                          Arbitrator ID:     A12821



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                     Dr. Gary Timothy Haight                       Skills In Controversy:
   Arbitrator ID:            A12921                                        There are no Skills in Controversy information.
   CRD #:
   City/State/Country:        Monarch Beach / CA / United States
   Classification:           Public                                        Skills In Securities:
   FINRA Mediator:                                                         There are no Skills in Security Information.
   Chair Status:              Qualified
   DR Portal Registered: Yes


                                                                 EMPLOYMENT
    Start Date           End Date                   Firm                                                              Position
    08/2011              Present                    Chapman University                                                Presidential Fellow
    01/2011              Present                    Self Employed                                                     Independent Consultant
    12/2006              01/2011                    Menlo College                                                     President
    08/1998              12/2006                    Cai State, LA                                                     Dean, Business &
                                                                                                                      Economics
    08/1989              08/1998                    Towson State                                                      Professor
    0111986              08/1989                    University of Baltimore                                           Professor
    0911976              12/1985                    Loyola College                                                    Associate Professor
    0911972              08/1976                    Towson State                                                      Assistant Professor
                                                                                                                      Business
    08/1971              04/1972                    University of Dayton                                              Graduate Assistant


                                                                   EDUCATION
    Start Date            End Date           School                                                                   Degree
    01/1974               01/1980            George Washington University                                             DBA
    01/1971               0111972            University of Dayton                                                     MBA
    01/1966               01/1970            University of Dayton                                                     BS


                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                  Hours       Location
    05/2013              New Chairperson                                          FINRA                              9     online
                         Training [FINRA]
    0112009              Expungement - 2008                                       FINRA                              1
                         Refresher
    10/2008              Revised Code of                                          FINRA                              2     online
                         Arbitration
    10/2004              Expungement online                                       NASD                             1.5     online
                         mini-course

     Staff ID: K26398                                   Page 56 of 101                   Publicly Available Awards Section, Current as of    1111812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 93 of 167


©2016 FINRA. All rights reserved.                            FINRA Dispute Resolution                                            Arbitrator ID:     A12921
   12/1995               Employment Law                 Labor & Employment                                             5.5     Baltimore, MD
                         Training                       Law
   1211994               Intro Securities Arbitrator    Introductory Arbitrator                                           4    Baltimore, MD
                         Training                       Training

                                              DISCLOSURE/CONFLICT INFORMATION
   lysii                                    Firm Name                                                         1: 11,111
   Has an account with                      Amerltrade, Inc nka J.P. Securities Inc                           IRA and personal account
   Related Conflict With                    Deutsche Bank Securities inc.                                     Conflict due to a merger/acquisition
   Related Conflict With                    Morgan Keegan & Company, Inc.                                     Conflict due to a merger/acquisitIon
   Has an account with                      Raymond James & Associates                                        IRA
   Related Conflict With                    Raymond James Financial Services, Inc.                            Conflict due to a merger/acquisition
   Is a member of                           California Utilities Commission                                   South CA Edison's Nuclear Power
                                                                                                              Decom Invest Corn
   Was a member of                          Commonwealth Business Bank                                        Director
   Has published                            John Wiley and Sons, Inc                                          The Real Estate Investment
                                                                                                              Handbook, Hoboken, New Jersey),
                                                                                                              January 2005. (with Daniel D. Singer)
   Has published                            John Wiley and Sons, Inc.                                         How to Select Investment Managers &
                                                                                                              Evaluate Performance (November
                                                                                                              2007)
   Has published                            Probus Publishing Company                                         REITs: New Opportunities In Real
                                                                                                              Estate Investment Trust
                                                                                                              Securities(Chicago, Illinois) 1987.
   Has published                            Probus Publishing Company                                         The Real Estate Investment
                                                                                                              Advlsor(Chicago, Illinois) 1988. with
                                                                                                              Daniel D. Singer Paperback edition
   Had an account with                      Wheat First Securities, Inc.
   Has published                                                                                              Published numerous books and papers
   Has published                                                                                              The Analysis of Portfolio Management
                                                                                                              Performance


                                                       PUBLICLY AVAILABLE AWARDS
                                                   Publicly Available Awards Section, Current as of ' 11/16/2016

   Case ID        Case Name                                                                                                                  Close Date
   15-01700       Denis Doyle & Gloria Doyle, Joint Tennants, et al. vs. Morgan Stanley, Peter J. Doyle, and                                06/01/2016
                  Wendy B. Feldman
   13-02889       UBS Financial Services inc. and Mark Fasano vs. Richard Doretti                                                           05/01/2014
   12-00772       Aimal Knypstra, et al. vs. John Charles Koudsi, Ameriprise Financial Services, Inc., et al.                               03/04/2014
   11-00469       Deutsche Bank Securities Inc. vs. Trevor B. Rahn                                                                          07/22/2013
   09-04336       Geraldine L. Bell v. James RudwaN and Merrill Lynch                                                                       10/12/2010
   05-00717       1997 Robert H. Lorsch Family Trust vs. Salomon Smith Barney n/k/a Citigroup Global Markets,                               04/2012006
                  Inc., et al
   03-05880       Patricia Morrow & Patricia Morrow as Trustee for The Morrow Family Trust vs. Morgan Stanley,                              01/12/2005
                  Robert Pondt & Gary A. Hamm
   03-02873       Scott Behm and Kristen S. Walter, et al vs. Bradley W. Poock Michael Yauch and Morgan                                     01/11/2005
                  Stanley Dean Witter, Inc.
   02-03586       The Tern E. Lee Living Trust DTD 7/09/96 vs. Merrill Lynch, Pierce, Fenner & Smith, Inc.,                                 12/21/2004
                  Michael Johns & Ceasar Cepeda
    Staff ID: K26398                                     Page 57 of 101                      Publicly Available Awards Section, Current as of     11/16/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 94 of 167


©2016 FINRA. Ail rights reserved,                        FINRA Dispule Resolution                                      Arbitrator ID:    M2921
   02-07203        The Olsen Family Trust dtd 115/96 vs. Morgan Stanley Dean Witter and Richard French                            06/17/2004
   01-01813        Bell and Shirley Bell, JTWROS v. Merrill Lynch, Patricia Gail Williams and Michael Delano Cheek                03/03/2003
   01-02700       Duane Wilke and Marie Wilke v. Aragon Financial Services, Inc. and David Bax                                    12/09/2002
   01-01313       Martin A. Klein, III vs. Prudential Securities, inc.                                                            OM1/2002
   00-04339        Jiun Chi Minn v. Charles Schwab & Co., Inc. v. Ted Chu                                                         11/06/2001
   00-02631        Michael J. O'Connor vs. Merrill Lynch, Pierce, Fenner and Smith, Inc., Daniel Pantucci and C.E.                10/1012001
                   Unterberg, Towbin
   00-02225        Morgan Stanley Dean Witter v. Farhad Ahoubim and Igal Ourl                                                     03/14/2001
   98-03516        James H. Britt, as Director of The Coronadian, LLC, Nevada Limited Company vs. David                           09/08/2000
                   Bennett, Victoria Smith, et al
   99-04051        Penson Financial Services, Inc. v. Toyama Enterprises, Inc.                                                     07/20/2000
   99-02371        Daryoush Javaheri v. Morgan Stanley Dean Witter and Artemis Riazi                                              05/16/2000
   98-02880        Conde Family Trust vs. Al Whalen                                                                                07/29/1999



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
    Case ID       Securities Firms and Associated Persons                                                        Date Assigned           Role

   16-02023       Centaurus Financial, Inc,                                                                      09/29/2016              Panelist
   16-01183       Morgan Stanley                                                                                 08117/2016              Panelist
    15-03227      John Louis Parmiglani                                                                          03/18/2016              Panelist
    15-02201      Lek Securities Corporation                                                                     12/14/2015              Panelist



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
    Case.ID       Securities Firms and Associated Persons                                                        Date Assigned           .13212

                                                          There ere no currently assigned cases.

                                              ARBITRATOR BACKGROUND INFORMATION

     Currently I am self-employed as an Independent Consultant. From December 2006 to January 2011, 1 was President at Menlo
     College.

     During the past 37 years, I have worked, as a finance professor, a business school dean, and most recently I assumed the
     position as president of a small, private 4-year college. Throughout my academic career, I have sought to keep current by
     engaging in various business and scholarship activities.

     Prior to 1998, I periodically served on corporate and nonprofit investment committees, as well as providing consulting activities
     toe variety of corporate clients. I have published more than 80 articles on business, investment, and tax related topics. In
     addition, I have written several books including, How To Select Investment Managers & Evaluate Performance (Wiley 2007).
      I have served as an expert witness In cases involving investment relates Issues such as: Investment Performance, Investment
     Fiduciary Requirements, and Investment Diversification.

     I currently serve as a public member of the Southern California Edison Nuclear Power Decommissioning investment
     Committee. I was nominated for this committee assignment by the Board of Directors of Southern California Edison and
     appointed by the California Public Utilities Commission to a five year term.

     Finally, I have more than 25 years service as a Board of Director for various community banks. After 9 years of service, I
     stepped down as a director of Commonwealth Business Bank effective September 30, 2013 located in Los Angeles California.


     Staff ID: K26398                                  Page 58 of 101               Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 95 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                          Arbitrator ID:     A16850


                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/1612016


                                                                  ARBITRATOR
   Name:                     Mr. Alan M. Rosen                              Skills In Controversy:
   Arbitrator ID:            A16850                                         Account Related - Dividends, Account Related - Transfer,
                                                                            Executions - Execution Price, Executions — Limit/Stop/Market
   CRD #:                                                                   Order
   CIty/State/Country:       Sherman Oaks I CA / United States
   Classification:           Public                                         Skills in Securities:
   FINRA Mediator:                                                          Annuities, Common Stock, Commodities, Corporate Bonds,
   Chair Status:             Qualified                                      Ginnie Maes, Government Securities, Limited Partnerships,
                                                                            Mutual Funds, Municipal Bonds, Municipal Bond Funds,
                                                                            Options, Preferred Stock, Real Estate Investment Trust, Stock
                                                                            Index Futures, Warrants/Rights
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
   Start Date            End Date                    Firm                                                              Position
   0711977               Present                     Alan M. Rosen, CPA                                                Owner
   01/1964               07/1977                     Gomer, Rackoff & Rosen                                           Managing Partner
   01/1958               01/1966                     U. S. Army Reserves                                              Assistant S-4


                                                                   EDUCATION
   Stan Date              End Date            School                                                                  Degree
   0911954                06/1958             University of Nebraska                                                  BS


                                                                     TRAINING
   Completed             Description                   Details                    Firm/School                  Hours        Location
   12/2008               Expungement - 2008                                       FINRA                               1    online
                         Refresher
   03/2007               New Chairperson                                          NASD                                9     online
                         Training [NASD]
   03/2007               Revised Code of                                          NASD                                2     online
                         Arbitration
   08/2004               Expungement online                                       NASD                              1.5    online
                         mini-course
   12(1997               New Panel Member                                         NASD                              11     Los Angeles, CA
                         Training [NASD]

                                               DISCLOSURE/CONFLICT INFORMATION
   U' m                                      Firm Name                                                    Details
   Has an account with                       Charles Schwab & Co., Inc.
   Related Conflict With                     Plrade Clearing Lic                                          Conflict due to clearing relationship
   Has an account with                       E*Trade Securities, LLC                                      Formerly Brown & Company


    Staff ID:   K26398                                  Page 59 of 101                   Publicly Available Awards Section, Currant as of     11/18/2015
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 96 of 167


©2016 FINRA. All rights reserved,                       FINRA Dispute Resolution                                             Arbitrator ID:     A16860
   Related Conflict With                  Fidelity Brokerage Services LLC                                Conflict due to a merger/acquisition
   Has an account with                    Fidelity Investments Institutional Services
   Related Conflict With                  Optlonsxpress, Inc.                                             Conflict due to a merger/acquisition
   Has an account with                    Waddell & Reed, Inc.                                            Mutual Funds
   Related Conflict With                  Wells Fargo Advisors, Lic                                      Conflict due to a merger/acquisition
   Has an account with                    Wells Fargo Securities, LIc                                     Wells Fargo Advantage Funds
   Had an account with                    Ameriprise Financial Services                                   Former Co-Trustee
   Had an account with                    Brookstreet Securities Corporation                              Former Co-Trustee
   Has made a disclosure about            Fidelity Investments                                           Ex-spouse has account
   Had an account with                    First Interstate Brokerage Of Texas, Inc.
   Had an account with                    H&R Block Financial Advisors, Inc.                              Former Co-Trustee
   Had an account with                    ING Direct Securities, Inc.                                     USA Annuity Llfe Ins. Co.
                                                                                                          (Co-Trustee)
   Had an account with                    J.P. Morgan Securities LLC                                      Principal Funds
   Had an account with                    J.P. Securities, Inc.                                           TO Ameritrade (Formerly-TO
                                                                                                          Waterhouse)
   Had an account with                    Kennedy Cabot
   Has made a disclosure about            Morgan Stanley DW, Inc.                                         Ex-spouse had account
   Had an account with                    Pacific Brokerage Services, Inc.                                Dreyfus Brokerage Services, Inc.
   Had an account with                    RBC Dain Rauscher, Inc.                                         Former Co-Trustee
   Had an account with                    UBS Financial Services, Inc.                                    PaineWebber, Inc.
   Had an account with                    Wm Financial Services, Inc,                                     Held by Principal Funds
   Licensed to Practice                                                                                   CPA - California
   Licensed to Practice                                                                                   Real Estate Broker- California


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section, Current as of 11118/2016

   Case ID         Case Name                                                                                                             Close Date
   15-00829        Judith De Anda, individually, et al vs. Teresa Sue Harmon and UBS Financial Services Inc.                             06/16/2016•
   14-01604        Marlene F. Lewis and Maxim Levkov vs. Morgan Stanley Smith Barney, LLC                                                02/0112016
   14-00029        Irving J. Nast vs. Joseph Gunnar & Co., LLC, Global Arena Capital Corp., Equities Trading Corp.,                      12/03/2015
                   et al
   13-02576        Lisa Ann Detanna vs. Wedbush Securities Inc.                                                                          08/06/2014
   12-04192        Diegel Family Living Trust vs. UBS Financial Services Inc.                                                            07128/2014
   11-03803       Mark Steven Robertson vs. Equity Services, Inc. and insphere Securities, Inc.                                          08/26/2013
   11-03590       Sheryl Lyn Eishire, and The Shencion Trust vs. Morgan Stanley Smith Barney, and Edward Albert                         12/18/2012
                  Glenn
   09-03510       John S. Williams, individually, et al. vs. Morgan Stanley, Inc., f/k/a Morgan Stanley DW, Inc., et                     02/24/2011
                  al.
   10-00013       Roes Kraemer vs. Private Asset Group, Inc., Burke Ambrose Demi*, Daryl Marc Holzberg and                               12/16/2010
                  James Matthew Walsh
   08-03317       Ifrach Family Living Trust#1, et. al. vs. Shiomo Eplboim, Eplboim,Poutre & Co., Inc., First                            09/14/2010
                  Montuak Securities, et al.
   08-04291       Robert E. Selan and Lisa Selan as trustees of the Robert & Lisa Selan Family Trust vs. Citigroup                      05/26/2010
                  Global Markets, Inc.
    Staff ID: K26398                                 Page 60 of 101                      Publicly Available Awards Section, Current es of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 97 of 167


02016 FINRA. Ali rights reserved,                      FINRA Dispute Resolution                             Arbitrator ID:   A16850
   04-03623        Eduardo Don v. Merrill Lynch, Pierce, Fenner & Smith, Inc., Joseph McDonnell, John Buchanan,         03/02/2006
                   Luis Ramirez, et al
   04-06868        George Potter and Antonietta M. Potter, et al v. Morgan Stanley DW Inc.                              08/17/2005
   01-02141       Victor Prelsier and Stacy Preisler v. Benson York Group, Inc., Gregory E. Goldstein, Michael H.                07/09/2004
                  Caldera, et al.
   01-06382       Aleluya Ltd., Walter Zeinal AlJadeff, Ana Maria Menendez, et al v. Merrill Lynch, Pierce Fenner &              07/09/2004
                  Smith, Inc., et al
   03-01352       Edward R. Bloomqulst and Lila Mae Bloomquist vs. First Union Securities, U.S. Bancorp Piper                    06/11/2004
                  Jai-ay Inc., et al
   03-00177       Claude Hughes and Betty Hughes v. Morgan Stanley and Sandra Master                                             07/23/2003
   01-04326        David Supowitz Revocable Trust and David Supowitz IRA vs. Morgan Stanley Dean Witter and                      12/19/2002
                   John Welker



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                      Date Assigned           Role

   16-02591       Morgan Stanley; Kennlson Lee Wakefield                                                       11/11/2016              Panelist
   16-01120       Morgan Stanley; Morgan Stanley & Co., LLC                                                     08/19/2016             Panelist
   15-02287       National Planning Corporation; Bred Warren Stark                                              01/14/2016             Chair



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                       Date Assigned         MA&

   15-01082       Morgan Stanley; Stevan Ian Kern                                                              10/01/2015              Chair
   13-00901       SH investment & Securities; Yong Soo Klm; Chong Kook Kim; Eric Hyung Kim; Eul Hyung Choi 07/18/2013                  Panelist



                                          ARBITRATOR BACKGROUND INFORMATION


    I am a California CPA and Real Estate broker. Although real estate brokers license kept active, primary duties have been sole
    practitioner of CPA firm from 1977 to present. In addition to accounting and taxes, I have assisted clients in matters pertaining
    to family matters, including divorce negotiations, rental and other disputes. In addition to accounting, have managed rental
    properties, farming operations, and investment partnerships. I was in the U.S, Army Reserves (Infantry) from 1958 to 1966. I
    was Assistant 5-4 (supplies) at Brigade level. I received my honorable discharge in 1969, as a Captain. I received a Bachelor of
    Science degree in Business Administration (Accounting) from the University of Nebraska in 1958.




    Staff ID: K26398                                  Page 61 of 101              Publicly Available Awards Section, Current as of   11/18/2016
   Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 98 of 167


02016 FINRA, All rights reserved.                          FINRA Dispute Resolution                                          Arbitrator ID:     A60162



                                                 Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through   11/16/2016


                                                                 ARBITRATOR
   Name:                     Mr, Loyd A Wright                              Skills in Controversy:
   Arbitrator 1D:            A60162                                         There are no Skills in Controversy information.
    CRD #:
   City/State/Country: Encinitas / CA! United States
   Classification:     Public                                               Skills In Securities:
   FINRA Mediator:                                                          There are no Skills In Security information.
   Chair Status:       None
   DR Portal Registered: Yes


                                                                 EMPLOYMENT
    Start Date           End Date                   Flrm                                                               Position
    11/2012              Present                    Self-employed                                                      Consultant
    08/1980              1212012                    Southern California Edison                                         Manager of License
                                                                                                                       Renewal
    01/1978              08/1980                    San Diego Gas & Electric                                           Associate Engineer


                                                                   EDUCATION
    Start Date            End Date           School                                                                    Degree
    06/1976               12/1977            University of Missouri Columbia                                           MS Nuclear
                                                                                                                       Engineering
    06/1973               05/1976            University of Missouri Columbia                                           BS Electrical
                                                                                                                       Engineering

                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                  Hours        Location
    06/2015              Live Video Basic Panel                                   FINRA                               4     live WebEx
                         Training
    05/2015              Online Basic Panel                                       FINRA                               8     online
                         Training
    05/2015              Expungement online                                       FINRA                              1.6    online
                         revised - 3/2009

                                               DISCLOSURE/CONFLICT INFORMATION
                                             Firm Name                                                     Details
    Related Conflict With                   TD Ameritrade Clearing, Inc.                                   Conflict due to dearing relationship
    Has an account with                     TD Ameritrade, Inc.                                            Investment
    Family Member has relationship          TD Ameritrade, Inc.                                            Spouse has account
    with
    Related Conflict With                   TD Private Client Wealth Lle                                   Conflict due to a merger/acquisition
    Related Conflict With                   TD Securities (Use) Lic                                        Conflict due to a merger/acquisition
     Staff ID: K26398                                   Page 62 of 101                    Publicly Available Awards Section, Current es of    11(18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 99 of 167


02016 FINRA. All rights reserved,                        FINRA Dispute Resolution                                             Arbitrator ID:     A60162

   Is a   member of                       American Nuclear Society
   Previously on Board of Directors       American Nuclear Society                                         Treasurer
   Is a Licensed                          Bd of Prof. Engineers/Land Surveyors/Geologists                  Professional Engineer (#NU2323 &
                                                                                                           #E10437)
   Had an account with                    Charles Schwab & Co                                              Investment
   Family member had relationship         Charles Schwab & Co                                              Spouse had account
   With
   Currently on Board of Directors        Encinitas Community Emergency Response
                                          Team
   Is a member of                         Institute of Electrical and Electronics Engineers
   Had an account with                     Morgan Stanley & Co.                                            Investment
   Family member had relationship         Morgan Stanley & Co.                                             Spouse had account
   with
   Is a member of                         National Society of Professional Engineers
   Lectured for                            University of California San Diego                              Nuclear Power at San Onofre
                                                                                                           (annually for several years)
   Received Honors                                                                                         ANS Leadership Award
   Received Honors                                                                                         ANS Walter Zinn Award


                                                  PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 11/18)2016

   Case ID         Case Name                                                                                                              Close Date

   15-02476        William White individually and on behalf of the William C White IRA et al vs StIfel Nicholas &                        09/23/2016
                   Company, inc.



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms   and Associated Persons                                                            Date Assinnad            Role

                                                         There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned           Bat
                                                         There are no currently assigned cases.

                                          ARBITRATOR BACKGROUND INFORMATION


     Since November 2012, I have been retired and do some engineering consulting work and volunteer activities.

    From August 1980 to November 2012, I was employed by Southern California Edison as en engineer at the San Onofre Nuclear
    Generating Station. When hired in 1980 I was a startup engineer, but soon moved to a supervisor in various engineering groups
    at the site. The last 10 years at San Onofre I was a manager of the Engineering Support Group and then of the License
    Renewal Group. My work at the site involved leading multi disciplines groups to achieve results and was called on multiple
    times to arbitrate differences between employees and management. The only benefit I receive from Southern California Edison
    is health care.

    From January 1978 to August 1980, I was employed by San Diego Gas and Electric as an engineer in various divisions.

    I received a BS in Electrical Engineering in May 1976 and an MS In Nuclear Engineering In December 1977. I have a
    Staff ID: K26398                                  Page 63 of 101                      Publicly Available Awards Section, Current as of     11)1W2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 100 of 167


02016 FINRA. All rights reserved.                    FINRA Dispute Resolution                                      Arbitrator ID:     A60162
    professional engineers license In both electrical and nuclear engineering from the State of Calfomia.




    Staff ID: K26306                              Page 64 of 101                Publicly Available Awards Section, Current as of    t1/16/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 101 of 167


©2016 FINRA. All rights reserved.                             FINRA Dispute Resolution                                        Arbitrator ID:     A13275



                                                 Arbitrator Disclosure Report
                                       Report reflects Information provided by the arbitrator through 11/16/2016


                                                                    ARBITRATOR
   Name:                     Mr. Erik R. Slering                              Skills in Controversy:
   Arbitrator ID:            A13275                                           There are no Skills in Controversy information.
   CRD #:
   City/State/Country: Los Angeles / CA / United States
   Classification:     Public                                                 Skills In Securities:
   FINRA Mediator:                                                            There are no Skills in Security Information.
   Chair Status:        Qualified
   DR Portal Registered: Yes


                                                                    EMPLOYMENT
   Start Date            End Date                      Firm                                                             Position
   02/1982               Present                       Boeing Satellite Systems                                        Scientist


                                                                     EDUCATION
   Start Date             End Date            School                                                                    Degree

   01/1980                01/1990             California State University, Northridge                                  MBA, MSEE, BSEE
   01/1975                01/1979             UCLA


                                                                       TRAINING
    Completed            Description                     Details                    Firm/School                 Hours       Location
   03/2009               Motion to Dismiss                                          FINRA                              1
                         Training
    01/2009              Expungement - 2008                                         FINRA                              1
                         Refresher
   03/2007               New Chairperson                                            NASD                               9    online
                         Training [NASD]
    0312007              Revised Code of                                            NASD                               2     online
                         Arbitration
   08/2004               Expungement online                                         NASD                             1.5     online
                         mini-course
    1211994              Intro Securities Arbitrator                                introductory Arbitrator            3     Los Angeles, CA
                         Training                                                   Training
    1211994              Participatory Arbitrator                                   NASD Arbitrator Skills
                         Skills Program                                             Program
    10/1993              Additional Securities                                      NYSE Arbitrator
                         Training                                                   Training

                                               DISCLOSURE/CONFLICT INFORMATION
    Tyne                                     Firm Name                                                     Details

   Has an account with                       Ameritrade, Inc nka J.P. Securities Inc                       Ameritrade Brokerage
   Has an account with                       Charles Schwab & Co., Inc.                                    Brokerage and checking account
     Staff ID: K26398                                     Pace 65 of 101                   Publicly Available Awards Sedion, Current as of     11/1812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 102 of 167


C 2016 FINRA, All rights reserved.                      FINRA Dispute Resolution                                           Arbitrator ID:     A13276
   Has an account with                    Discover Brokerage
   Related Conflict With                  E*Trade Clearing Lic                                          Conflict due to clearing relationship
   Has an account with                    E'ITrade Securities LLC                                       Unfunded and dormant brokerage
                                                                                                        account
   Related Conflict With                  Optionsxpress, Inc.                                           Conflict due to a merger/acquisition
   Has an account with                    Scottrade, Inc.                                               Brokerage account
   Has an account with                    TD Ameritrade                                                 Unfunded and dormant brokerage
                                                                                                        account
   Related Conflict With                  TD Ameritrade Clearing, Inc.                                  Conflict due to clearing relationship
   Related Conflict With                  TD Private Client Wealth Lic                                  Conflict due to a merger/acquisition
   Related Conflict With                  TD Securities (Usa) LIc                                       Conflict due to a merger/acquisition
   Has an account with                    American Express                                              credit card account through Costco
   Was Arbitrator for                     NYSE
   Licensed to Practice                                                                                 California Electrical Engineer


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publidy Available Awards Section, Current as of 11/1812016

    Case ID        Case Name                                                                                                           Close Date
   14-00349        Morgan Stanley Smith Barney, LLC and Morgan Stanley Smith Barney FA Notes Holdings, LLC                             10/06/2014
                   vs. Scott Thompson
   12-02997        Ronald P. Merlpol, individually as a Joint Tenant and for his IRA vs. LPL Financial LLC, el al.                     08/28/2014
   11-04733        Kwan Kun Yoo vs. Ace Diversified Capital, Inc., Ace Securities, Inc., Young Jen Seo, and Mooho                      06/16/2014
                   Lee
   12-02471        Morgan Stanley Smith Barney, LLC and Morgan Stanley Smith Barney FA Notes Holdings, LLC                             11/06/2013
                   vs. Anthony E. Carter, Jr.
   11-02120        J. Charles and Loena P. Boling vs. Morgan Keegan & Company, Inc.                                                    03/01/2012
   09-02583        Estate of Felicitas Castaneda and Jose Castaneda vs. WAMU Bank, WAMU Invest. Gary., Inc.,                           11/29/2011
                   a/k/a Chase Investment Serv. et at
   08-04776        Dudley H. Pepp v. Sanford C. Bernstein & Co., LLC, Alliancebernstein Investments, Inc., et al.                      11/10/2011
    11-01724       Morgan Stanley Smith Barney, LLC vs. Gregory Holmes                                                                 09/20/2011
    09-05926       Amnon P. Feffer, co-executor and co-ttee for the Solomon and Bessie Feffer Trusts*.al. v.                           03/30/2011
                   Buckman, Buckman & Reld,Inc,etal
    10-02023       Tatsuko Wein vs. Wedbush Morgan Securities Inc.                                                                     03/21/2011
    09-02704       Wachovia Securities, LLC vs. Mark Robles                                                                            12/22/2010
    08-04981       Carlo A. Carrion vs. Western International Securities, Craig Watanabe, Donald Blzub, and Jon                        10/07/2009
                   Hogan
   04-08019        Kramer Family Trust dtd 05/26/77 v. Citigroup Global Markets Inc. f/k/a Salomon Smith Barney,                       12/16/2008
                   Inc., and Jack B. Grubman
    03-09085       Fred Lowenschuss and Laurance Lowenschuss v. Citigroup Inc., Ike Salomon Smith Barney,                              03/31/2008
                   inc., Sanford I. Weill, et al.
    05-04420       Patrick J. Schachle v. Merrill Lynch, Pierce, Fenner & Smith Incorporated and Michael M.                            08/18/2006
                   MIremadi
   02-03675        Suzy Witten v. RBC Dain Rauscher fka Sutro & Company and Daniel Munter                                              11/04/2003
   00-05645        Eric L Deivallee v. Daniel Lasema and TD Waterhouse                                                                 07/19/2001
   99-01705        Robert Stanley Becker vs. Go Trading, Inc, Service Asset Management Co. dtb/a Penson                                06/05/2001
                   Financial (Master to 99-2413)


     Staff ID: K26398                                Page 66 of 101                     Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 103 of 167


©2016 FINRA. All rights reserved,                         FINRA Dispute Resolution                                             Arbitrator ID;     A13275

                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned            Rote

   14-03682       National Planning Corporation; NPB Financial Group, LLC.; Cullen Wesley Crabbe; Stephen               10/08/2015               Chair
                  Joseph Kipp
   13-00636       Bay Mutual Financial, LLC; Christopher BAriola; Martin William Pernoll                                09/19/2013               Chair
   11-04450       Westrnoore Sec., Inc. aka Weslinoore Tradi; C.K. Cooper & Company, Inc.; Mark Randall                 04/11/2012               Chair
                  Molenaar; Alexander Gene Montano, Shawn Patrick Crawford; Steven Ronald Goodrich;
                  Christopher James Turoch Matthew Ray Jennings; Robert Lee Jennings; Edward lyad Salti;
                  Michael Joseph Cornelius; Otlila Del Carmen Chan Rodriguez




                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned

                                                          There are no currently assigned cases.

                                           ARBITRATOR BACKGROUND INFORMATION


    I am employed as a scientist at Boeing Satellite Systems. As a Lead Systems Engineer, I am responsible for designing and
    manufacturing processor-based electronics for space communications satellites. My responsibilities include payload design and
    systems Integration, and supervision of technical projects and personnel.

     hold undergraduate and graduate degrees in Electrical Engineering and an M.B.A. in Finance. I am board-licensed as a
    California Professional Engineer.

    I direct my own Investments, a portfolio of equities and mutual funds.




     Staff ID: K26398                                  Page 67 of 101                      Publicly Available Awards Seclion, Current as of     11118/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 104 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                         Arbitrator ID:     A60656



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11116/2016


                                                                  ARBITRATOR
   Name:                     Mr. Stephen Mack, ill                          Skills in Controversy:
   Arbitrator ID:            A60856                                         There are no Skills in Controversy information.
   CRD #:
   CitylState/Country: Pasadena / CA United States
   Classification:     Public                                               Skills In Securities:
   FINRA Mediator:                                                          There are no Skills in Security Information.
   Chair Status:             None
   DR Portal Registered: Yes


                                                                 EMPLOYMENT
   Start Date           End Date                     Firm                                                             Position
   09/2003               Present                     Los Angeles County Sheriff's Department                          Keeper
    09/1998              09/2003                     Retired                                                          N/A
    03/1971              09/1998                     Los Angeles Police Department                                    Senior Detention Officer
    07/1968              11/1968                     Metropolitan Life Insurance                                      Sales
    01/1966              04/1971                     Electro Opitcal Systems                                          Position Expediter
    03/1964              05/1966                     West Coast Engineering                                           Position Electrical
                                                                                                                      Assembler
    02/1964              05/1968                     American Maintenance Co.                                         Wax/Buffer
    01/1964              02/1964                     Rain BowVacuum Cleaners                                          Sales
    01/1960              01/1964                     United States Air Force                                          Airman 2nd Class


                                                                   EDUCATION
    Start Dale            End Date            School                                                                  Degree
    08/1974               1211976             Los Angeles Community College                                           Enrollment Only


                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                  Hours        l ocation
    08/2016              Live Video Basic Panel                                   FINRA                              4      live WebEx
                         Training
    07/2016              Expungement online                                       FINRA                            1.5      online
                         revised - 3/2009
    07/2016              Online Basic Panel            Paper exam                 FINRA                              8
                         Training

                                               DISCLOSURE/CONFLICT INFORMATION
    Tvoe                                     Firm Name                        Details
   Receiving benefits from                   City of Los Angeles                                          Civil Service Pension


     Staff ID: K26398                                   Page 68 of 10i                   Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 105 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                             Arbitrator ID:     A60666
   Receiving benefits from                   City of Los Angeles                                           LIUNA National (Industrial) Pension
                                                                                                           Fund
   Is a member of                            International Union of North America
   Is a member of                            NAACP
   Was a member of                           National Urban League
   Was a member of                           Toastmasters


                                                   PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 1111912016

   Case ID         Case Name                                                                                                               Close Date

                                                          There is no award information.

                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned            Role

                                                          There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned            Role

                                                          There are no currently assigned cases.

                                         ARBITRATOR BACKGROUND INFORMATION


     After 32 years of serving both public and private sector engagements, I retired from the Los Angeles Police Department as a
     Senior Detention Officer.

     During my tenure with the Los Angeles Police Department, my responsibilities were to enforce regulations and keep order and
     safety within Jails and inspecting facilities to ensure desired standards were met. Devised economical health and fitness
     activities for arrestee and effectively managing an emergency situation of false fire alarms and conducted disciplinary action
     against the responsible arrestee. Duties also included the management and oversight of training over 300 sworn and civilian
     officers In the following categories:

     Custody and Control of Arrestee
     Advisement of Arrestee Rights
     Conflict Resolution
     Report Writing
     Effective Verbal Communication

     From September 2003 to Present, I am a contract worker for The Los Angeles County Sheriffs Department in the capacity as
     Keeper. Performs duties as a neutral party, acting only on a lawful court order with integrity and without prejudice or bias in
     accordance with local, state, and federal laws and statutes to enforce the judgment and collect monies for the Plaintiff.

     Over the years, I have been instrumental in working on hundreds of cases with attorneys by collecting over 80% of monies due
     to plaintiffs from Individuals and/or businesses with court ordered judgments.

     I majored In Psychology at Los Angeles Community College from 1974 to 1976. Served the United States Air Force as an A/2c
     (Airman 2nd Class) from 1960 to 1964, and received honorable discharge in 1964.

     Member of the Laborers, International Union of North America, Member of the NAACP, Pasadena Chapter, Past member of the
     National Urban League and Toastmasters, Pasadena Chapter.




     Staff ID: K26398                                  Page 89 of 101                      Publicly Available Awards Section, Current as of     11/16!2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 106 of 167


D2016 FINRA, All rights reserved,                          FINRA Dispute Resolution                                          Arbitrator ID:     A61194



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/16/2016


                                                                  ARBITRATOR
   Name:                     Mr. Earl Robert Jordan, Jr.                    Skills in Controversy:
    Arbitrator ID:            A61194                                         There are no Skills in Controversy Information.
    CRD #:
    City/State/Country: Toluca Lake I CA / United States
   Classification:           Public                                         Skills in Securities:
   FINRA Mediator:                                                          There are no Skills In Security information.
    Chair Status:             None
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
    Start Date           End Date                    Firm                                                              Position
    02/2001              Present                     West Angeles Church                                               Executive Director,
                                                                                                                       Operations
    04/1998              03/2001                     Redemption Entertainment                                          CEO
    08/1990              03/1998                     Warner Bros Records                                               Vice President of Sales
    07/1988              08/1990                     Capitol Records                                                   National Director Marketing
    07/1986              06/1988                     Capitol Records                                                   Regional Promotion
                                                                                                                       Manager
    01/1986              07/1986                     Capitol Records Distribution                                      Merchandising Manager
    0111984              12/1985                     Pennoni Engineering Consultants                                   Contractor
    09/1982              12/1982                     Unemployed                                                        N/A
    05/1973              08/1982                     CBS Records, Inc.                                                 Sales & Marketing
                                                                                                                       Coordinator


                                                                    EDUCATION
    Start Date            End Date            School                                                                   Degree
    08/2007               12/2012             Penn State University                                                    AS Business
                                                                                                                       Administration
    01/1983               12/1985             LaSalle University                                                       Enrollment Only


                                                                     TRAINING
    Completed            Description                   Details                     Firm/School,                 Hours        Location
    10/2016              Online Basic Panel                                        FINRA                              8      online
                         Training
    10/2016              Onsite Basic Panel                                        FINRA                              4      Los Angeles
                         Training
    10/2016              Expungement online                                        FINRA                            1.5      online
                         revised - 3/2009

                                                DISCLOSURE1CONFLICT INFORMATION
     Staff ID: K26398                                    Page 70 of 101                   Publicly Available Awards Section, Current es of    11/1812016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 107 of 167


02016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                             Arbitrator ID:     A61194
   Type                                   Firm Name                                                      Details

   Has an account with                    AXA                                                             403b

   Related Conflict With                  Axe Distributors, Lic                                           Conflict due to a merger/acquisition

   Previously on Board of Directors       West Angeles Church

   Non-investment related                                                                                Bankruptcy filing in 2004, discharged
   lawsuit/charge                                                                                        2004 (See Background for Addl
                                                                                                         Information)

   Disclosed Online Activities                                                                            Twitter CbiamEarlJordan



                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section, Current as of 11/1812016

   Case ID         Case Name                                                                                                             Close Date

                                                        There is no award information.


                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                             ❑ate Assigned

                                                        There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                             Date Assigned            Role

                                                        There are no currently assigned cases.


                                         ARBITRATOR BACKGROUND INFORMATION


    Since 2001 I have been Executive Director of operations for West Angeles Church iii Los Angeles, CA. I ova; sea and
    administrate our facilities operations, property leasing, media production, retail, and coordinate some our our key fundraising
    programs. I report to both the CEO and COO of the organization.

     From 1998 - 2001 I ran an independent consulting business called Redemption Entertainment that catered to new music artist,
     small recording labels that had production deals with major labels, and in the area of marketing & sales for various recording
     projects.

    From 1990 -1998 I served as a Vice President in the sales division of Warner Bros Records. it was my job to do sales forecast
    of assigned projects, facilitate marketing and sales objectives with our National Distribution Company regional and local sales
    offices, disperse national advertising dollars as necessary to support outlay and sell through of product. I reported to the Senior
    VP of Marketing at Warner Bros,

     Prior to this 1980 - 1990, I served in various other capacities in the music business i.e. National Director of Marketing for
     Capitol / EMI Distribution, and Regional Promotion for Capitol Records and CBS Records (now Sony Music). l have an
     Associates Degree in Business from Penn State University.



     ADDITIONAL DISCLOSURE INFORMATION

    My business failed In 2002 (Redemption Entertainment); I accrued much debt that went toward living expenses. As much as I
    did not want to choose this option, I had no other real choice, as I was in over my head. I filed Chapter 7 in August of 2004 and
    was discharged by the US Bankruptcy Court on December 13, 2004.




    Staff ID: K26398                                 Page 71 of 101                      Publicly Available Awards Section, Current as of     11/1812018
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 108 of 167


©2016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                          Arbitrator ID:     A11182



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through 11/18/2018


                                                                 ARBITRATOR
   Name:                     Dr. Michael W. Burnett, CFA                   Skills In Controversy:
   Arbitrator ID:            A11182                                        There are no Skills in Controversy information.
   CRD                       872869
   City/State/Country: Topanga / CA I United States
   Classification:     Non-public                                          Skills in Securities:
   FINRA Mediator:                                                         Annuities, Auction Rate Securities, Common Stock, Corporate
   Chair Status:             Qualified                                     Bonds, Fannie Mae, Freddie Macs, Ginnie Maes,
                                                                           Government Securities, I-ledge Fund, Limited Partnerships,
                                                                           Mutual Funds, Municipal Bonds, Municipal Bond Funds,
                                                                           Options, Private Equities, Preferred Stock, Repurchase
                                                                           Agreements, Real Estate Investment Trust, Stock Index
                                                                           Futures, Structured Products, Variable Annuities,
                                                                           Warrants/Rights
   DR Portal Registered: No


                                                                 EMPLOYMENT
    Start Date          End Date                    Ehm                                                               Position
   1011998               Present                    UBS Financial Services, Inc.                                      Vice President Investments
   0211995               10/1998                    Merrill Lynch                                                     Financial Consultant
   0911991               0211995                    Baylor Burnett & Company                                          Contract Engineer
   0711989               0911991                    Dominick & Dominick, Inc.                                         VP-Investments
   02!1988               0711989                    Prudential-Bache Securities                                       Associate Vice President
   D1/1985               12/1987                    Oppenheimer & Co., Inc.                                           Account Executive
   06/1979               12/1984                    Merrill Lynch & Company, Inc.                                     Account Executive


                                                                    EDUCATION
    Start Date            End Date           School                                                                   Degree

   09/1972                06/1978            CA Institute of Technology                                               PhD
   09/1970                12/1971            CA Institute of Technology                                               MS
   09/1968                06/1970            Boston College                                                           MS
    0911964               06/1968            Boston College                                                           BS


                                                                    TRAINING
    Completed            Description                  Details                    Firm/School                   Hours       Location
   03/2009               Expungement - 2008                                      FINRA                               1
                         Refresher
   0312009               Motion to Dismiss                                       FINRA                               1
                         Training
    03/2007              Revised Code of                                         NASD                                2     online
                         Arbitration

     Staff ID: K26398                                   Page 72 of 101                   Pubiloiy Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 109 of 167


e2016 FINRA, All rights reserved,                        FINRA Dispute Resolution                                         Arbitrator ID;     A11182
   09/2005              Additional Securities                                  NYSE                              2.5
                        Training
   08/2004              Expungement online                                     NASD                              1.5    online
                        mini-course
   08/2004              Duty to Disclose online                                NASD                               1     online
                        mini-course
   0812004              Discovery/Abuse online                                 NASD                               1     online
                        course
   06/2004              New Panel Member                                       NASD                              11     Los Angeles, CA
                        Training [NASD]
   06/1999              New Panel Member                                       NASD                              11     Los Angeles, CA
                        Training [NASD]
   06/1996              Chairperson Securities                                 NASD                               6     Los Angeles, CA
                        Training
   09/1994              Intro Securities Arbitrator                            PSE Arbitration                    3     Los Angeles, CA
                        Training
   09/1994              Employment Law                                         NASD                                     Los Angeles, CA
                        Training
   11/1993              Participatory Arbitrator                               NASD Duties                              Los Angeles, CA
                        Skills Program
   10/1993              intro Securities Arbitrator                            NYSE                                3    New York, NY
                        Training
   09/1993              Participatory Arbitrator                               NASD Following Law                       Los Angeles, CA
                        Skills Program
   08/1993              Participatory Arbitrator                               NASD                                     Los Angeles, CA
                        Skills Program
   07/1993              Participatory Arbitrator                               NASD Analysis                            Los Angeles, CA
                        Skills Program
   04/1990              Intro Securities Arbitrator                            AAA Advanced                      16     Los Angeles, CA
                        Training                                               Commercial

                                             DISCLOSURE/CONFLICT INFORMATION
   1.Y.121                                  Firm Name                                                  Details
   Has an account with                     UBS Financial Services Inc.
   Related Conflict With                   UBS Financial Services Incorporated Of Puerto               Conflict due to a merger/acquisition
                                           Rico
   Related Conflict With                   UBS Global Asset Management (Us) Inc.                       Conflict due to a merger/acquisition
   Related Conflict With                   UBS Securities LLC                                          Conflict due to a merger/acquisition
   Related Conflict With                   Ubs Fund Services (Usa) Lic                                 Conflict due to a mergerlacquisitlon
   Was Arbitrator for                      American Arbitration Association
   Is a member of                          Assoc.Member Los Angeles County Bar Assoc.
   is a member of                          CFA Institute                                               f/k/a Assn. for Investment Management
                                                                                                       & Research
   Is a member of                          CFA Society of Los Angeles                                  f/k/a LA Society of Financial Analysts
   Is a member of                          Caitech Alumni Assn.
   Is a member of                          Global Assoc. of Risk Professionals                         GARP
   Adverse to In legal action              Merrill Lynch & Co.                                         NASD Case No. 99-04879
   Was Arbitrator for                      Municipal Sec. Rulemaking Board
   Was Arbitrator for                      NYSE
   Was Arbitrator for                      PSE


     Staff ID: K26398                                 Page 73 of 101                  Publicly Available Awards Section, Current as of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 110 of 167


02016 FINRA. AU fights reserved.                       FINRA Dispute Resolution                                            Arbitrator ID:     A11182
   Was employed by                       Wachovia Securities, LLC
   Investor                                                                                             4/97 Dismissed-See background
   complaint/arbitration/suit                                                                           information
   Licensed to Practice                                                                                 California Insurance (Life & Variable
                                                                                                        contracts)
   Licensed to Practice                                                                                 FRM-Fin'l Risk Mgr.(enterprise-wide
                                                                                                        risk analysis)
   Has made a disclosure about                                                                          Filed for Chapter 7 Bankruptcy;
                                                                                                        Discharged 1995
   Has made a disclosure about                                                                          J.C. Bradford (affiliated Co. w/UBS
                                                                                                        Financial Svs)
   Holds Securities License(s)                                                                          Series 7, 24, 63 and 65


                                                PUBLICLY AVAILABLE AWARDS
                                               Publicly Available Awards Section. Current as of 11/18/2018

   Case ID        Case Name                                                                                                            Close Date
   02-03268       ikho Keng and Unsoon K. Kang vs. First Wall Street Corporation, John Openshaw and Charles                            06/22/2011
                  P. Lazzaro
   06-03849       Barry A. Ross v. Wachovia Securities, LLC n/k/a Wachovia Securities , Inc.                                           07/10/2009
   03-09085       Fred Lowenschuss and Laurance Lowenschuss v. Citigroup Inc., fka Salomon Smith Barney,                               03/31/2008
                  Inc., Sanford I. Weill, et al.
   03-04453       Reza Mokhtarl and Saba Mokhtari v. Capstone Investments and Ryan Galnor                                              09/08/2006
   05-00500       Banc of America Investment Services, Inc, v. Roy R. Jones                                                            03/29/2006
   04-07478       First Montauk Securities Corp. vs. Michael Poutre and Shloml Epiboim                                                 03109/2006
   04-02724       Maria Belknap v. Morgan Stanley Dean Witter Inc., Eloise J. Rich, Susan Dehen and Lisa                               10/11/2005
                  Detanna
   04-02242       CitiGroup Global Markets Inc„ f/k/a Salomon Smith Barney Inc. v. Frank Jesus Guzman                                  06/03/2005
   02-03898       Genesislntermedla, Inc. vs. Schneider Securities, Inc. and David J. Mura                                             03/22/2005
   01-06380       Wedbush Morgan Securities, Inc. v. Jonathan David Worley                                                             11/23/2004
   01-06006       Mehdi Babaoff vs. Newpoint Securities, LLC                                                                           04/05/2004
   02-05127       Deborah Garvin V. Morgan Stanley Dean Witter                                                                         03/3012004
   02-06143       Navin Katherine Golshani vs, Morgan Stanley Dean Witter                                                              03/09/2004
   03-00462       Leonard J. Borggrebe and Richard C. Hartman vs. Financial West Group                                                 02/20/2004
   02-04801       Brent Rynn v. Quick & Reilly/Fleet Boston Corp, Matt Gellene and Richard Donavan                                     02/02/2004
   03-02337       Vasken Keled)lan vs. Vanguard Capital and Ara Ishkhanian                                                             01/28/2004
   01-02669       Patricia C. Solberg v. Morley Securities, Inc. and Bryan Gill, Wedbush Morgan Securities, Inc.                       09/03/2003
   01-06425       Nowain Family Trust 1996 vs. Morgan Stanley Dean Witter & George B. Pascine                                          05/21/2003
   00-00461       Stanley Jerry Hoffman, et al v. Charles Schwab & Co., Inc. and Lincoln M. Gima                                       02/05/2003
   01-03936       Edwin V. Fredric v. Everen Securities, Inc., First Union Securities, Inc., Dorothy Peisner, Robert                   07/18/2002
                  Venezia
   00-05597       Marc F. Jones v. Vanguard Capital, Gregory Serras, & Carole Serras                                                   12/21/2001
   00-00219       Yechiel Yogev arid Bruria Amsalem v. Interfirst Capital Corporation, John Bricks and Sheazad                         01/26/2001
                  Peermahomed
   95-05131       Delores Levltan, Levitan Family Trust and Steven E. Levitan vs. RAF Financial Corporation and                        12/05/1996
                  Robert F. Blake
   96-01301       Sharon Roblnett vs. Crowell, Weedon & Co. and Ronald Van Der Veen                                                    10/31/1996
   95-05214       Farideh Zandi and Kasra Sadr vs. Charles Schwab & Co., Inc.                                                          07/19/1996
    Staff ID: K26398                                Page 74 of 101                      Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 111 of 167


©2016 FINRA. All rights reserved,                   FINRA Dispute Resolution                                   Arbitrator ID:   A11182
   94-00586       Emmet C. San Agustin, Pradeep BajaJ, Reena Baja] et al. vs. Gilford Securities, Inc. and Elias           07/03/1996
                  Argyropoulos
   95-00283       PaineWebber Inc. vs, Ronald B. Underwood                                                                 12/21/1995
   93-04157        Robert K. Matsumoto vs. Smith Barney Shearson, Inc. and Glenn Strauss                                            01/05/1995
   93-00389        Adnan Deratani vs. Eppler, Guerin & Turner, Inc. and Rifat Spahi                                                 06/30/1994
   92-00177        James Burge vs. Dean Witter Reynolds, Inc., Clark A. Bruce, and Roland Bruce                                     06/21/1994
   93-01706        Lucille E. Martin vs. Crowell, Weedon & Co.                                                                      05/13/1994
   93-01649        Silvia Farber vs. Dean Witter Reynolds, Inc.                                                                     03/15/1994
   92-03849       Nancy A. Toomey vs. Shearson Lehman Brothers, Inc. and Donald C. Shaw                                             08/2011993
   90-02411       Michael Herrera vs. Kober Financial Corporation, Michael S. Hughes and Robert A. Lopez                            06/03/1993
   91-02369       John Matt Elliott, Neal Barry Elliott vs. Kober Financial Corporation, Michael S. Hughes and                      06/03/1993
                  Robert A. Lopez
   90-02529       Christina Menicucci-Lane vs. Kober Financial Corporation, Michael S. Hughes and Robert A.                         06/03/1993
                  Lopez (CONS CASE)
   90-02407       Lee Collins vs Kober Financial Corporation, Michael S. Hughes and Robert A. Lopez (CONS.                          06/03/1993
                  CASE)
   90-02085       John B. Greenfield & Philip Greenfield et al. vs. Kober Financial Corporation, Michael S. Hughes                  06/03/1993
                  et al (CONSOL CASE)
   91-02718       John Ramljak v. Bear Steams & Co., Inc. and Steven Antebi                                                         08/27/1992
   91-02435        Harold Nelson vs. Shearson Lehman Hutton, Inc. and Ken Small                                                     05/12/1992
   91-01622       Gloria A. Goldman vs. Matthew N. Morrison, Tom Laporte and Dean Witter Reynolds, Inc.                             03(0511992



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned         Role

                                                         There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                         Date Assigned          Role

   14-00937       BTIG, LLC; Silver Leaf Partners, LLC; Nima Montazorl; Ahmed Moussavl; M. Fyzul Khan; Jay        12/01/2015             Panelist
                  Martin Chapler; David Harsh Connors; Jacques Ilzabl



                                          ARBITRATOR BACKGROUND INFORMATION


    I am a Chartered Financial Analyst (CFA) and have over 25 years broad based experience In general securities and derivatives
    investments with major NYSE member firms. I have additional experience In the areas of private placements, partnerships,
    alternative investments, restricted securities, swaps, variable contracts and lending products.

    Securities licenses held include NASD Series 7, 24, 63 and 65. While still continuing to construct, manage, and monitor
    transactional investment accounts of private individuals, businesses, ERISA entitles, and non-profits, over the past decade, I
    have reoriented my business predominantly towards fee-based Investment management consulting, which involves the
    determination of investment policy and asset allocation parameters, and the screening, selection and monitoring of outside
    investment advisory firms chosen to manage portfolios on my clients' behalf.

    I have 20 years arbitration experience as securities industry representative on panels for the AM, NASD, NYSE, PSE and
    MSRB. I have acted in the capacities as sole arbitrator, chairman, and panelist on both simple and large complex cases in the
    various forums. My total historical caseload Is estimated to be in excess of 70 cases actually heard, typically of several days'
    duration.

    Staff ID: K26398                                  Pane 75 of 101                 Publicly Available Awards Section, Current as of   1t18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 112 of 167


©2016 FINRA. All rights reserved.                    FINRA Dispute Resolution                                       Arbitrator ID:     A11182
    In 1991 I qualified as an expert witness in Los Angeles Superior Court in the areas of Industry standards of practice, procedure,
    brokers' responsibility and compliance policy. I am familiar with the interpretative rules and regulations of various
    Self-Regulatory Organizations, as promulgated under the '33 act, the '34 Act and both '40 Acts. In the past I have been listed in
    the Martindale-Hubbell ADR Directory. A holder of four university degrees, including a Doctorate from California Institute of
    Technology, I also hold the designation of Financial Risk Manager (FRM), conferred by the Global Association of Risk
    Professionals, and was formerly a candidate for the International Research Association's designation of Licensed International
    Financial Analyst (LIFA). I am a member of the CFA Society of Los Angeles, the Global Association of Risk Professionals, and
    The CFA institute. I recently earned the designation of Certification In Investment Performance Measurement (CIPM) from the
    CM Institute. I am currently enrolled in the Chartered Alternative investment Analyst Program (CAIA).

    Regarding CRC activity in April 1997, this arbitrator was the broker of record and a named party to a customer complaint
    alleging untimely delays in clearing for sale stock restricted under Rule 144. Arbitrator's employer subsequently settled the
    matter and arbitrator was dismissed with prejudice from the action.


    On September 17, 2008, the arbitrator responded to a FINRA survey about auction rate securities. In the response, the
    arbitrator disclosed that at some time between January 1, 2005 and the date of the response to the survey, the arbitrator was
    employed by or associated with a brokerage firm that sold auction rate securities.




     Staff ID: K26398                              Page 76 of 101                Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 113 of 167


©2016 FINRA. All rights reserved,                          FINRA Dispute Resolution                                         Arbitrator ID;     A33937



                                                Arbitrator Disclosure Report
                                      Report reflects Information provided by the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                     Mr. William Marlin Turner                     Skills in Controversy:
   Arbitrator ID:            A33937                                        Account Related - Margin Calls, Account Related - Transfer,
                                                                           Executions - Execution Price, Executions — Limit/Stop/Market
   CRD #:                                                                  Order, Employment - Breach of Contract, Employment -
   City/State/Country:       Los Angeles / CA / United States              Compensation
   Classification:           Non-public                                    Skills in Securities:
   FINRA Mediator:                                                         Annuities, Corporate Bonds, Government Securities, Limited
   Chair Status:             None                                          Partnerships, Mutual Funds, Municipal Bonds, Options,
                                                                           Preferred Stock, Real Estate Investment Trust
   DR Portal Registered: No



                                                                 EMPLOYMENT
   Start Date           End Date                    Firm                                                              Position
   10/1999               Present                    Jones Bell Abbott Fleming Fitzgerald LLP                         Partner
   0411999               10/1999                    Madden Jones Cole & Johnson                                      Associate
   01/1999               0411999                    Robert Alban, A Law Corporation                                  Clerk
   06/1998               12/1998                    Unemployed


                                                                   EDUCATION
   Start Date             End Date           School,                                                                 Degree
   09/1995                06/1998            University of California College of Law                                 JD
   09/1990                06/1994            University of California                                                BA


                                                                    TRAINING
   Completed            Description                    Details                   Firm/School                  Hours       Location
   05/2009              Expungement - 2008                                       FINRA                              1
                        Refresher
   03/2009              Motion to Dismiss                                        FINRA                              1
                        Training
   03/2007              Revised Code of                                          NASD                               2     online
                        Arbitration
   10/2005              New Chairperson                                          NASD                              11     online
                        Training [NASD]
   09/2005              Duty to Disclose online                                  NASD                               1     online
                        mini-course
   09/2005              Discovery/Abuse online                                   NASD                               1     online
                        course
   09/2005              Expungement online                                       NASD                             1.5     online
                        mini-course
   05/2005              New Panel Member                                         NASD                              11     Las Vegas, NV
                        Training [NASD]
   05/2005              Civility Training                                        NASD                             1.5     Las Vegas, NV


    Staff ID: K26398                                    Page 77 of 101                  Publicly Available Awards Section, Current as of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 114 of 167


02016 FINRA. All rights reserved.                        FINRA Dispute Resolution                                            Arbitrator ID:     A33937
   03/2004              Mediation Training                                        Institute for Conflict             40
                                                                                  Management

                                             DISCLOSURE/CONFLICT INFORMATION
   Type                                   Firm Name                                                        Details
   Related Conflict With                 A. G. Edwards & Sons, Inc.                                        Conflict due to a merger/acquisition
   is a Client                           Ameritrade, Inc nka J.P. Securities Inc
   Has an account with                   Ameritrade, Inc nka J.P. Securities Inc
   Related Conflict With                 Citigroup Global Markets Inc.                                     Conflict due to a merger/acquisition
   Is a Client                           Datek Online Financial Services Lic
   Has an account with                   Datek Online Financial Services Lic
   Is a Client                           Morgan Stanley DW Inc.
   Represented in legal action           Morgan Stanley DW Inc.                                            (1999-Present)
   Is a Client                           Mutual Service Corporation
   Is a Client                           Wachovla Securities, LLC
   Represented in legal action           Wachovia Securities, LLC                                          (2002-Present)
   Related Conflict With                 Wells Fargo Advisors, LLC                                         Conflict due to a merger/acquisition
   Represented In legal action           Datek                                                             (1999-2001)
   Has made a disclosure about           Merrill Lynch                                                     Firm represented brokers In
                                                                                                           employment disputes.
   Represented in legal action           Mutual Service Corporation                                        (1999-Present)
   Represented in legal action            Securities Services Network, Inc.                                (2002-2004)
   Was a Client                          Security Services Network, Inc.
   My firm/employer had a client of      Wells Fargo
   Adverse to in legal action            Wells Fargo Securities                                            (2003-2004)
   Is a Member of Bar Association                                                                          California active as of 11/7/07
   Has made a disclosure about                                                                             Partner is a FINRA arbitrator


                                                  PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 11/18)2016

   Case ID         Case Name                                                                                                             Close Date
   06-03882        Francis R. Filosa v. Charles Schwab & Co., Inc., Janus Distributors LLC and Alan AvedIssian                           11/30/2007



                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                              Date Assigned            Role

                                                         There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                              Date Assigned            Role

                                                         There are no currently assigned cases.

                                        ARBITRATOR BACKGROUND INFORMATION
    Staff ID: K26398                                  Page 78 of 101                      Publicly Available Awards Section, Current es of    11/18/2018
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 115 of 167


02016 FINRA. All rights reserved.                      FINRA Dispute Resolution                                        Arbitrator ID:     A33937


    Since 1999, I have worked as an attorney for the law firm Jones, Bell Abbott, Fleming & fitzgerald, LLP. My primary practice '
    area is business litigation, Including securities litigation. Prior to joining Jones Bell, I worked for six months as an associate
    attorney for the law firm Madden, Jones, Cole & Johnson.

    I earned a law degree from the University of California, Hastings College of the Law in 1998. While attending law school, I
    worked for approximately one year as a law clerk for the Alameda County Public Defender's office and approximately four
    months as a law for the San Francisco County Public Defender's office. I earned a Bachelor of Arts degree in Philosophy from
    the University of California, San Diego, in 1994.




    On September 16, 2008, the Arbitrator responded to a FINRA survey about auction rate securities. In the response, the
    Arbitrator disclosed that since January 1, 2005, the Arbitrator has not been employed by or associated with a brokerage firm.




     Staff ID: K26398                               Page 79 of 101                 Publicly Available Awards Section, Current as of     11/16/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 116 of 167


02016 FINRA. All ights reserved                           FINRA Dispute Resolution                                            Arbitrator ID:     A60872



                                               Arbitrator Disclosure Report
                                     Report reflects Information provided by the arbitrator through 11116/2016


                                                                 ARBITRATOR
   Name:                    Ms. Jasmine Franklin                            Skills In Controversy:
   Arbitrator ID:           A60872                                          There are no Skills in Controversy information.
   CRD #:
   City/State/Country: Los Angeles / CA / United States
   Classification:          Non-public                                      Skills in Securities:
   FINRA Mediator:                                                          There are no Skills in Security information.
   Chair Status:            None
   DR Portal Registered: Yes


                                                                 EMPLOYMENT
   Start Date           End Date                   BM                                                                   Position
   0612016              Present                    Waddell & Reed                                                       Financial Advisor
   01/2011              04/2016                    State Street Corporation                                             Operations Specialist
   03/2010              01/2011                    Encore Receivable Management                                         Contingency Collector
   08/2009              09/2010                    The Family Conservancy                                               Administrative Assistant
   04/2006              10/2008                    Independent Bank                                                     Collections Analyst


                                                                   EDUCATION
   Start Date            End Date           School                                                                      Degree
   08/2004               05/2009            University of Memphis                                                       BA


                                                                     TRAINING
    Completed           Description                  Details                       Firm/School                   Hours,      Location
   07/2016              Onsite Basic Panel                                         FINRA                               4     Los Angeles, CA
                        Training
   06/2016              Online Basic Panel                                         FINRA                               8     online
                        Training
    0612016             Expungement online                                         FINRA                              1.5    online
                        revised - 3/2009

                                              DISCLOSURE/CONFLICT INFORMATION
    TVD8                                    Firm Name                                                       Details
    Related Conflict With                  EiTracle Clearing Lic                                            Conflict due to clearing relationship
   Has an account with                     E*Trade Securities LLC                                           Individual Brokerage


                                                   PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 11/18/2016

    Case ID       Case Name                                                                                                               Close Date

     Staff ID; K26398                                  Page 80 of 101                      Publicly Available Awards Section, Current as of    11)18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 117 of 167


02018 FINRA. All rights reserved.                      FINRA Dispute Resotutlen                                        Arbitrator ID:      A60872

                                                       There Is no award information.

                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                       Date Assigned             Role

                                                       There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                       Date Assigned             Role

                                                       There are no currently assigned cases.

                                        ARBITRATOR BACKGROUND INFORMATION


    Since 2011, I have been employed (remotely) with State Street Corporation under various titles; Transaction Processor, Client
    Service Representative, and currently as an Operation Specialist. My responsibilities include inquiry management of urgent or
    time critical Items; allocate work to available staff to ensure maximum level of productivity. Additionally, as part of the
    Command Center, my team ensures rapid processing of high-risk transactions to avoid bottlenecks in productivity and eliminate
    client claims due to inefficiency. I also analyze and review the work of junior staff to warrant that the highest level of accuracy is
    maintained. Although I am no longer a Client Service Representative, 1 still perform a lot of those job duties, such as performing
    necessary checks on all electronic and manual transactions using MCH database, to ensure reconciliation of custody accounts
    and settlement of security trades by deadline, research and resolve complex inquiries, various transaction questions and
    discrepancies; making sure the resolution is well-documented and communicated verbally to the appropriate parties in a timely
    manner. As a remote employee, I work closely with virtual teams both internationally and domestically, to fast-track resolution of
    outstanding inquiries and mitigate risks in our deadline-driven environment. White employed as a Collections Analyst and
    Contingency Collector from 2008 to 2011, I persuaded customers to pay amounts due on credit accounts, or non-payable
    checks; negotiated and approved settlement offers In accordance with company guidelines. Analyzed credit reports to assess
    financial status and identify opportunities for debt resolution. I also managed difficult or emotional customer situations while
    responding effectively to their concern or dispute. In May 2000, 1 obtained a bachelor's degree in Business Administration from
    the University of Memphis. I volunteer often with different nonprofit organizations; and have continued as a mentor with Big
    Brothers Big Sisters of Greater Memphis, inc. since 2008. I enjoy international travel.




     Staff ID: K26398                               Page 81 of 101                 Publicly Available Awards Section, Current es of     11/18/2E116
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 118 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                          Arbitrator ID:     A60744



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/1612016


                                                                  ARBITRATOR
   Name:                     Professor Rodrego A. Byeriy                    Skills in Controversy:
   Arbitrator ID:            A60744                                         Account Related - Breach of Contract, Account Related -
                                                                            Dividends, Employment - Commissions
   CRD #:                    4220300
   City/State/Country: Los Angeles 1CA / United States
   Classification:           Non-public                                     Skills In Securities:
   FINRA Mediator:                                                          Common Stock, Commodities, Private Equities, Preferred
   Chair Status:              None                                          Stock, Warrants/Rights
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
   Start Date            End Date                   Em                                                                 Position
    08/2016              Present                     Growth   Capital Services                                         N/A

    03/2015              Present                     California State University Los Angeles                           Professor
   01/2012               09/2014                     Growth Capital Services                                           Mergers-Acquisition,
                                                                                                                       Financing
   06/2007               Present                     EVITARUS, Inc.                                                    President & CEO
   01/2004               06/2007                     Blue Beacon Capital                                               Director
    01/2004              12/2006                     Westwood College                                                  Adjunct Professor-Business
    06/2003              12/2003                     SG Capital                                                        Vice President
    0912002              05/2003                     Rodrego A. Byerly Consulting                                      Founder & CEO
    06/2000              11/2002                     UBS Warburg LLC                                                   Equity Research
    09/1999              05/2000                     JP Morgan Securities                                              Equity Research Consulting
    09/1999              05/2000                     Office of David Dinkins, Columbia University                      Fellow
    0511999              08/1999                     US General Accountability Office (GAO)                            Associate
    0211999              05/1999                     The Asia Society                                                  Business & Policy Research
    01/1999              05/1999                     The National Comittee on US-China Relations                       Program Director Intern
    08/1998              12/1998                     Center for Career Services, Columbia University                   Consultant
    06/1998              07/1998                     Self Employed                                                     Health Services Consultant
    08/1997              06/1998                     Department of Safety & Security, Dartmouth College                Administrative Intern/Fellow
    01/1996              0811997                     Department of Safety & Securtiy, Dartmouth College                Student Escort Director


                                                                    EDUCATION
    Start Date            End Date            School                                                                   Degree_

    08/1998               06/2000             Columbia University                                                      MPA

    09/1994               06/1998             Dartmouth College                                                        BA
                                                                                                                       Economics/Govern
                                                                                                                       ment


     Stall ID: K26398                                    Page 82 of 101                   Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 119 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                            Arbitrator ID:     A80744
                                                                     TRAINING
   Completed            Description                  Details                       Firm/School                  Hours        Location
   0612016               Online Basic Panel                                        FINRA                               8     online
                         Training
   06/2016               Expungement online                                        FINRA                              1.5    online
                         revised - 312009
   0612016               Live Video Basic Panel                                    FINRA                               4     live WebEx
                         Training

                                            DISCLOSURE/CONFLICT INFORMATION
   Itygg                                  Firm Name                                                         Details
   Has an account with                    Charles Schwab                                                    Brokerage
   Family Member has relationship         Charles Schwab                                                    Spouse has IRA
   with
   Related Conflict With                  Optionsxpress, Inc,                                               Conflict due to a merger/acquisition
   Holds Securities License(s)                                                                              Series 63
   Lectured for                           California State University                                       Business Ethics, Management
   Family Member has relationship         Charles Schwab                                                    Non-immediate family member,
   with                                                                                                     Brokerage
   Lectured for                           Westwood College                                                  Business Strategy, Management
   Held Securities License(s)                                                                               Series 7, 79 and 82
   Disclosed Online Activities                                                                              http://www.calstatela.
                                                                                                            eduibusiness/mgmt/rodrego-byerly
   Disclosed Online Activities                                                                              www.evitarus.com


                                                   PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 1111812016

   Case ID         Case Name                                                                                                              Close Date

                                                          There is no award Information.

                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned           Epa
                                                          There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                               Date Assigned            Role

   16-00504       Wedbush Securities Inc.; Thomas N Feigner                                                             09/19/2016               Panelist



                                         ARBITRATOR BACKGROUND INFORMATION


    Rodrego A. Byerly is a skilled and knowledgeable negotiator, investment banker, and business Professor. He is also a
    registered securities professional with The Financial Industry Regulatory Authority (FINRA), and possesses the Series 63, 79,
    and 82 securities registrations.

    Mr. Byerly serves as Managing Director of EVITARUS, INC., a strategic consulting firm that delivers actionable strategic advice
    Staff ID: K26398                                   Page 83 of 101                      Publicly Available Awards Section, Current as of    11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 120 of 167


©2016 FINRA. All rights reserved.                    FINRA Dispute Resolution                                      Arbitrator ID:     A80744
    and research to corporate, political, and non-profit decision makers. As an investment banker, he has extensive experience
    advising and representing Boards of Directors, senior executives, entrepreneurs, and corporate clients globally in matters
    related to capital raising, mergers and acquisitions (M&A), foreclosure and bankruptcy, corporate strategy, and stakeholder
    management for nearly 20 years.

    Prior to founding EVITARUS, INC., Mr. Byerly co-founded and served as Director at Blue Beacon Capital, a Los Angeles based
    investment bank, where he advised communications and technology corporations in connection with M&A and financing
    transactions. Previously, he was Vice President at SG Capital, a Santa Monica based investment bank. Mr. Byeriy began his
    securities and Investment banking career as a New York-based Equity Research Analyst at UBS, a global financial services
    company, where he helped establish the Communications group as a global top five research platform.

    Mr. Byeriy also teaches in the Management Department of the College of Business and Economics at California State
    University, Los Angeles, and Is a Faculty Advisor to start-ups in the Center for Entrepreneurship. His courses incorporate topics
    such as business ethics, power and influence in business, negotiation and persuasion, entrepreneurship, and strategic decision
    making. Mr. Byarly's teaching experience also includes serving as a mentor to youth ranging in age from seven to twenty five,
    and a tutor end teacher of K-12 students in New York City and Los Angeles, respectively.

   . Mr. Byerly earned an MPA degree from the School of International & Public Affairs at Columbia University where he was a
     University Fellow. He received a Bachelor of Arts degree, as a Lawson Class of 1999 Scholar, in Economics and Government
     from Dartmouth College where he earned a Citation in Economics.




     Staff ID: K26398                             Page 84 of 101                Publicly Available Awards Section, Current es of    11118/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 121 of 167
  Filing # 84230147 E-Filed 01/31/2019 03:09:30 PM
02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                          Arbitrator ID:      A69198



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/16/2016

                                                                  ARBITRATOR
   Name:                     Mr. Eugene Robert Erbstoesser                  Skills In Controversy:
   Arbitrator ID:            A59198                                         Account Related - Breach of Contract, Account Related -
                                                                            Margin Calls, Employment - Breach of Contract, Employment
   CRD #:                                                                   - Commissions, Employment - Discrim. Age, Employment -
   CitylStatelCountry: Long Beach I CA I United States                      Morin Gender, Employment - Employment Discrimination,
                                                                            Employment - Discrim. Sexual Orientation, Employment -
                                                                            Retaliation, Employment - Sexual Harassment, Employment -
                                                                            Wrongful Termination, Other - Underwriting
   Classification:           Non-public                                     Skills in Securities:
   FINRA Mediator:                                                          Collateralized Debt Obligations, Collateralized Mortgage
   Chair Status:        None                                                Obligations, Commodities, Mutual Funds
   DR Portal Registered: No


                                                                  EMPLOYMENT
   Start Date            End Date                    Firm                                                             Position
   0312014               Present                     USC Graduate School                                              Co-teacher
   01/2013               Present                     Retired
   10/2009               01/2013                     PIMCO                                                            Special Litigation Counsel
   06/2009               10/2009                     Retired
   1012004               06/2009                     Ernst & Young Global - London                                    Deputy General Counsel
   04/1978               10/2004                     Ernst & Young LLP-US                                             Associate General Counsel
   09/1974               04/1978                     MacDonald, Halsted & Laybourne                                   Associate
   0711970               08/1971                     Various Summer Positions                                         Construction/Railroads/Offic
                                                                                                                      e


                                                                   EDUCATION
    Start Date            End Date            School                                                                  peoree
   09/1971                06/1975             Hastings College of Law                                                 JD
   09/1966                06/1970             University of Southern California                                       BA History


                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                  Hours       Location
   02/2014               Live Video Basic Panel                                   FINRA                              4     live WebEx
                         Training
   01/2014               Expungement online            Paper exam                 FINRA                             1.5
                         revised - 3/2009
    1012013              Online Basic Panel                                       FINRA                              8     online
                         Training

                                               DISCLOSURE/CONFLICT INFORMATION
   Ina                                       Firm Name                                                    Details
     Staff ID; 1<26398                                  Page 85 of 101                   Publicly Available Awards Section, Current as of     1111fi/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 122 of 167


02018 FINRA. All rights reserved.                FINRA Dispute Resolution                                                Arbitrator ID:     A59196
   Has an account with                Charles Schwab                                                  Investment/SEP
   Has an account with                Fidelity                                                        401(k)/Investment
   Related Conflict With              Fidelity Brokerage Services LLC                                 Conflict due to a merger/acquisition
   Related Conflict With              Optlonsxpress, Inc.                                             Conflict due to a merger/acquisition
   Lectured on                        ACC Annual Meeting                                              "Globalization of Anti-corruption
                                                                                                      Enforcement Is the Playing Field
                                                                                                      Leveling?" Oct. 2008
   Was a Member of Bar                American Bar Association
   Association
   Previously on Board of Directors   Association for California Tort Reform                           1996- 2000
   Is a member of                     Association of Business Trial Lawyers
   Is a member of                      Association of Corporate Counsel                               (New York, Los Angeles and abroad)
   Licensed to Practice Law in         California                                                      # 61063
   Has published                       Capital Markets Law Journal                                    Co-author "The FCPA and analogous
                                                                                                      foreign anti-bribery laws -(Oxford
                                                                                                      Journals 2007)
   Is a Member of Bar Association      Los Angeles County Bar Association
   Has made a disclosure about         Los Angeles United Way Corporate Counsel                        Served 5 years
                                       Committee
   Represented in legal action         Merrill Lynch                                                   1974 -1978
   Licensed to Practice Law in         New York                                                        # 1218288
   Licensed to Practice Law in         U.S. Supreme Court
   Was a member of                     USC Alumni Club of Greater New York                             1982 -1988, President 1983 -1988
   Has made a disclosure about         USC Graduate School                                             Co-teacher for 2014 semester
   Has made a disclosure about         USC Institute of Corporate Counsel Advisory                     Served 8 years
                                       Board
   Has an account with                 Union Bank                                                      Banking account
   Is a member of                      University of Southern California                               Associates and Cardinal & Gold
   Has published                       Wiley & Sons, inc.                                              "Lawyers' Letters to Auditors"
   Was Licensed to Practice Law In     Wisconsin
   Has made a disclosure about                                                                         California State Senate Blue Ribbon
                                                                                                       Task Force appointed by Senator
                                                                                                       Lockyer In September 1996


                                              PUBLICLY AVAILABLE AWARDS
                                             Publicly Available Awards Section, Current as of 11118/2016

   Case ID         Case Name                                                                                                         Close Date
                                                       There is no award information.

                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned            Role
                                                       There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned            R010
     Staff ID: K28398                               Page 88 of 101                    Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 123 of 167


02016 FINRA. All rights reserved.                     FINRA Dispute Resolution                                       Arbitrator ID;     A89196

                                                      There are no currently assigned cases.

                                       ARBITRATOR BACKGROUND INFORMATION

    From 1978 to 2009, I was an in-house attorney with Ernst & Young (EY)in the US and then Ernst & Young Global in London. (I
    spent approximately three years as a young associate in private practice In Los Angeles before that.) From 2009 to 2013, I was
    an independent contractor with PIMCO supervising substantial litigation matters and directing outside counsel.

    My US duties Included founding and managing for 17 years the Los Angeles office of the General Counsel's Office of Ernst &
    Young LLP. This included leading a staff of over 12 lawyers and paralegals handling all legal matters for the Western US
    including civil litigation, arbitrations and internal investigations, law enforcement and regulatory investigations, consulting
    contracts and negotiations, hiR (discrimination and wrongful termination), EP (trade secrets/copyrights/trademarks) and general
    legal advice to area and local practice office partners and loaders serving major US and global public and private companies. I
    selected, instructed and managed outside counsel on numerous major matters Involving substantial legal exposure and outside
    legal fees and also personally pied civil cases as long as three months. Prior to the Los Angeles assignment, I handled litigation
    and internal investigations and provided general legal advice throughout the US while based in the National Office In New York
    City.

    My international assignment for Ernst & Young Global in London was twofold. Legal duties included counseling senior
    management and partners at global, area and country levels on a wide range of issues such as governmental oversight and
    regulation, civil litigation and internal investigations, internal compliance and risk management processes, regulatory or law
    enforcement (SEC/DOJ, etc.) investigations or inquiries, HR, global anticorruption policy and training, global legal structure and
    liability, and cross-border data flows and privacy issues. I selected, instructed and managed outside counsel in countries around
    the world.

    My regulatory duties included advising global and European representatives of EY (and the other five largest global accounting
    networks) on issues such as oversight and regulation of the accounting industry by the US Public Company Accounting
    Oversight Board, the EU and other national regulators and liability reform. I also led the firms' collective efforts with the OECD
    Working Group and the SEC Office of International Affairs regarding anticorruption issues. I had substantial interaction with the
    five networks' local personnel and government officials In China, Hong Kong, South Africa, Russia, Korea, and the EU regarding
    such regulatory and liability issues. I selected, instructed and managed outside counsel on such tasks and also for Ernst &
    Young member firms around the world.

    I retired from Ernst & Young in 2009, and thereafter until 2013, I worked as an independent contractor at PIMCO handling major
    litigation matters.

    My professional activities include participation in the Association of Corporate Counsel, the world's largest in-house bar
    association, as Chair of the Litigation Committee, various officer positions in both the New York City and Southern California
    chapters and panelist at various annual meetings. I was also a member of the ABA's Litigation and Securities Law Committees.

    I am a 1970 graduate of the University of Southern California, BA History, and Hastings College of the Law, 1974 JD




     Staff ID: K26398                              Page 87 of 101                Publicly Available Awards Section, Current as of     11)18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 124 of 167


02016 FINRA. Alt rights reserved.                         FINRA Dispute Resolution                                          Arbitrator ID:     A58619



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through 11/16/2016


                                                                ARBITRATOR
   Name:                     Ms. Robin Z. Mathes                           Skills in Controversy:
   Arbitrator ID:            A58619                                        Account Related - Dividends, Account Related - Margin Calls,
                                                                           Executions - Execution Price, Executions — Limit/Stop/Market
   CRD #:                    864276                                        Order
   CitylState/Country: Los Angeles / CA / United States
   Classification:     Non-public                                          Skills in Securities:
   FINRA Mediator:                                                         Annuities, Certificate of Deposit, Fannie Mae, Freddie Maca,
   Chair Status;             None                                          Ginnie Maes, Government Securities, Mutual Funds,
                                                                           Municipal Bonds, Municipal Bond Funds, Options, Preferred
                                                                           Stock, Variable Annuities
   DR Portal Registered: No


                                                                 EMPLOYMENT
   Start Date            End Date                   Firm                                                              Position
   01/2008               Present                    Our House Grief Support Center                                    Group Facilitator
   09/1986               01/2008                    Unemployed                                                        Homemaker
   07/1982               09/1986                    Shearson                                                          Financial ConsultantIAVP
    10/1978              07/1982                    Merrill Lynch                                                     Account Executive
    03/1978              10/1978                    Patrick Rains & Associates                                        Assistant Artist Rep.
    03/1977              03/1978                    Herbert Barrett Management                                        Assistant Artist Rep.
    10/1976              03/1977                    CBS Columbia Records                                              Administrative Assistant


                                                                  EDUCATION
    Start Date            End Date           School                                                                   r)epree,,
    09/1972               01/1977            Northwestern University                                                  BME


                                                                    TRAINING
    Completed            Description                  Details                    Firm/School                  Hours        Location
    07/2015              Onsite Basic Panel                                      FINRA                               4     Los Angeles, CA
                         Training
    06/2015              Online Basic Panel                                      FINRA                               8     online
                         Training
    06/2015              Expungement online           Paper exam                 FINRA                              1.5
                         revised - 3/2009

                                              DISCLOSURE/CONFLICT INFORMATION
    Tvoe                                    Firm Name                                                     Details
    Has Intro/clearing relationship         Family Management                                             Pershing
    with
    Has an account with                     Family Management                                             Trust/IRA


     Staff ID: K26398                                   Page BB of 101                   Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 125 of 167


©2016 FINRA. All rights reserved.                        FINRA Dispute Resolution                                             Arbitrator ID:     A68619
   Has an account with                    Fidelity                                                         IRA/Cash
   Related Conflict With                  Fidelity Brokerage Services LLC                                  Conflict due to a merger/acquisition
   Has an account with                     Vanguard                                                        IRA/Cash
   Formerly known as                      Robin Zuckerman                                                  1954 - 1986
   Is Shareholder of                      Royal Bank of Canada
   Had an account with                     Smith Barney                                                    Personal
   Held Securities License(s)                                                                              Series 7, 3 and 63


                                                 PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 11/18/2016

   Case ID         Case Name                                                                                                              Close Date

                                                         There is no award Information.

                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case IP        Securities Firms and Associated Persons                                                              Date Assigned             Role

                                                         There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                              Date Assigned            Bgli
   16-00705       Charles Schwab & Co., Inc.; Morgan Stanley                                                           07/08/2016                Panelist



                                          ARBITRATOR BACKGROUND INFORMATION


    Since January of 2008, I have worked as a grief group facilitator for Our House Grief Support Center, In Los Angeles, CA. As a
    facilitator, I co-lead support groups for adults who have experienced a variety of deaths, including death of a spouse, parent,
    sibling or child. in doing this work for the past years, I have learned how to listen without judgment, keep the conversation on
    topic within a productive environment, and to help guide the members through their grief process In a fair and non-judgemental
    environment.

    From 1986 until becoming a support facilitator, I was a stay at home parent.

    In 1978, I was trained and employed by Merrill Lynch as an account executive in New York City. I attained both my Series 7 and
    annuity licenses. in 1982 I joined, Shearson where I earned my commodities license, and was promoted to Assistant Vice
    President. I worked there until the end of 1985, when I made a personal move to Los Angeles and started a family.

    I am a 1977 graduate of Northwestern University in Evanston, Illinois.




    Staff ID: K26398                                  Page 89 of 101                      Publicly Available Awards Section, Current es of     11118/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 126 of 167


02016 FINRA. All rights resorved.                          FINRA Dispute Resolution                                         Arbitrator ID:     A56154



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                     Mr. Erich Daniel Schiefelbine                   Skills in Controversy:
   Arbitrator ID:            A58154                                          Account Related - Breach of Contract, Account Related -
                                                                             Dividends, Other - Underwriting
   CRD #:
   City/State/Country: Costa Mesa / CA / United States
   Classification:     Non-public                                            Skills In Securities:
   FINRA Mediator:                                                           Collateralized Mortgage Obligations, Commodities, Corporate
   Chair Status:              None                                           Bonds, Futures (Other than Commodities), Limited
                                                                             Partnerships, Mutual Funds, Municipal Bonds, Municipal
                                                                             Bond Funds, Options, Private Equities, Preferred Stock, Real
                                                                             Estate investment Trust
   DR Portal Registered: No


                                                                  EMPLOYMENT
    Start Date           End Date                   Firm                                                              Position
    04/2013              Present                    Law Office of Erich D. Schiefeibine                               N/A
    03/2011              Present                    Morgan Drexen, Inc.                                               Assistant General Counsel
    03/2010              03/2011                    Stephens Friedland, LLP                                           Senior Associate Attorney
    05/2002              03/2010                    Gibson, Dunn & Crutcher, LLP                                      Associate Attorney


                                                                   EDUCATION
    Start Date            End Date           School,                                                                  Degree
    08/2000               05/2003            Santa Clam University School of Law                                      JD
    08/1998               04/2000            Brigham Young University                                                 BA International
                                                                                                                      Relations


                                                                     TRAINING
    Completed            Description                   Details                    Firm/School                 Hours         Location
    03/2011              Live Video Basic Panel                                   FINRA                              4      live WebEx
                         Training
    01/2011              Online Basic Panel                                       FINRA                             11      online
                         Training
    01/2011              Expungement online                                       FINRA                             1.5     online
                         revised - 3/2009
    06/2010              Non-Securities Related        Arbitrator Training        Orange County Bar                  4      Newport Beach, CA
                         Training                                                 Association

                                               DISCLOSURE/CONFLICT INFORMATION
   Iyak                                      Firm Name                                                    Details
    Is a Member of Bar Association          American Bar Association
    Is a Member of Bar Association          California                                                    # 229145

     Staff ID: K26398                                    Page 90 of 101                  Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 127 of 167


02016 FINRA. All rights reserved.                          FINRA Dispute Resolution                                           Arbitrator ID:   A58154
   My firm/employer has a client of         Eureka Capital Partners
   is a Member of Bar Association           FBA
   Is a member of                           J. Ruben Clark Law Society
   Arbitrator for                           Mandatory Fee Arbitration Committee
   Arbitrator for                           Orange County Bar Association
   My firm/employer had a client of         PIMCO
   My firm/employer had a client of         Roth Capital Partners
   Licensed to Practice Law in                                                                               California
   Received Honors                                                                                          Central District, Pro Bono Trial Panel;
                                                                                                            Volunteer
   Licensed to Practice Law in                                                                              Federal Courts
   Has published                                                                                             Securities Litigation; A Practitioners
                                                                                                             Guide...
   Languages other than English                                                                              Spanish and Thai
   Lectured on                                                                                               The Pitfalls of E-Dlscovery


                                                    PUBLICLY AVAILABLE AWARDS
                                                   Publicly Available Awards Section, Currant as of 11/18/2016

   Case ID          Case Name                                                                                                             Close Date
   14-00985         optionsXpress, Inc. vs. Clear Lake Company Limited Partnership (n/k/a Clear Lake Management                          10/14/2014
                    Company, LP), et al.
   11-00677         Wells Fargo Advisors, LLC vs. Zak Shapiro                                                                            05/17/2013



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID          Securities Firms and Associated Persons                                                               Date Assigned        Role

   16-00631       Morgan Stanley                                                                                          07/06/2016           Panelist



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID          Securities Firms and Associated Persons                                                               Date Assigned        Role

                                                           There are no currently assigned cases.

                                           ARBITRATOR BACKGROUND INFORMATION


    Currently I am employed with Morgan Drexen, Inc. ("MD") as Assistant General Counsel. My practice with MD focuses on
    litigation and multi-state compliance and regulatory issues. I am also self-employed at the Law Office of Erich D. Schiefelbine.

    Between May 2002 and March 2010, I was part of Gibson, Dunn & Crutcher LLP's ("GDC") securities litigation team in Irvine,
    California. During these years, I was significantly involved as a managing associate on several matters where our clients'
    exposure was always In the millions, and sometimes billions. The types of matters that I was Involved in, and often managed,
    included class action securities fraud, broker-dealer disputes, hostile takeover attempts, director and officer fraud, short-swing
    trading, and class action derivative litigation. In addition to private litigation, I handled a number of matters before the United
    States Securities and Exchange Commission. I also handled various mergers and acquisitions disputes during which the
    transaction at issue continued to be negotiated while the litigation simultaneously moved forward; these circumstances required
    me to constantly interface with professionals and regulations that related to the transactional side of a deal (e.g., brokers,
    bankers, and accountants). Based on my experience at GDC, I was invited to write scholarly articles and chapters for practice
    Staff ID: K26398                                  Page 91 of 101                     Publicly Available Awards Section, Current as of 11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 128 of 167


©2016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                        Arbitrator ID:     A58154
    guides, including a chapter in the first Securities Litigation Practice guide in publication.

    From March 2010 to March 2011, I was associated with the law firm Stephens Friendland LLP ("SF") in Newport Beach. At SF, I
    continued to practice securities litigation. In the few months I had been there I had secured a favorable result in securities-fraud
    matter involving unregistered securities and real estate investment trusts. I had also been approached by potential clients to
    handle FINRA disputes.

    I currently serve as a volunteer arbitrator for the Orange County Bar Association's mandatory fee arbitration ("MFA") panel. As
    an arbitrator on the panel, I arbitrate disputes between attorneys and their current or former clients. An arbitration panel consists
    of either one or three arbitrators. I have acted as a sole arbitrator and presiding arbitrator for the MFA panel. I have greatly
    enjoyed volunteering for the MFA. I am also a reserve deputy district attorney for the Orange County District Attorney's office.

    I am a board member of the J. Ruben Clark Law Society (Orange County Chapter), a bar association. I graduated from Brigham
    Young University in 2000, and graduated from Santa Clara University School of Law in 2003. I am fluent in all aspects of
    Spanish.




     On January 26, 2011, the Arbitrator responded to a FINRA survey about auction rate securities. In the response, the Arbitrator
     disclosed that since January 1, 2005, the Arbitrator has not been employed by or associated with a brokerage firm.




     Staff ID: K26398                                Page 92 of 101                  Publicly Available Awards Section, Current as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 129 of 167


02016 FINRA. All rights reserved.                           FINRA Dispute Resolution                                         Arbitrator ID:     A15202



                                                 Arbitrator Disclosure Report
                                       Report reflects information provided by the arbitrator through 11/1612016


                                                                  ARBITRATOR
   Name:                     Mr. Laurent C. Vonderweidt                     Skills in Controversy:
   Arbitrator ID:            A15202                                         Account Related - Breach of Contract, Account Related -
                                                                            Dividends, Account Related - Margin Calls, Account Related -
   CRD ft:                   1531937                                        Transfer, Employment - Breach of Contract, Employment -
   CitylStatelCountry: Los Angeles I CA / United States                     Libel or Slander on FormU-5, Employment - Partnerships,
                                                                            Employment - Promissory Notes, Employment - Sexual
                                                                            Harassment
   Classification:           Non-public                                     Skills in Securities:
   FINRA Mediator:                                                          Annuities, Common Stock, Preferred Stock, Repurchase
   Chair Status:             Qualified                                      Agreements
   DR Portal Registered: Yes


                                                                  EMPLOYMENT
   Start Date           End Dale                     Firm                                                              Position
   01/2010               Present                     Law Offices of Laurent C. Vonderweidt                            Attorney
   02/2007               01/2010                     Vonderweidt & Johnson                                            Attorney/Partner
   04/1995               02/2007                     Self-employed                                                    Attorney
   09/1993               04/1995                     La Follette, Johnson, DeHaas                                     Attorney/Associate
   03/1991               09/1993                     Bonne, Bridges, Mueller, et at                                   Attorney/Associate
   12/1988               04/1991                     Sun Life of Canada                                               Insurance Agent
   03/1988               08/1988                     IDS Life Insurance Co,
   01/1985               03/1988                     Unemployed


                                                                   EDUCATION
   Start Date             End Date            School.                                                                 Degree
   01/1984                01/1985             University of San Diego Law                                             Masters
   01/1978                01/1982             University of Paris, Law                                                Masters/JD


                                                                     TRAINING
   Completed             Description                    Details                   Firm/School                  Hours       Location
   04/2009               Motion to Dismiss                                        FINRA                               1
                         Training
   01/2009               Expungement - 2008                                       FINRA                              1     online
                         Refresher
   10/2007               Revised Code of                                          FINRA                              2     online
                         Arbitration
   04/2007               Duty to Disclose online                                  NASD                                1    online
                         mini-course
   04/2007               Discovery/Abuse online                                   NASD                               1     online
                         Course



     Staff ID: K26398                                    Page 93 of 101                  Publicly Available Awards Section, Current as of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 130 of 167


02016 FINRA. All rights reserved.                         FINRA Dispute Resolution                                            Arbitrator ID:     A15202

   04/2007              Direct Communication                                      NASD                                1     online
                        Rule
   04/2007              Understanding the                                         NASD                                1     online
                        Prehearing Stage
   10/2004              Expungement online                                        NASD                               1.5    online
                        mini-course
   1111999              New Chairperson                                           NASD                               11     Los Angeles, CA
                        Training [NASD]
   10/1996              Intro Securities Arbitrator                               NASD                                6     Los Angeles, CA
                        Training
   10/1994              Mediation Training                                        L.A. Trial Lawyers                   4    Los Angeles, CA

                                              DISCLOSURE/CONFLICT INFORMATION
   Ind                                      Firm Name                                                      Details
   Has an account with                     Citigroup Global Markets, Inc.                                  Opened an Acct. w/Salomon Smith
                                                                                                           Barney 11/00
   Has an account with                     Jefferson Pilot Securities Corporation                          Chubb Securities, American Funds
                                                                                                           (mutual funds)
   Related Conflict With                   Morgan Stanley & Co. Incorporated                               Conflict due to a merger/acquisition
   Related Conflict With                   Morgan Stanley DW Inc.                                          Conflict due to a merger/acquisition
   Related Conflict With                    Morgan Stanley Smith Barney                                    Conflict due to a merger/acquisition
   Disclosed Online Activities              Law Firm website                                               (www.avocatsusa.com)
    Disclosed Online Activities             Twitter                                                        @LCVavocat
    Has an account with                     Wells Fargo                                                    Mortgage wlspouse
    Is a Member of Bar Association                                                                         California (active as of 10/19/07)
    Is a Member of Bar Association                                                                         France
    Languages other than English                                                                           French
    Held Securities License(s)                                                                             Series 6, 7 and 24


                                                      PUBLICLY AVAILABLE AWARDS
                                                  Publicly Available Awards Section, Current as of 11/1612018

    Case ID        Case Name                                                                                                              Close Date
    12-04241       Sonia Romagosa vs. Ameriprise Financial Services, Inc. and Carlos Antonio Get!no                                       06/22/2016
    15-00362       Martha L. Welbome vs. Stern Fisher Edwards, Inc. and Charles Eustis Bohlen, Jr.                                        05/19/2016
    12-02861       Narinder S. Grewal, M.D., et al. vs. NSM Securities, Inc., Steme, Agee & Leach, Inc., et al.                           11/24/2015
    13-02622       HSH Family Trust U/A DTD 8/15/2011 vs. Wells Fargo Advisors, LLC                                                       05/27/2015
    13-00187       Charles Schwab & Co., Inc. vs. Gordon L. Belmont, Individually and as Trustee of the GST                               12/03/2013
                   Exempt Marital Trust, et al.
    12-01587       Wells Fargo Advisors, LLC f/k/a Wachovia Securities vs. Christopher Allen                                              09/10/2013
    13-01074       Gary M. Weller Revocable Trust U/A 6/5/03 vs. Morgan Peabody, Inc. and David Allen Williams                            09/06/2013
    09-05899       Paul G. Gomez vs. Merrill Lynch, Pierce, Fenner & Smith Incorporated, Merrill Lynch & Co„ Inc.,                        06/03/2013
                   Bank of America Corp. et al
    12-00964       U.S. Bancorp Investments, Inc. vs. David Maitland Kingsley                                                             10/16/2012
    10-04587       Darlene R. Peterson, Karen L. Labuda and Sherry A. Leach-Warth vs. Royal Alliance Associates,                          03/19/2012
                   Inc.
    10-04520       Margaret A. Wendt vs. UBS Financial Services, Inc.                                                                     02/03/2012
    08-03148       Igor Zey vs. AXA Advisors LLC                                                                                          02/10/2010
     Staff ID: K28398                                   Page 94 of 101                     Publicly Available Awards Section, Current as of    11/16/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 131 of 167


©2016 FINRA. All rights reserved.                      FINRA Dispute Resolution                                           Arbitrator ID:     A15202
   08-03017        Scott W. Doyle and Patricia S. Doyle Jt. Tenants v. Charles Schwab & Company, inc.                                08/18/2009
   08.00454        Jina Jeong vs. Pruco Securities, LLC, Prudential Financial and Jung U. Park                                       07/16/2009
   07-02111       Paul Balocchl v. Euro Pacific Capital, Inc.                                                                        02/06/2009
   07-02901        Kenneth E. Chyten v. United Capital Markets, Inc. and Dennis John Devaney                                         01/23/2009
   06-05141        Wachovia Securities, LLC v. Lisett DiDonato-Young                                                                 06/02/2008
   07-00542       Andrew E. Haas v. Bear Steams & Co., Inc.                                                                          05/28/2008
   06-01483        Wells Fargo Investments, LLC vs. Martin J. Flores, Jr. vs. Wells Fargo Bank (Third - Party)                       03/22/2007
   06-00113        The Wahler Family Trust, Able LLC, and Westfore LTD vs. Goldman Sachs & Co.                                       02/15/2007
   01-05076        Herbert DocieII, a Law Corporation vs. Bear, Steams & Co., Inc. and Edward Tannenbaum                             10/11/2002
   01-01614        Heidi M. Stallings Rev. Trust, et al. v. Morgan Stanley Dean Witter                                               05/06/2002



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned            MI
   16-01270       UBS Financial Services Inc.; Oppenheimer & Co., Inc.; TCFG Wealth Management, 1.1..C;            08/01/2016                Panelist
                  Calton & Associates, Inc.; Charles Acheson Laverty



                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                          Date Assigned            B211

                                                         There are no currently assigned cases.

                                          ARBITRATOR BACKGROUND INFORMATION


    I am a attorney with The Law Offices of Laurent C. Vonderweidt. I was a partner and attorney with Vonderweicit & Johnson., a
    law firm based in Los Angeles California. I am a graduate of the University of San Diego, School of Law, where I received a
    Master's of Law. I am also a graduate of the University of Pantheon, Paris where I received a law degree. I worked in France
    for an American law firm based In Paris. In California, I first worked as a registered representative. I held securities licenses 6,
    7 and 24.

    In 1990, I returned to the practice of taw doing primarily civil litigation. In 1995, I opened my own law firm In Santa Monica,
    California. I now have an office in Los Angeles, California and it is now called Vondeiweidt & Johnson. We specialize in
    business immigration, intellectual property and business law.

    I have been retained as consultant and expert in international litigation matters. I am fluent in French and I am licensed to
    practice law both In California and France.


    Discovery Arbitrator Assignments

    Case No: 06-02409
    Customer Case: Yes
    Counsel for claimant: Alec Adams, Esq.
    Brokerage Firm Name: Drefus Service Corporation
    AP Name: None
    Counsel for respondent: Jayme L. Butcher, E., Reed Smith, LLP




    Staff ID: K28398                                  Page 95 of 101                  Publicly Available Awards Section, Current as of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 132 of 167


02016 FINRA. All rights reserved.                            FINRA Dispute Resolution                                        Arbitrator ID:     A61074


                                                 Arbitrator Disclosure Report
                                       Report reflects Information provided by the arbitrator through 11/16/2016


                                                                   ARBITRATOR
   Name:                     Ms. Kathleen Marie Ryan                         Skills in Controversy:
   Arbitrator ID:            A61074                                          There are no Skills In Controversy information.
   CRD #:                    2444262
   City/State/Country: Tehachapi I CAI United States
   Classification:     Non-public                                            Skills in Securities:
   FINRA Mediator:                                                           There are no Skills In Security information.
   Chair Status:             None
   DR Portal Registered: No



                                                                   EMPLOYMENT
   Start Date           End Date                     Firm                                                              Position
   1212014              Present                      PlanMember Securities                                             investment Advisor
    1212014              Present                     Kathleen Ryan DBA Ryan Retirement                                 Financial Advisor
    05/2009              12/2014                     Vatic                                                             Investment Advisor
    01/2006              05/2009                     Berthel Fisher & Co Financial Services                            Registered Representative
    04/2005              01/2006                     Sawtoothe Securities                                              Registered Representative
    0811993              04/2005                     Lincoln National Life insurance                                   Career Insurance Agent
    08/1993              04/2005                     Lincoln Financial Advisors                                        Registered Representative
    12(1989              0811993                     Martin Lane                                                       inside Sales
    03/1989              12/1989                     Roberts Furniture Rental (Roberts Rents)                          Inside Sales
    12/1988              03/1989                     Lincoln National Life insurance                                   Career insurance Agent
    03/1988              12/1988                     Roberts Furniture Store                                           inside Retail Sales
   03/1986               03/1988                     Arrow Electronics                                                 Outside Sales
   02/1983               03/1986                     Cal Abco Electronics                                              Outside Sales
   01/1982               02/1983                     Berquist                                                          Outside Sales
    0811977              01/1982                     Rex Representative                                                Administrative Assistant
    07/1976              08/1977                     Corral Clothing                                                   Retail Sales Representative


                                                                    EDUCATION
   Start Date             End Date            School                                                                   Degree
    09/1975               06/1976             Los Angeles Pierce Community College                                     enrollment only


                                                                      TRAINING
   Completed             DesCrlOtion                   Details                     Firm/School                 Jiours       Location
    11/2016              Live Video Basic Panel                                    FINRA                              4     live WebEx
                         Training
   10/2016               Online Basic Panel                                        FINRA                              8     online
                         Training
     Stet ID: K26398                                     Page 96 of 101                   Publicly Available Awards Section, Current as of    11(18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 133 of 167


4:12016 FINRA. AU rights reserved.                       FINRA Dispute Resolution                                           Arbitrator ID:     A61074
   1012016               Expungement online                                     FINRA                              1.5    online
                         revised - 312009

                                            DISCLOSURE/CONFLICT INFORMATION
   Type                                   Firm Name                                                      Details
   Has an account with                   Charles Schwab                                                  IRA
   Related Conflict With                 Optlonsxpress, Inc.                                             Conflict due to a merger/acquisition
   Has an account with                   Vanguard                                                       IRA
   Had an account with                   Berthel Fisher                                                 Roth IRA
   Is a Licensed                         California Insurance Agent
   Holds Securities License(s)                                                                           Series 6, 63, 65


                                                PUBLICLY AVAILABLE AWARDS
                                               Publicly Available Awards Section, Current as of 11/18/2016

   Case ID         Case Name                                                                                                            Close Date

                                                         There Is no award Information.

                             CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID         Securities Firms and Associated Persons                                                           Date Assigned            Role

                                                        There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID         Securities Firms and Associated Persons                                                           Date Assigned

                                                        There are no currently assigned cases.

                                        ARBITRATOR BACKGROUND INFORMATION


     For the past 22 years I have been a registered Financial Advisor.

     My Advisor career started in 1993 with Lincoln National Life Insurance Company as a "Career Agent" aka Lincoln Financial
     Advisors . After 11 years with Lincoln, I then joined Sawtooth Securities In 2005, and in 2006 joined Berthel Fisher & Co.
     Financial Advisors. In 2009 I joined Valic Financial Advisors and stayed until end of 2014. I am now in my second year under
     PlenMember Securities, my Intended final Broker-Dealer relationship.


     As a Financial Advisor under all of the above firms, I developed a clientele of Individuals and small businesses.

     I am proficient and have expertise in the product knowledge and client suitability requirements of all annuity types and contracts.
     I know the language and mechanics of annuity contracts. I am experienced in the representation and sale practices of mutual
     funds and other financial products and Investments. I know how to read and interpret a Mutual Fund Prospectus.

     I have helped small businesses and individuals implement retirement plans such as 401K, 403B, 457B, SIMPLE, SEP, IRA arid
     ROTH IRA. I have worked with third party administrators, insurance companies, mutual fund providers and all components of
     setting up and servicing Retirement Plans.

     I currently hold Series 6, 63 and 65 licenses.

    I have been a Notary for the state of California since 2006.

    I attended Los Angeles Pierce Jr. College in 1975-1976. Following Is my employment history prior to becoming a Financial
    Advisor.
     Staff ID: K26398                                 Page 97 of 101                    Publicly Available Awards Section, Current as of     11/1812016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 134 of 167


©2016 FINRA. All rights reserved.                      FINRA Dispute Resolution                                        Arbitrator ID:     A61974


    CalAbco Electronics Co. Outside sales representative for electronic components 1983-1986
    Berquist Co. Outside sales representative of Membrane panels. 1982-1983
    Arrow Electronics Co. Outside sales Representative of electronic components. 1986-1988
    Roberts Furniture store. Retail sales. 1988-1989
    Roberts Rent. Sales representative for office rental furniture 1989-1989
    Martin Lane Inc.. Wholesale inside sales of high end plumbing fixtures. 1989-1993

    I have high ethical standards and always practice "client first protocol, assuring to the best of my ability an appropriate "fit" to a
    clients or customer's needs, practicing suitability and best interest. I am an effective communicator, being patient, and a good
    listener. I am Impartial and think I would be an excellent Arbitrator.




     Staff ID: K26398                               Page 98 of 191                  Publicly Available Awards Section, Currant as of    11/18/2016
 Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 135 of 167


02016 FINRA. AN rights reserved.                          FINRA Dispute Resolution                                          Arbitrator ID:      A17287



                                                Arbitrator Disclosure Report
                                      Report reflects information provided by the arbitrator through 11/16/2016


                                                                 ARBITRATOR
   Name:                    Mr. Robert Bruce MacDonald                     Skills in Controversy:
   Arbitrator ID:           A17287                                         There are no Skills In Controversy information.
   CRD #:                   315784
   City/State/Country: Long Beach / CA / United States
   Classification:     Non-public                                          Skills In Securities:
   FINRA Mediator:                                                         There are no Skills in Security information.
   Chair Status:            None
   DR Portal Registered: Yes


                                                                EMPLOYMENT
   Start Date          End Date                    Firm                                                              Position
   11/2013              Present                    D.A. Davidson                                                     Branch Manager
   02/2001              11/2013                    Crowell Weedon & Co.                                              Branch Manager
   09/1994              02/2001                    Prudential Securities                                             Branch Manager
   09/1990              09/1994                    Wachovla Securities, LLC                                          Principal
   05/1981              09/1990                    Bateman Eichler/Kemper Securities                                 Other Reg. Representative
   08/1980              05/1981                    Wagenseller & Durst                                               Broker
   05/1974              08/1980                     Blyth Eastman Dilllon                                            Broker
   05/1971              05/1974                    Merrill Lynch                                                     Broker
   04/1967              05/1971                    U.S. Navy                                                         Officer
   06/1966              12/1966                    Peace Corps                                                        Officer


                                                                  EDUCATION
   Start Date            End Date            School                                                                  Degree
   01/1963               01/1967             Eastern Illinois University                                             BA - History


                                                                    TRAINING
   Completed            Description                   Details                    Firm/School                  Hours       Location
   01/2009             Expungement - 2008                                        FINRA                              1     online
                       Refresher
   03/2007             Revised Code of                                           NASD                                2    online
                       Arbitration
   08/2004             Expungement online                                        NASD                              1.5    online
                       mini-course
   11/1999             New Panel Member                                          NASD                              11     Los Angeles, CA
                       Training [NASD]

                                              DISCLOSURE/CONFLICT INFORMATION
   1129.                                    Firm Name                                                    Details
    Staff ID: K26398                                   Page 99 of 101                   Publicly Available Awards Section, Current as of     11/18/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 136 of 167


©2016 FINRA. All rights reserved.                       FINRA Dispute Resolution                                             Arbitrator ID:     A17287
   Has made a disclosure about            Crowell Weedon & Co.                                           Crowell Weedon & Co. is affiliated with
                                                                                                         D.A. Davidson
   Has made a disclosure about            Everen Securities                                               nka interfirst Capital
   Had an account with                    Kemper Securities, Inc.
   Investor                               Prudential                                                      Subject of customer initiated
   complaint/arbltratIon/sult                                                                             arbitration. Arbitrator was dismissed,
                                                                                                          and the case settled (1999-2000


                                                 PUBLICLY AVAILABLE AWARDS
                                                Publicly Available Awards Section, Current as of 11/18/2016

   Case ID         Case Name                                                                                                             Close Date
   14-02982        Morgan Stanley and Morgan Stanley Smith Barney FA Notes Holdings LLC vs. Audra Lynn                                   09/27/2016
                   Lalley
   14-02770        Frank EpInger vs. Morgan Stanley Smith Barney, LLC                                                                    04/20/2016
   10-04257        Wells Fargo Advisors, LLC (facia) Wachovia Securities, LL) vs. Phillip Duamarell                                      06/10/2014
   10-01598        Brookstreet Securities Corp., Brookstreet Family Trust, and Stanley C. Brooks vs. National                           12/26/2013
                   Financial Services, LLC
   10-04475        Lani C. McKinley, Trustee of the Lanl McKinley Trust Mid 8128/2007, et al. vs. Stifel, Nicotaus &                     03/02/2012
                   Company, Inc., et al.
   09-06674        Drew Freides vs. Goldman Sachs & Co.                                                                                  11/02/2011
   09-02724        Shelby Joy Rothman vs. Woodbury Financial Services, Inc. and Opinder Kaur Marwah                                      04/20/2011
   09-03872        Magaly B. Thrasher, et al vs. Morgan Stanley Smith Barney, LLC, et al.                                                02/15/2011
   09-00609        Moshe Shram, and Hanna Shram vs. Israel Discount Bank of New York a/k/a IDB Capital Corp.                             11/29/2010
   07-00469        Robert Scott Rose vs. Sanah Chung and John Breckenridge Barnes                                                        03/15/2010
   09-01007        Wachovia Securities, LLC v. James P. Hudgins                                                                          09/25/2009
   08-01312        Banc of America Investment Services, Inc. vs. Jeremiah L. Smith                                                       01/23/2009
   08-01772        Banc of America Investment Services, Inc. vs. Richard C. Gomez                                                        01/22/2009
   07-00107        Edward Satlin and Micah G. Scheinberg v. Goldman Sachs and Company                                                    05/02/2008
   06-04161        May Jean Stover v. Raymond James Financial Services, Inc., et al.                                                     11/15/2007
   01-03420        Money Concepts International, Inc. and Money Concepts Capital Corp. vs. ProEquitles, Inc. and                         10/2512007
                   Mamdoh Azlz Abas
   03-02219        Peyton Frazier Smythe v. Morgan Stanley DW Inc.                                                                       06/27/2007
   05-01685        Tanya Martino Trust UAD 4/18/97 vs. A. G. Edwards & Sons, Inc., Robert W. Burns, and John J.                          11/10/2006
                   Humphrey
   05-02677        Lewis E. Worms, et al v. Salomon Grey Financial Corporation, Chazon Stein, and Christopher J.                         08/30/2006
                   Barge
   04-00631        Jerry Weiner and Ann Weiner, et al vs. Wachovia Securities, Elliott Tad Friedman and Kevin                            03/14/2005
                   Foster Friedman
   03-01315        J. Richard Wittwer and Hazel Wittwer vs. RBC Dain Rauscher fka Sutro & Co.                                            08/20/2004
   01-05818        Thierry Jean Coulon v. Wells Fargo Securities, Jay L. Rogers and Mark T. Duvall                                       04/17/2003
   01-01463        First Union Securities, Inc. vs. William Bow                                                                          04/15/2002
   99-05185        Dean Witter Reynolds, Inc. vs. Rebecca A. Hooker                                                                      01/29/2001



                            CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms   and Associated Persons                                                           Date Assigned             aoL3

    Staff ID: K26398                                 Page 100 of 101                     Publicly Available Awards Section, Current es of     11/16/2016
  Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 137 of 167


02016 FINRA. All rights reserved.                     FINRA Dispute Resolution                                       Arbitrator ID:     A17287

                                                      There are no currently assigned cases.


                         CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
   Case ID        Securities Firms and Associated Persons                                                      Date Assigned           Role

                                                      There are no currently assigned cases.

                                        ARBITRATOR BACKGROUND INFORMATION


    Currently, I am employed with D.A. Davidson as Branch Manager. I began my brokerage career with Merrill Lynch in May 1971,
    following service In the Peace Corps, and U.S. Navy as an officer. I worked as producing broker with various firms from 1971
    until 1983, when I began as a branch manager with Bateman Echler - leaving to Join Prudential Securities as a branch manager,
    September of 1994. I was born In Illinois and graduated from Eastern Illinois University in 1967.

     On July 23, 2008, the arbitrator responded to a FINRA survey about auction rate securities. In the response, the arbitrator
     disclosed that at some time between January 1, 2005 and the date of the response to the survey, the arbitrator was employed
     by or associated with a brokerage firm that sold auction rate securities, and either sold auction rate securities or supervised
     someone who sold auction rate securities.




     Staff ID: K26308                               Page 101 of 101               Publicly Available Awards Section, Current as of    11/18/2016
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 138 of 167




                          Exhibit E
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 139 of 167




                    Financial Industry Regulatory Autho►ity




     TO:                    Joseph E. Floren, Esq,
                            Brian Levin, Esq.

     CC:                    Gary Haight
                            A. Klein
                            Laurent Vonderweidt

     From:                  Michele D. Collins
                            Case Administrator

     Subject:               FINRA Office of Dispute Resolution Arbitration Number 16-02805
                            Oscar Roberto Celasco, GSSC SP, GSSC Holdings LTD, et al. vs. Merrill Lynch
                            Pierce Fenner & Smith Inc.

     Date:                 December 28, 2016


     FINRA has appointed the panel and scheduled the Initial Prehearing Conference (IPHC)in the
     above matter for:

                           February 6, 2017 at 03:00 PM Pacific Time Zone

     Enclosed is a copy of the Case Information Sheet which lists the names of the arbitrators and
     details about the IPHC. More information about the arbitrators and the IPHC is also outlined
     below.

                                                                  Arbitrators

     FINRA has made every effort to appoint the highest ranked arbitrators based on the parties'
     combined lists. If the number of arbitrators available to serve from the combined lists is not
     sufficient to fill the initial panel, however, FINRA will appoint arbitrators to complete the panel
     from names generated randomly by the Neutral List Selection System (NLSS). NLSS is a
     computer system that operates our arbitrator list selection process. We have enclosed
     Disclosure Reports for any arbitrators appointed randomly by NLSS.

     The Disclosure Report provides important background information on the arbitrator, including a
     list of the arbitrator's prior FINRA awards and a list of the arbitrators current cases. For more
     information on the arbitration awards, please visit FINRA's Arbitration Awards Online database
     at www.finra.org, then click "Arbitration and Mediation," and then click "Arbitration Awards
     Online." Users can search for awards using multiple criteria, such as the case number,
     keywords within awards, arbitrator names, date ranges set by the user, and any combination of
     these features. In addition, users can access the awards of all arbitration programs absorbed
     over the years by FINRA (which include the American Stock Exchange, International Stock



     Investor protection, Market Integ►ity,          Office of Dispute Resolution   300 South Grand Avenue   t 213 613 2680
                                                     West Regional Office           Suite 1700               f 303 527 4766
                                                                                    Los Angeles, CA          www.finra.org
                                                                                    90071-3135
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 140 of 167




    Exchange, Philadelphia Stock Exchange, Municipal Securities Rulemaking Board, and New
    York Stock Exchange). These awards, however, do not appear on the Disclosure Reports at
    the present time.

                                   Arbitrators' Oaths and Disclosures

    FINRA requires arbitrators appointed to cases to sign an Oath affirming their commitment to
    comply with the ABA/AAA Code of Ethics for Arbitrators in Commercial Disputes that requires,
    among other things, that arbitrators act in a neutral, independent, and impartial manner, and
    that they render a just award.

    FINRA also requires arbitrators to make a reasonable effort to learn of and disclose any
    circumstances which might preclude the arbitrator from rendering an objective and impartial
    determination in the proceeding. Accordingly, we provide arbitrators with a disclosure checklist
    to assist them in determining whether to participate in a hearing. The checklist requires
    arbitrators to consider all possible disclosures and to provide a complete explanation of any
    possible conflict to the parties. We will inform the parties of any information disclosed on the
    Arbitrator Disclosure Checklist.

    To assist FINRA with this disclosure process, we also ask all parties and counsel to voluntarily
    exchange, in writing, known information concerning any potential conflicts between the
    arbitrators and any party, counsel, or witness in this matter.

                                        Challenges to Arbitrators

    In addition to allowing parties to strike proposed arbitrators on the ranking lists prior to
    appointment, FINRA rules also provide parties with the right to challenge arbitrators for cause.
    Before the commencement of the hearing, FINRA rules provide that FINRA will grant a party's
    request to remove an arbitrator if it is reasonable to infer that the arbitrator is biased, lacks
    impartiality, or has a direct or indirect interest in the outcome of the arbitration. The interest or
    bias must be definite and capable of reasonable demonstration, rather than remote or
    speculative. Challenges for cause based solely on an arbitrator's reclassification under Rules
    12100(p) and (u) and 13100(p) and (u) will not be granted. FINRA rules also provide that
    FINRA will resolve close questions regarding challenges to an arbitrator by a customer in favor
    of the customer. After the commencement of the hearing, FINRA will remove an arbitrator only if
    the arbitrator fails to disclose required information not previously known by the parties.

    Parties are advised that they may not inform the panel of an opposing party's causal challenge.
    FINRA staff decides causal challenges under Rules 12407(a) and 13410(a) and the Director of
    Dispute Resolution decides requests to remove an arbitrator after the hearings have started
    under Rules 12407(b) and 13410(b).

                                      Initial Prehearing Conference

    At the IPHC, the panel will schedule evidentiary hearing dates; set discovery, briefing, and
    motions deadlines; and address other preliminary matters. Therefore, you should be prepared
    to discuss the amount of time you will need to present your case, as well as your availability and
    the availability of your witnesses. Please have your calendar available at the conference.

    Please note that our conference coordinator will call you at the telephone number listed on the
    enclosed Case Information Sheet. If you will not be at this telephone number on the date and
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 141 of 167




     time of the pre-hearing conference, you may join the conference by dialing 1-888-790-8726. The
     conference coordinator will ask for a password and the name of the conference leader. The
     password is the arbitration case number, including the leading zeroes, and the conference leader
     is the Chairperson or assigned FINRA Case Administrator.

     If you would like to reschedule the conference, you must submit within 14 days of the date of
     this letter, in writing, four mutually agreed upon alternative dates and times.

     In some cases, parties may wish to opt out of the IPHC. FINRA's rules permit parties to forgo
     the 1PHC if they jointly provide the staff with the following information:

        •   a statement that the parties accept the panel;
        •   a statement concerning whether any other prehearing conferences will be held and if
            so, for each prehearing conference, a minimum of four mutually agreeable dates and
            times, and whether the chairperson or the full panel will preside;
        •   a minimum of four sets of mutually agreeable regular hearing dates;
        •   a discovery schedule;
        •   a list of all anticipated motions, with filing and response due dates; and
        •   a determination of whether briefs will be submitted and if so, the due dates for briefs
            and any reply briefs.

     FINRA must receive at least five days notice to cancel the IPHC.

                                          Hearing Session Fees

     Hearing session fees will be assessed for the 1PHC, as well as for each prehearing conference
     and hearing session that takes place. A hearing session is any meeting with the arbitrator(s)
     that lasts four hours or less. The arbitrators will decide how the hearing session fees will be
     assessed at the conclusion of the case.

                                                Mediation

     FINRA has a successful mediation program. Mediation is an informal, voluntary, and non-
     binding approach in which an independent and trained neutral—a mediator—facilitates
     negotiations between disputing parties, helping them to find their own mutually acceptable
     resolution. The resulting settlements often save the parties substantial time and expense. Also,
     mediations can be initiated at any stage of the arbitration process. Please contact our office for
     more information on the FINRA mediation process.

     If you have any questions, please do not hesitate to contact me at 213-229-2345 or by email at
     Michele.Collins©finra.org.



     MIC:gec:LCO8C
     idr: 10/27/2016

     RECIPIENTS:
     Joseph E. Floren, Esq., Morgan Lewis & Bockius, LLP, One Market, Spear Street Tower, San
           Francisco, CA 94105
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 142 of 167




    On Behalf Of: Merrill Lynch Pierce Fenner & Smith Inc.

    Brian Levin, Esq., Dimond Kaplan & Rothstein, P.A., 2665 South Bayshore Drive, PH-2B,
           Miami, FL 33133
    On Behalf Of: Centrica lnvt Capital Inc.; G.S.S. Capital Group Limited; GSSC Holdings LTD;
           GSSC SP; Mesoamerica Acre Farms, Inc.; Westwood Holding Inc.; Oscar Roberto
           Celasco

    CC:
    Gary Haight
    A. Klein
    Laurent Vonderweidt
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 143 of 167

                                               CONFIDENTIAL
                          CERTIFICATE.OF ARBITRATOR'S EXHIBITNo.
        The dociiments on this.list comprise 4rbitratOr's Exhibit No. I. ifa document is not identified, it was not
        received if this list is not accurate, please contact FINRA Dispute Resolution immediately: 'Arbitrators
        must read all document:5. in Arbitrator's Exhibit No. / pricy. to a hearing.

        The list of documents may include certain FINRA Dispute Resolution notices to the pgriies.


       Case Number:16-02805                                   Staff Assigned: Michele Collins

       Case Name: Oscar Roberto Celasco, GSSC SP, GSSC Holdings LTD, et al. vs. Merrill
                  Lynch Pierce Fenner & Smith Inc. - DR Portal Case

       Name of Claimants:                                   ()Scar Robert Celasco, GSSC SP, GSSC
                                                            Holdings, Ltd. Mesoamerica Acre Farms,
                                                            Inc., Centrica Invt Capital, Inc., G.S.S.
                   -,..                                     Capital Group Limited, and Westwood
                                                            Holdings, Inc.
        Submission Agreement                                Yes 09122116

       Statement of Claim                                   Yes

       Amended Statement of Claim

       Extension to File Statement of Answer                [ ] Due Date
                                                            [ ] See enclosed letter dated
       Motion to

        Responses to Motion

       Reply to Motion

       Other — Approved Out of State                        Yes
       Counsel Certificate and FINRA cover
       letter for Brian Levin




       Date Initially Sent to Parties
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 144 of 167

                                        CONFIDENTIAL
       Name of Respondent;                    Merrill Lynch Pierce Fenner & Smith, Inc.

       Submission Agreement                   Yes 12/19/16

       Statement of Answer                    Yes

       Extension to File Statement of         [ x ] Due Date 12/15116
       Answer                                 [ x ] See enclosed letter dated 11/09116
       Request for Clarification

       Counterclaim

       Cross Claim

       Third-Party Claim vs.

       Amended Statement of Answer

       Response to Amended Statement of
       Claim
       Response to Cross Claim

       Response to Third-Party Claim

       Motion to

       Response to Motion

       Reply to Motion

       Other —


       FINRA Dispute Resolution Notice              es
       Deficiency Notice:



       Note: An answering party who fails to file a Uniform Submission Agreement pursuant to
       the Code may be subject to sanctions pursuant to Rule 12212 of the Customer Code or
       Rule 13212 of the Industry Code.
       Other




       Date Initially Sent to Parties
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 145 of 167
02016 FINRA. All rights reserved.                         FINRA Office of Dispute Resolution                                  Arbitrator ID:    A15219



                                              Arbitrator Disclosure Report
                                    Report reflects information provided by the arbitrator through 12/23/2016


                                                                ARBITRATOR
Name:                     Mr. A. Joel Klein, J.D.                          Skills In Controversy:
Arbitrator ID:            A15219                                            There are no Skills in Controversy information.
CRD #:
City/State/Country: Rancho Mirage I CA / United States
Classification:     Public                                                  Skills In Securities:
FINRA Mediator:                                                             There are no Skills in Security information.
Chair Status:        Qualified
DR Portal Registered: Yes


                                                                EMPLOYMENT
Start Date           gild Date                      Firm                                                               Position
01/1984              01/1991                        National Psych Centers, Inc.                                       Chairman of Board/CEO
0111981              Present                        Sunrise Consulting Services, Inc.                                  President/Director
0111980              01/1981                        Unemployed                                                         N/A
01/1972              01/1980                        Comprehensive Care Corp.                                           Director/Executive VP
0111969              01/1972                        SDS Management Services                                            Partner
01/1961              01/1969                        Illinois Bell Telephone                                            Various Positions


                                                                  EDUCATION
Start Date            End Date             School                                                                      113imeAl,
01/1963                01/1967             Loyola University                                                           Jo
10/1962                03/1963             University of Chicago                                                       N/A
01/1958                01/1962             Illinois Institute of Technology                                            BSIE


                                                                    TRAINING
Completed            Description                      Details                     Firm/School                   Hours        Location

05/2009              Mediation Training               Employment Law              Southern CA.                        6      Marina Del Rey, CA
                                                                                  Mediation Association
01/2009              Expungement - 2008                                           FINRA                               1      online
                     Refresher
11/2008              Mediation Training               Advanced Mediation          Southern CA.                        6
                                                                                  Mediation Association
08/2008              New Chairperson                                              FINRA                               9      online
                     Training [FINRA]
06/2008              Revised Code of                                              FINRA                               2      online
                     Arbitration
05/2008              Mediation Training               Employment Law         Southern CA.                             6      Marina Del Rey, CA
                                                                             Mediation Association
11/2007              Mediation Training               The Art and Science of Southern CA.                             6
                                                      Mediation              Mediation Association
   Page 1of 4                                                                                  Publicly Available Awards Section, Current as of 12/28/2016
      Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 146 of 167
©2016 FINRA. All rights reserved.                      FINRA Office of Dispute Resolution                                  Arbitrator ID:    A15219

05/2007              Mediation Training           Masterful Employment Southern CA.                                6
                                                  Law Mediation        Mediation Association
06/2005              Expungement online                                NASD                                      1,5    online
                     mini-course
08/1997              New Panel Member                                          NASD                              11     Los Angeles, CA
                     Training [NASD]
10/1994              Mediation Training           Advanced Mediation           JAMS                              16
10/1994              Mediation Training           Civil Commercial             DRS                               14
07/1994              Mediation Training           Family/Divorce               DRS                               40
                                                  Mediation
06/1994              Mediation Training           Advanced Mediation           DRS                               16
02/1994              Mediation Training           Solutions Mediation          •
                                                                                                                 25
                                                  Training

                                           DISCLOSURE/CONFLICT INFORMATION
Dp_e                                      Firm Name                                                    Details
Related Conflict With                 Bear Stearns Asset Management Inc.                               Conflict due to a merger/acquisition
Related Conflict With                 Chase Investment Services Corp.                                  Conflict due to a merger/acquisition
Has an account with                   J.P. Morgan Chase
Has an account with                   UBS Financial Services Inc.                                      PaineWebber, Inc.
Related Conflict With                 UBS Financial Services Incorporated Of Puerto                    Conflict due to a merger/acquisition
                                      Rico
Related Conflict With                 UBS Global Asset Management (Us) Inc,                            Conflict due to a merger/acquisition
Related Conflict With                 UBS Securities LLC                                                Conflict due to a merger/acquisition
Related Conflict With                 Ubs Fund Services (Usa) LIc                                       Conflict due to a merger/acquisition
Has an account with                   Wells Fargo                                                       Online
Mediator for                          CA Dept. of Fair Employment and Housing
Mediator for                          California Appellate Court, Second District
Family member had relationship        Citibank                                                          mother-in-law had on-line account
with
Family member had relationship        Citigroup Global Markets, Inc.                                    nephew was employed
with
Mediator for                          Dispute Resolution Services
Mediator for                          EEOC
Disclosed Online Activities               Firm Website                                                  http://www.losikleinmediation.com/
Was a Member of Bar                   Illinois                                                          (Inactive)
Association
Mediator for                              Judicate West
Mediator for                              LA County Probate Court
Had an account with                       M.S. Farrell & Company, Inc.
Had an account with                  . Morgan Stanley & Co., Incorporated
Family member had relationship            Morgan Stanley & Co., Incorporated                            Son was employed (resigned 2004)
with
Family member had relationship        Piper Jaffray & Co.                                               Son held Lic stock trades
with
Mediator for                              Superior Court of California

  Page    2 of 4                                                                            Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 147 of 167
©2016 FINRA All rights reserved.                          FINRA Office of Dispute Resolution                                     Arbitrator ID:   A15219

Family member had relationship             US Bank-Denver                                                  Son was employed as Fin'l Adv.
with                                                                                                       (resigned 9/2004)
Mediator for                               United States Postal Service
Family Member has relationship             Wachovia Securities, LLC                                        Nephew is employed
with
Has made a disclosure about                                                                                Currently has tenants in common
                                                                                                           interests in 2 apartment building
                                                                                                           complexes in Idaho (see bkgd)
Was Licensed to Practice Law in                                                                            Illinois (inactive)


                                                  PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 12/28/2016

Case ID            Case Na me                                                                                                              Close Date
15-00622           Michael Phillip vs. Merrill Lynch International Finance, Inc. and Merrill Lynch, Pierce, Fenner &                       12/02/2016
                   Smith Inc,
13-03659           Richard Klotz and Barbara Klotz vs. Morgan Stanley, Gary Jeff Roney, Jack Lee Hartfelder, et                            03/08/2016
                   al.
14-00028           Morgan Stanley Smith Barney LLC and Morgan Stanley Smith Barney FA Notes Holdings LLC                                   10/09/2015
                   vs. Steve Sung
12-02287           Morgan Stanley Smith Barney, LLC and MSSB FA Notes Holdings, LLC vs. Alan S. Mann                                       12/03/2014
13-02727           Charles Schwab & Co., Inc. vs. Brad A. Beggarly                                                                         05/19/2014
12-01400           Steven A. Jay vs. Merrill Lynch, Pierce, Fenner & Smith, Inc.                                                           12/28/2012
12-00936           Fariba Madison vs. Rita P. Kennann                                                                                      11/29/2012
10-03222           Anthony and Debra Hanna, et al. vs. CapWest Securities, Inc., Robert Tweed, Michelle Langer,                            10/13/2011
                   Dale Hall, Ronald Ellis, et al
09-04660           John and Roneaie (Sue) Ports vs. Scott T. Brandt, Westbridge Financial and Insurance Services,                          05/24/2011
                   Inc., et al.
09-02486           Robert F. Brink vs. BFT Financial Group, LLC and Jessica Cutrera                                                        10/11/2010
08-03633           Dio Javier vs. TD Ameritrade, Inc.                                                                                      05/05/2009
05-06281           Charles Salfity v. SunAmerica Securities, Inc. n/k/a AIG Financial Advisors, Inc., The                                  09/26/2008
                   Householder Group, LLLC, et al
05-00872           George Sardeson, Florence and Randy Taylor, Joe Conroy and Minverva Birchard v. Morgan                                  04/21/2006
                   Stanley DW Inc.
05-00602           James David Cooke vs. Prudential Equity Group, LLC and David Semersky                                                   03/29/2006
04-00228           Denise M. Addicks Successor TTEE of The 1999 Demaret Family Trust vs. CITI Investment                                   06/20/2005
                   Services and Carlos G. Macias
03-03183           Melrose Opticians, Inc. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., and Kathleen Gamez                              06/06/2005
03-07252           George Zahedi vs. Wachovia Securities, LLC                                                                              08/20/2004
01-05629           Sally Cassell et al v. First Union Securities and Wedbush, Morgan Securities                                            07/03/2003
00-05094           Fui-Lai Lai, Hsieh-Chiao Lai, Kent M. Lai, and Jim M. Lai v. Merrill Lynch, Pierce, Fenner &                            08/19/2002
                   Smith, Inc., et al.
00-03572           John Farahi v. Greater Community Financial, L.L.C., Jeffrey Boss, Bruce Marshall Chodash, et                            01/31/2002
                   al.
01-00881           Jesse R. Bueno and Jesse R. Bueno IRA v. Charles Schwab & Co, Inc. and Will Martin                                      01/25/2002
98-03798           Jay T. Pierce, Raymond and Jennifer Fisk vs. Waldron & Co., Inc., Cery B. Perla, et al                                  12/22/2000
99-01383       Eric M. Adickes v. Cruttenden Roth                                                                                          06/15/2000
98-01513       Ronald Chew vs. Charles Schwab                                                                                              10/21/1999


  Page    3 of 4                                                                               Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 148 of 167
©2016 FINRA. All rights reserved.                        FINRA Office of Dispute Resolution                                  Arbitrator ID:    A15219




                         CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
Cam112        Securities Firms and Associated Persons                                                                 Date Assigned           Role
16-02805      Merrill Lynch Pierce Penner & Smith Inc.                                                                12/28/2016              Chair
16-01685      Raymond, James & Associates, Inc.                                                                       09/06/2016              Panelist



                     CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
Case ID       Securities Firms and Associated Persons                                                                 Date Assigned           Role

                                                         There are no currently assigned cases.

                                       ARBITRATOR BACKGROUND INFORMATION


 I am an attorney with extensive arbitration and mediation training and experience. During the past 15 years, I have devoted my
 practice exclusively to alternative dispute resolution.

 My experience includes over 25 years as a corporate executive and attorney. I have served as a corporate director for a publicly
 traded corporation, and for several privately held and non-profit-corporations. I have raised capital through venture capital
 markets and by public and private placement offerings.

 I have been an active investor in securities for over 35 years and have traded in stocks, bands, mutual funds and put/call
 options. I am invested in mutual funds that trade in a wide variety of stocks, which I do not track and which may include the
 same stocks that are the subject of a particular complaint.

 I also have extensive ADR experience in resolving employment disputes.

 It is my belief that not coming from a litigation background has enabled me to evaluate cases from a neutral's point of view
 without claimant or respondent bias.



 ADDITIONAL DISCLOSURE INFORMATION

 I currently have TIC (tenants in common) interests in 2 apartment building complexes in Idaho. Two family groups are involved
 and no outside sales entity set up or sold the interests to the holders.




  Page   4of 4                                                                                Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 149 of 167
02016 FINRA. All rights reserved.                        FINRA Office of Dispute Resolution                                   Arbitrator ID:   A12921



                                              Arbitrator Disclosure Report
                                    Report reflects information provided by the arbitrator through 12/23/2016


                                                               ARBITRATOR
Name:                     Dr. Gary Timothy Haight                         Skills in Controversy:
Arbitrator ID:            A12921                                          There are no Skills in Controversy information.
CRD #:
City/State/Country:       Monarch Beach / CA / United States
Classification:           Public                                           Skills in Securities:
FINRA Mediator:                                                           There are no Skills in Security information.
Chair Status:             Qualified
DR Portal Registered: Yes



                                                               EMPLOYMENT
Start Date           End Date                     Firm                                                                Position
08/2011              Present                      Chapman University                                                  Presidential Fellow
0112011              Present                      Self Employed                                                       Independent Consultant
12/2006              01/2011                      Menlo College                                                       President
08/1998              12/2006                      Cal State, LA                                                       Dean, Business &
                                                                                                                      Economics
08/1989              08/1998                      Towson State                                                        Professor
01/1986              0811989                      University of Baltimore                                             Professor
0911976              12/1985                      Loyola College                                                      Associate Professor
09/1972              08/1976                      Towson State                                                        Assistant Professor
                                                                                                                      Business
08/1971              04/1972                     University of Dayton                                                 Graduate Assistant


                                                                 EDUCATION
Start Date            End Date             School                                                                     Degree
01/1974               01/1980              George Washington University                                               DBA
01/1971               01/1972              University of Dayton                                                       MBA
01/1966               01/1970              University of Dayton                                                       BS


                                                                  TRAINING
Completed            Description                    Details                     Firm/School                    Hours       Location
05/2013              New Chairperson                                            FINRA                                9     online
                     Training [FINRA]
01/2009              Expungement - 2008                                         FINRA                                1
                     Refresher
10/2008              Revised Code of                                            FINRA                                2     online
                     Arbitration
10/2004              Expungement online                                         NASD                               1.5     °nine
                     mini-course

  Page    1 of 4                                                                              Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 150 of 167
02016 FINRA. All rights reserved.                         FINRA Office of Dispute Resolution                                  Arbitrator ID:    A12921
12/1995                Employment Law                 Labor & Employment                                             5.5    Baltimore, MD
                       Training                       Law
12/1994                Intro Securities Arbitrator    Introductory Arbitrator                                         4     Baltimore, MD
                       Training                       Training

                                             DISCLOSURE/CONFLICT INFORMATION
ape                                        Firm Name                                                       Details
Has an account with                       Ameritrade, Inc nka J.P. Securities Inc                          IRA and personal account
Related Conflict With                     Deutsche Bank Securities Inc.                                    Conflict due to a merger/acquisition
Related Conflict With                     Morgan Keegan & Company, Inc.                                    Conflict due to a merger/acquisition
Has an account with                       Raymond James & Associates                                       IRA
Related Conflict With                     Raymond James Financial Services, Inc.                           Conflict due to a merger/acquisition
Is a member of                            California Utilities Commission                                  South CA Edison's Nuclear Power
                                                                                                           Decom Invest Corn
Was a member of                           Commonwealth Business Bank                                       Director
Has published                             John Wiley and Sons, Inc                                         The Real Estate Investment
                                                                                                           Handbook, Hoboken, New Jersey),
                                                                                                           January 2005. (with Daniel D. Singer)
Has published                             John Wiley and Sons, Inc.                                        How to Select Investment Managers &
                                                                                                           Evaluate Performance (November
                                                                                                           2007)
Has published                             Probus Publishing Company                                        REITs: New Opportunities In Real
                                                                                                           Estate Investment Trust
                                                                                                           Securities(Chicago, Illinois) 1987.
Has published                             Probus Publishing Company                                        The Real Estate Investment
                                                                                                           Advisor(Chicago, Illinois) 1988. with
                                                                                                           Daniel D. Singer Paperback edition
Had an account with                       Wheat First Securities, Inc.
Has published                                                                                              Published numerous books and papers
Has published                                                                                              The Analysis of Portfolio Management
                                                                                                           Performance


                                                     PUBLICLY AVAILABLE AWARDS
                                                 Publicly Available Awards Section, Current as of 12/28/2016

Case ID           Case Name                                                                                                             Close Date
15-03227          Cooper Trust DTD 10/05/2000; Letitia McKee Cooper vs. John L. Parmigiani                                              11/23/2016
15-01700          Denis Doyle & Gloria Doyle, Joint Tennants, et al. vs. Morgan Stanley, Peter J. Doyle, and                            06/0112016
                  Wendy B. Feldman
13-02889          UBS Financial Services Inc. and Mark Fasano vs. Richard Doretti                                                       05/01/2014
12-00772          Aimal Knypstra, et al. vs. John Charles Koudsi, Ameriprise Financial Services, Inc., et al.                           03/04/2014
11-00469          Deutsche Bank Securities Inc. vs. Trevor B. Rahn                                                                      07/22/2013
09-04336          Geraldine L. Bell v. James Rudwall and Merrill Lynch                                                                  10/12/2010
06-00717       1997 Robert H. Lorsch Family Trust vs. Salomon Smith Barney n/k/a Citigroup Global Markets,                              04/20/2006
               Inc., et al
03-05880       Patricia Morrow & Patricia Morrow as Trustee for The Morrow Family Trust vs, Morgan Stanley,                             01/12/2006
               Robert Pondt & Gary A. Hamm
03-02873       Scott Behm and Kristen S. Walter, et al vs. Bradley W. Poock Michael Yauch and Morgan                                    01/11/2005
               Stanley Dean Witter, Inc.

  Page    2of 4                                                                                Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 151 of 167
©2016 FINRA, All rights reserved.                        FINRA Office of Dispute Resolution                                  Arbitrator ID:    A12921
02-03586       The Terri E. Lee Living Trust DTD 7/09/96 vs. Merrill Lynch, Pierce, Fenner & Smith, Inc.,                              12/21/2004
               Michael Johns & Ceasar Cepeda
02-07203       The Olsen Family Trust dtd 1/5/96 vs. Morgan Stanley Dean Witter and Richard French                                     06/17/2004
01-01813       Bell and Shirley Bell, JTWROS v. Merrill Lynch, Patricia Gail Williams and Michael Delano Cheek                         03/03/2003
01-02700       Duane Wilke and Marie Wilke v. Aragon Financial Services, Inc. and David Bax                                            12/09/2002
01-01313       Martin A. Klein, III vs. Prudential Securities, Inc.                                                                    06/11/2002
00-04339          Jiun Chi Minn v, Charles Schwab & Co., Inc. v. Ted Chu                                                               11/06/2001
00-02631       Michael J. O'Connor vs. Merrill Lynch, Pierce, Fenner and Smith, Inc., Daniel Pantucci and C.E.                         10/10/2001
               Unterberg, Towbin
00-02225       Morgan Stanley Dean tatter v. Farhad Ahoubim and Igal Ouri                                                              03/14/2001
98-03516       James H. Britt, as Director of The Coronadian, LLC, Nevada Limited Company vs. David                                    09/08/2000
               Bennett, Victoria Smith, et al
99-04051       Penson Financial Services, Inc. v. Toyama Enterprises, Inc.                                                             07/20/2000
99-02371          Daryoush Javaheri v. Morgan Stanley Dean Witter and Artemis Riazi                                                    05/16/2000
98-02880       Conde Family Trust vs. Al Whalen                                                                                        07/29/1999



                          CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
Case ID       Securities Firms and Associated Persons                                                                 Date Assigned           Role

16-02805      Merrill Lynch Pierce Fenner & Smith Inc.                                                                12/28/2016              Panelist
16-02023      Centaurus Financial, Inc.                                                                               09/29/2016              Panelist
16-01183      Morgan Stanley                                                                                          08/17/2016              Panelist
15-02201      Lek Securities Corporation                                                                              12/14/2015              Panelist




                       CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
Case ID       Securities Firms and Associated Persons                                                                 Date Assigned           Role
                                                         There are no currently assigned cases.

                                          ARBITRATOR BACKGROUND INFORMATION


 Currently I am self-employed as an Independent Consultant From December 2006 to January 2011, I was President at Menlo
 College.

 During the past 37 years, I have worked, as a finance professor, a business school dean, and most recently I assumed the
 position as president of a small, private 4-year college. Throughout my academic career, I have sought to keep current by
 engaging in various business and scholarship activities.

 Prior to 1998, I periodically served on corporate and nonprofit investment committees, as well as providing consulting activities
 to a variety of corporate clients. I have published more than 80 articles on business, investment, and tax related topics. In
 addition, I have written several books including, How To Select Investment Managers & Evaluate Performance (Wiley 2007).
  I have served as an expert witness in cases involving investment relates issues such as: investment Performance, Investment
 Fiduciary Requirements, and Investment Diversification.

 i currently serve as a public member of the Southern California Edison Nuclear Power Decommissioning Investment
 Committee. I was nominated for this committee assignment by the Board of Directors of Southern California Edison and
 appointed by the California Public Utilities Commission to a five year term.

 Finally, I have more than 25 years service as a Board of Director for various community banks. After 9 years of service, I
  Page    3of 4                                                                               Publicly Available Awards Section, Current as of 12/28/2016
      Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 152 of 167
©2016 FINRA. All rights reserved.              FINRA Office of Dispute Resolution                                  Arbitrator ID:    A12921
 stepped down as a director of Commonwealth Business Bank effective September 30, 2013 located in Los Angeles California.




  Page 4of 4                                                                        Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 153 of 167
02016 FINRA. All rights reserved.                        FINRA Office of Dispute Resolution                                  Arbitrator ID:    A15202



                                              Arbitrator Disclosure Report
                                    Report reflects information provided by the arbitrator through 12123/2016


                                                               ARBITRATOR
Name:                     Mr. Laurent C. Vonderweidt                      Skills in Controversy:
Arbitrator ID:            Al 5202                                         Account Related - Breach of Contract, Account Related -
                                                                          Dividends, Account Related - Margin Calls, Account Related -
CRD                       1531937                                         Transfer, Employment - Breach of Contract, Employment -
CitylStatelCountry:       Los Angeles / CA / United States                Libel or Slander on FormU-5, Employment - Partnerships,
                                                                          Employment - Promissory Notes, Employment - Sexual
                                                                          Harassment
Classification:           Non-public                                      Skills in Securities:
FINRA Mediator:                                                           Annuities, Common Stock, Preferred Stock, Repurchase
Chair Status:             Qualified                                       Agreements
DR Portal Registered: Yes


                                                               EMPLOYMENT
Start Date           End Date                     Firm                                                                Position
0112010              Present                      Law Offices of Laurent C. Vonderweidt                               Attorney
0212007              01/2010                      Vonderweidt & Johnson                                               Attorney/Partner
04/1995              02/2007                      Self-employed                                                       Attorney
09/1993              04/1995                      La Follette, Johnson, DeHaas                                        Attorney/Associate
03/1991              09/1993                      Bonne, Bridges, Mueller, et al                                      Attorney/Associate
12/1988              04/1991                      Sun Life of Canada                                                  Insurance Agent
03/1988              08/1988                      IDS Life Insurance Co.
01/1985              03/1988                      Unemployed


                                                                 EDUCATION
Start Date            End Date             School                                                                     Degree

01/1984               01/1985              University of San Diego Law                                                Masters
01/1978               01/1982              University of Paris, Law                                                   Masters/JD


                                                                   TRAINING
Completed            Description                    Details                      Firm/School                   Hours       Location
04/2009              Motion to Dismiss                                           FINRA                               1
                     Training
01/2009              Expungement - 2008                                          FINRA                               1     online
                     Refresher
10/2007              Revised Code of                                             FINRA                               2     online
                     Arbitration
04/2007              Duty to Disclose online                                     NASD                                1     online
                     mini-course
04/2007              Discovery/Abuse online                                      NASD                                1     online
                     course

  Page    1of 3                                                                               Publicly Available Awards Section, Current as of 12/28/2016
      Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 154 of 167
02016 FINRA. All rights reserved,                      FINRA Office of Dispute Resolution                                  Arbitrator ID:    A15202
04/2007              Direct Communication                                       NASD                               1    online
                     Rule
04/2007              Understanding the                                          NASD                               1    online
                     Prehearing Stage
10/2004              Expungement online                                         NASD                              1,5   online
                     mini-course
11/1999              New Chairperson                                            NASD                              11    Los Angeles, CA
                     Training [NASD]
10/1996              Intro Securities Arbitrator                                NASD                               6    Los Angeles, CA
                     Training
10/1994              Mediation Training                                         L.A. Trial Lawyers                 4    Los Angeles, CA


                                           DISCLOSURE/CONFLICT INFORMATION
Type                                     Firm Name                                                      Details
Has an account with                     Citigroup Global Markets, Inc.                                  Opened an Aoct. w/Salornon Smith
                                                                                                        Barney 11/00
Has an account with                     Jefferson Pilot Securities Corporation                          Chubb Securities, American Funds
                                                                                                        (mutual funds)
Related Conflict With                   Morgan Stanley & Co. Incorporated                               Conflict due to a merger/acquisition
Related Conflict With                   Morgan Stanley DW Inc.                                          Conflict due to a merger/acquisition
Related Conflict With                   Morgan Stanley Smith Barney                                     Conflict due to a merger/acquisition
Disclosed Online Activities             Law Firm website                                                (www.avocatsusa.com)
Disclosed Online Activities             Twitter                                                         @LCVavocat
Has an account with                     Wells Fargo                                                     Mortgage w/spouse
Is a Member of Bar Association                                                                          California (active as of 10/19/07)
Is a Member of Bar Association                                                                          France
Languages other than English                                                                            French
Held Securities License(s)                                                                              Series 6, 7 and 24


                                                   PUBLICLY AVAILABLE AWARDS
                                               Publicly Available Awards Section, Current as of 12/28/2016

Case ID         Case Name                                                                                                             Close Date
12-04241        Sonia Romagosa vs. Ameriprise Financial Services, Inc, and Carlos Antonio Getino                                     06/22/2016
15-00362       Martha L Welborne vs. Stern Fisher Edwards, Inc. and Charles Eustis Bohlen, Jr.                                       05/19/2016
12-02861        Narinder S. Grewal, M.D., et al. vs. NSM Securities, Inc., Sterne, Agee & Leach, Inc., et al.                        11/24/2015
13-02622        HSH Family Trust U/A DTD 8115/2011 vs. Wells Fargo Advisors, LLC                                                     05/27/2015
13-00187        Charles Schwab & Co., inc. vs, Gordon L. Belmont, Individually and as Trustee of the GST                              12/03/2013
                Exempt Marital Trust, et al.
12-01587        Wells Fargo Advisors, LLC f/k/a Wachovia Securities vs, Christopher Alien                                             09/10/2013
13-01074       Gary M. Weller Revocable Trust U/A 6/6/03 vs. Morgan Peabody, Inc. and David Allen Williams                            09/06/2013
09-05899       Paul G. Gomez vs. Merrill Lynch, Pierce, Fenner & Smith Incorporated, Merrill Lynch & Co., Inc.,                       06/03/2013
               Bank of America Corp. et al
12-00964       U.S. Bancorp Investments, Inc. vs. David Maitland Kingsley                                                             10/16/2012
10-04587       Darlene R. Peterson, Karen L. Labuda and Sherry A. Leach-Warth vs. Royal Alliance Associates,                          03/19/2012
               Inc.
10-04520       Margaret A. Wendt vs. UBS Financial Services, Inc.                                                                     02/03/2012

  Page    2 of 3                                                                            Publicly Available Awards Section, Current as of 12/28/2016
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 155 of 167
©2016 FINRA. All rights reserved.                        FINRA Office of Dispute Resolution                                   Arbitrator ID:    A15202

08-03148       Igor Zey vs. AXA Advisors LLC                                                                                            02/10/2010
08-03017       Scott W. Doyle and Patricia S. Doyle it. Tenants v, Charles Schwab & Company, Inc,                                       08/18/2009
08-00454       Jina Jeong vs. Pruco Securities, LLC, Prudential Financial and Jung U. Park                                              07/16/2009
07-02111       Paul Balocchl v. Euro Pacific Capital, Inc.                                                                              02/06/2009
07-02901       Kenneth E. Chyten v. United Capital Markets, Inc. and Dennis John Devaney                                                01/23/2009
06-05141       Wachovia Securities, LLC v. Llsett DiDonato-Young                                                                        06/02/2008
07-00542       Andrew E. Haas v. Bear Stearns & Co., Inc.                                                                               05/28/2008
06-01483       Wells Fargo Investments, LLC vs. Martin J. Flores, Jr. vs. Wells Fargo Bank (Third - Party)                              03/22/2007
06-00113       The Wahler Family Trust, Able LLC, and Westfore LTD vs. Goldman Sachs & Co.                                              02/15/2007
01-05076       Herbert Dodell, a Law Corporation vs. Bear, Stearns & Co., Inc. and Edward Tannenbaum                                    10/11/2002
01-01614       Heidi M. Stallings Rev. Trust, et al. v. Morgan Stanley Dean Witter                                                      05/06/2002



                         CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
Case ID       Securities Firms and Associated Persons                                                                 Date Assigned            Role

16-02805      Merrill Lynch Pierce Fenner & Smith Inc.                                                                12/28/2016               Panelist
16-01270      UBS Financial Services Inc.; Oppenheimer & Co., Inc.; TCFG Wealth Management, LLC;                      08/01/2016               Panelist
              Canon & Associates, Inc.; Charles Acheson Laverty



                     CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
Case ID       Securities Firms and Associated Persons                                                                 Date Assigned            Role

                                                         There are no currently assigned cases.

                                       ARBITRATOR BACKGROUND INFORMATION


I am a attorney with The Law Offices of Laurent C. Vonderweidt. I was a partner and attorney with Vonderweidt & Johnson., a
law firm based in Los Angeles California. I am a graduate of the University of San Diego, School of Law, where I received a
Master's of Law. I am also a graduate of the University of Pantheon, Paris where I received a law degree. I worked In France
for an American law firm based in Paris. In California, I first worked as a registered representative. I held securities licenses 6,
7 and 24,

 In 1990, I returned to the practice of law doing primarily civil litigation. In 1995, I opened my own law firm in Santa Monica,
 California. I now have an office In Los Angeles, California and it is now called Vonderweidt & Johnson. We specialize in
 business immigration, intellectual property and business law.

 I have been retained as consultant and expert In international litigation matters. I am fluent in French and I am licensed to
 practice law both in California and France.


 Discovery Arbitrator Assignments

 Case No: 06-02409
 Customer Case: Yes
 Counsel for claimant: Alec Adams, Esq.
 Brokerage Firm Name: Drefus Service Corporation
 AP Name: None
 Counsel for respondent: Jayme L. Butcher, E., Reed Smith, LLP



  Page    3of 3                                                                               Publicly Available Awards Section, Current as of 12/28/2016
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 156 of 167




                          Exhibit F
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 157 of 167




Finra               Financial Industry Regulatory Authority




     TO:                    Timothy P. Burke, Esq.
                            Matthew L. Jones, Esq.

     CC:                    Gary Haight
                            A. Klein
                            Laurent Vonderweldt

     From:                  Michele D. Collins
                            Senior Case Administrator

     Subject:               FINRA Office of Dispute Resolution Arbitration Number 16-02805
                            Oscar Roberto Celasco, GSSC SP, GSSC Holdings LTD, et al. vs. Merrill Lynch
                            Pierce Fenner & Smith Inc.

     Date:                  October 12, 2017


     Attached is an updated Arbitrator Disclosure Report for Arbitrator A. Joel Klein, J.D..

     Please be advised, arbitrator A. Joel's availability status has been changed from "N/A Ineligible
     After 2015 Rule Change* to "AV"; and his classification has been changed from "public" to
     "non-public" due to the 2017 amendment to the "non-public" arbitrator definition.

     If you have any questions, please do not hesitate to contact me at 213-229-2345 or by email at
     Michele.Collins@finra.org.



     MIC:ap5:LC54R
     idr: 09/11/2017

     RECIPIENTS:
     Timothy P. Burke, Esq., Morgan, Lewis & Bockius, LLP, One Federal Street, Boston, MA 02110
     On Behalf Of: Merrill Lynch Pierce Fenner & Smith Inc.

     Matthew L. Jones, Esq., Jones & Adams, PA., 999 Ponce de Leon Blvd, Suite 925, Coral
           Gables, FL 33134
     On Behalf Of: Centrica Invt Capital Inc.; G.S.S. Capital Group Limited; GSSC Holdings LTD;
           GSSC SP; Mesoamerica Acre Farms, Inc.; Westwood Holding Inc.; Oscar Roberto
           Celasco

     CC:
     Gary Haight



     Investor protection. Market integrity.          Office of Dispute Resolution   300 South Grand Avenue   t 213 613 2680
                                                     West Regional Office           Suite 1700               www.flnra.org
                                                                                    Los Angeles, CA
                                                                                    90071-313S
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 158 of 167




    A. Klein
    Laurent Vonderweidt
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 159 of 167
02017 FINRA. All rights reserved.                        FINRA Office of Dispute Resolution                              Arbitrator ID:   A15219



                                              Arbitrator Disclosure Report
                                Arbitrator last affirmed the accuracy of this Disclosure Report on 09120/2017


                                                               ARB ITRATOR
Name:                     Mr. A. Joel Klein, J.D                                                   Non4PubliO*;
Arbitrator ID:            A15219                                           FINRA Mediator:         Yes
CRD #:                                                                     Chair Status:           Qualified
City/State/Country:       Rancho Mirage / CA / United States               DR Portal Registered: Yes


                                                               EMPLOYMENT
Start Date           End Date                      Firm                                                           Position
01/1984              01/1991                       National Psych Centers, Inc.                                   Chairman of Board/CEO
01/1980              Present                       Sunrise Consulting Services, Inc.                              President/Arbitrator/Mediator
01/1980              01/1981                       Unemployed                                                     N/A
01/1972              0111980                       Comprehensive Care Corp.                                       Director/Executive VP
01/1969              0111972                       SDS Management Services                                        Partner
01/1961              01/1969                       Illinois Bell Telephone                                        Various Positions


                                                                 EDUCATION
Start Date            End Date             School                                                                 Degree,
01/1963               01/1967              Loyola University                                                      JD
10/1962               03/1963              University of Chicago                                                  Enrollment Only
01/1958               0111962              Illinois Institute of Technology                                       BSIE


                                                                   TRAINING
Completed            Description                     Details                     Firm/School              Hours         Location
05/2009              Mediation Training              Employment Law              Southern CA.                     6     Marina Del Rey, CA
                                                                                 Mediation Association
01/2009              Expungement - 2008                                          FINRA                            1     online
                     Refresher
1212008              Mediation Training              Ethical Quandaries          LA Superior Court                3
                                                                                 ADR Committee
11/2008              Mediation Training              Advanced Mediation          Southern CA.                     6
                                                                                 Mediation Association
08/2008              New Chairperson                                             FINRA                            9     online
                     Training [FINRAI
06/2008              Revised Code of                                             FINRA                            2     online
                     Arbitration
05/2008              Mediation Training              Employment Law         Southern CA.                          6     Marina Del Rey, CA
                                                                            Mediation Association
05/2008              Mediation Training              Employment             Southern California                   8
                                                     Issues/Convening       Mediation Association
11/2007              Mediation Training              The Art and Science of Southern CA.                          6
                                                     Mediation              Mediation Association


  Page    lof 8
      Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 160 of 167
02017 FINRA. All rights reserved.                 FINRA Office of Dispute Resolution                      Arbitrator ID:   A15219

05/2007              Mediation Training        Masterful Employment      Southern CA.               6
                                               Law Mediation             Mediation Association
05/2007              Mediation Training        Employment                Southern California        8
                                               Issues/Convening          Mediation Association
05/2006              Mediation Training        Employment                Southern California        8
                                               Issues/Convening          Mediation Association
06/2005              Expungement online                                  NASD                     1.5    online
                     mini-course
02/2005              Mediation Training        Employment                 Southern California       8
                                               Issues/Convening           Mediation Association
10/2004              Mediation Training        Appellate Mediation        California Court of      20
                                               Training                   Appeals
0512004              Mediation Training        Employment                 Southern California       8
                                               Issues/Convening           Mediation Association
06/2003              Mediation Training        Rojas Case                 SCMA Conference           6
05/2003              Mediation Training        Advanced Disability        Loyola Law School        16
                                               Mediation Training         Mediation Disability
                                                                          Center
05/2002              Mediation Training        Employment                 Southern California       8
                                               Issues/Convening           Mediation Association
05/2001              Mediation Training        Employment                 Southern California       8
                                               Issues/Convening           Mediation Association
05/2001              Mediation Training        First Annual               ARC                       4
                                               Conference
                                               (Presenter)
04/2000              Mediation Training        Employment                 Southern California       8
                                               Issues/Convening           Mediation Association
04/2000              Mediation Training        EEO REDRESS II             United States Postal     20
                                               Program                    Service
11/1999              Mediation Training        Advanced Mediators         Bill Lincoln             20
                                               Forum
0911999              Mediation Training        Conducting Workplace       Southern California      3.5
                                                investigations            Mediation Association
04/1999              Mediation Training        Employment                 Southern California       8
                                               Issues/Convening           Mediation Association
                                               (Presenter)
11/1998               Mediation Training       EEO REDRESS                United States Postal     20
                                               Program                    Service
10/1998               Mediation Training        Legal Update on           First Mediation           4
                                               Employment Issues
1211997               Non-Securities Related    California's New          DRS                     2.75
                      Training                  Confidentiality Law
08/1997               New Panel Member                                    NASD                     11    Los Angeles, CA
                      Training [NASD)
12/1996               Mediation Training       Legal Update on            First Mediation           4
                                               Employment Issues
11/1996               Mediation Training       Bankruptcy Mediation       Orange County             3
                                               Symposium                  Bankruptcy Forum
11/1994               Mediation Training       Client Attorney            DRS                       3
                                               Mediation Program
10/1994               Mediation Training       Advanced Mediation         JAMS                     16
10/1994               Mediation Training       Civil Commercial           DRS                      14
07/1994               Mediation Training       Family/Divorce             DRS                      40
                                               Mediation
06/1994               Mediation Training       Advanced Mediation         DRS                      16
02/1994               Mediation Training                                  Solutions Mediation      25
                                                                          Training
   Page   2of 6
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 161 of 167
02017 FINRA. All rights reserved.                 FINRA Office of Dispute Resolution                   Arbitrator ID:   A15219


                                      DISCLOSURE/CONFLICT INFORMATION
Type                                Firm Name                                          Details
Family Member has relationship      TIAA-CREF                                          Son is employed as a staff trainer
with
Has an account with                 Wells Fargo                                        Online
Mediator for                        CA Dept of Fair Employment and Housing
Mediator for                        California Appellate Court, Second District
Has an account with                 Citibank                                           Credit card
Family member had relationship      Citibank                                           mother-in-law had on-line account
with
Family member had relationship      Citigroup Global Markets, Inc.                     nephew was employed
with
Previously on Board of Directors    Comprehensive Care Corp.                           Director
Mediator for                        Dispute Resolution Services
Mediator for                        EEOC
Has made a disclosure about         FINRA Case #16-00847                               Served as Neutral in FINRA Case #16-
                                                                                       00847. Where a motion to vacate was
                                                                                       filed. Motion Pending.
Disclosed Online Activities         Firm Website                                       http://www.joelkleinmediation.com/
Was a Member of Bar                 Illinois
Association
Was Licensed to Practice Law in     Illinois                                           (Retired)
Had an account with                 J.P. Morgan Chase
Mediator for                        Judicate West
Mediator for                        LA County Probate Court
Had an account with                 M.S. Farrell & Company, Inc.
Had an account with                 Morgan Stanley & Co., Incorporated
Family member had relationship      Morgan Stanley & Co., Incorporated                 Son was employed (resigned 2004)
with
Previously on Board of Directors    National Psychiatric Centers, Inc.                 Chairman/Director
Family member had relationship      Piper Jaffrey & Co.                                Son held Lic stock trades
with
is a member of                      Southern California Mediation Association
Currently on Board of Directors     Sunrise Consulting Services, Inc.                  President/Sole Shareholder
Mediator for                        Superior Court of California
Had an account with                 UBS Financial Services Inc.
Family member had relationship      US Bank-Denver                                     Son was employed as Fin'I Adv.
with                                                                                   (resigned 9/2004)
Mediator for                        United States Postal Service                       REDRESS Program
Family Member has relationship      Wachovia Securities, LLC                           Nephew is employed
with
Has made a disclosure about                                                            Currently has tenants in common
                                                                                       interests in 2 apartment building
                                                                                       complexes in Idaho (see bkgd)

   Page   3of 8
      Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 162 of 167
02017 FINRA. All rights reserved.                          FINRA Office of Dispute Resolution                                      Arbitrator ID:      A15219

Non-investment related                                                                                      Involved in a few small claims court
lawsuit/charge                                                                                              litigations (see background for
                                                                                                            additional information)
Has published                                                                                               Published an article in L.A. Daily
                                                                                                            Journal


               PUBLICLY AVAILABLE AWARDS FOR CASES INVOLVING PUBLIC CUSTOMERS
                                Publicly Available Awards for Cases involving Public Customers Section, Current as of 10/12/2017

Case I❑        Case Name                                                                                               Close Date                   Role
16-00847       Agatha Dancy, individually and Agatha Dancy on behalf of her husband John Dancy 07/13/2017                                           Chair
               vs. Wedbush Securities, Inc., et al.
13-03659       Richard Klotz and Barbara Klotz vs. Morgan Stanley, Gary Jeff Roney, Jack Lee                           03/08/2016                   Panelist
               Hartfe!der, et al.
13-02727       Charles Schwab & Co., Inc. vs. Brad A. Beggarly                                                         05/19/2014                   Panelist
12-01400       Steven A. Jay vs. Merrill Lynch, Pierce, Fenner & Smith, Inc.                                          12/28/2012                    Chair
12-00936       Fariba Madison vs. Rita P. Kennann                                                                      11/29/2012                   Chair
10-03222       Anthony and Debra Hanna, et al. vs. CapWest Securities, Inc., Robert Tweed,                             10/13/2011                   Chair
               Michelle Langer, Dale Hall, Ronald Ellis, et al
09.04660       John and Roneale (Sue) Ports vs. Scott T. Brandt, Westbridge Financial and                              05/24/2011                   Panelist
               Insurance Services, Inc., et al.
08-03633       Dio Javier vs. TD Ameritrade, Inc.                                                                      05/05/2009                   Chair
05-00872       George Sardeson, Florence and Randy Taylor, Joe Conroy and Minverva Birchard                            04/21/2006                   Chair
               v. Morgan Stanley DW Inc.
05-00602       James David Cooke vs. Prudential Equity Group, LLC and David Sernersky                                  03/29/2006                   Chair
04-00228       Denise M. Addicks Successor TTEE of The 1999 Demaret Family Trust vs. CITI                              06/20/2005                   Panelist
               Investment Services and Carlos G. Macias
03-03183       Melrose Opticians, Inc. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., and Kathleen                    06/06/2005                   Panelist
               Gamez
03-07252       George Zahedi vs. Wachovia Securities, LLC                                                              08/20/2004                   Chair
01-05629       Sally Cassell et al v. First Union Securities and Wedbush, Morgan Securities                            07/03/2003                   Panelist
00-05094       Ful-Lai Lal, Hsieh-Chiao Lai, Kent M. Lai, and Jim M. Lai v. Merrill Lynch, Pierce,                     08/19/2002                   Panelist
               Fenner & Smith, Inc., et al.
00-03572       John Farahi v. Greater Community Financial, L.L.C., Jeffrey Boss, Bruce Marshall                        01/31/2002                   Chair
               Chodash, et al.
01-00881       Jesse R. Bueno and Jesse R. Bueno IRA v. Charles Schwab & Co., Inc. and Will                            01/25/2002                   Panelist
               Martin
98-03798       Jay T. Pierce, Raymond and Jennifer Fisk vs. Waldron & Co., Inc., Cery B. Perle, et                     12/22/2000                   Chair
               al
99-01383       Eric M. Adickes v. Cruttenden Roth                                                                      06/15/2000                   Panelist
98-01513       Ronald Chew vs. Charles Schwab                                                                          10/21/1999                   Panelist



           PUBLICLY AVAILABLE AWARDS FOR CASES NOT INVOLVING PUBLIC CUSTOMERS
                           Publicly Available Awards for Cases NOT Involving Public Customers Section, Current as of 10/12/2017

Case ID        Case Name                                                                                               Close Date                   Role
15-00622       Michael Phillip vs. Merrill Lynch International Finance, Inc. and Merrill Lynch,                        12/02/2016                   Chair
               Pierce, Fenner & Smith Inc.

  Page    4 of 6
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 163 of 167
©2017 FINRA. All rights reserved.                       FINRA Office of Dispute Resolution                           Arbitrator ID:      A15219
14-00028       Morgan Stanley Smith Barney LLC and Morgan Stanley Smith Barney FA Notes                        10/09/2015             Chair
               Holdings LLC vs. Steve Sung
12-02287       Morgan Stanley Smith Barney, LLC and MSSB FA Notes Holdings, LLC vs. Alan S.                    12/03/2014             Chair
               Mann
09-02486       Robert F. Brink vs. BFT Financial Group, LLC and Jessica Cutrera                                10/11/2010             Chair
05-06281       Charles Salfity v. SunAmerica Securities, Inc. n/Ida AIG Financial Advisors, Inc.,              09/26/2008             Panelist
               The Householder Group, LLLC, et al



                        CASES CURRENTLY ASSIGNED INVOLVING PUBLIC CUSTOMERS
Case ID       Parties and Current Representatives of Record                                                    Date Assigned           agh

16-03314      Customer (Counsel: Ms. Jacqueline Bose Harrigan, Henderson, NV) vs. Brian Alan Wittman            03/09/2017             Chair
              (Counsel: Mr. Brian A. Wittman, Newport Beach, CA); G.F. Investment Services, LLC (Counsel:
              Mr. Geoffrey A. Frazier, Pres, Sarasota, FL); Ricardo William Cabrera (Counsel: Alan L. Sachs,
              Las Vegas, NV)
16-03171      Customer (Counsel: Mr. Alan C. Friedberg, Esq., Boulder, CO) vs. Morgan Stanley, George          03/24/2017              Chair
              Frederick Manske, Lynda Grace Schultz (Counsel: Mr. Jeffrey Palmer, Esq., San Francisco,
              CA); Citlgroup Global Markets, Inc. (Counsel: Adam Kauff, New York, NY)
16-02805      Customer (Counsel: Mr. Matthew L. Jones, Esq., Coral Gables, FL) vs. Merrill Lynch Pierce         12/28/2016             Chair
              Fenner & Smith Inc. (Counsel: Mr. Timothy P. Burke, Esq., Boston, MA)



                     CASES CURRENTLY ASSIGNED NOT INVOLVING PUBLIC CUSTOMERS
Case ID       Parties and Current Representatives of Record                                                    Date Assigned           Role

17-00890      Michael Alan Greer (Counsel: Mr. Dochtor Kennedy, Broomfield, CO) vs. Merrill Lynch Pierce       07/03/2017              Chair
              Fenner & Smith Inc. (Counsel: Mr. Randi P. Spa!line, Esq., Fort Lauderdale, FL)
16-02681      Amerlprise Financial Services, Inc. (Counsel: Mr. Scott A, La Porta, Esq., Sarasota, FL) vs.      12/28/2016             Chair
              James Clemens Duncombe (Counsel: Mr. H. Thomas Fehn, Esq., Los Angeles, CA)



                                       ARBITRATOR BACKGROUND INFORMATION


I am an attorney with extensive arbitration and mediation training and experience. During the past 15 years, I have devoted my
practice exclusively to alternative dispute resolution.

My experience includes over 25 years as a corporate executive and attorney. I have served as a corporate director for a publicly
traded corporation, and for several privately held and non-profit corporations. I have raised capital through venture capital
markets and by public and private placement offerings.

I have been an active investor in securities for over 35 years and have traded in stocks, bonds, mutual funds and put/call
options. I am invested in mutual funds that trade in a wide variety of stocks, which I do not track and which may include the
same stocks that are the subject of a particular complaint.

I also have extensive ADR experience in resolving employment disputes.

It is my belief that not coming from a litigation background has enabled me to evaluate cases from a neutral's point of view
without claimant or respondent bias.



ADDITIONAL DISCLOSURE INFORMATION

I currently have TIC (tenants in common) interests in 2 apartment building complexes in Idaho. Two family groups are involved

  Page 5of 6
     Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 164 of 167
02017 FINRA, All rights reamed,                     FINRA Office of Dispute Resolution                      Arbitrator ID:   A15219
and no outside sales entity set up or sold the Interests to the holders.


I have been involved in a few small claims court litigations. I may have been named as plaintiff or defendant in personal injury
claims arising out of automobile accidents that were settled by In insurance carriers, but never was required to appear at any
hearings.




  Page   Sof 6
                                                                         Page 1 of 1
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 165 of 167




 https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2bg... 3/1/2019
                                                                         Page 1 of 1
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 166 of 167




 https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2bg... 3/1/2019
                                                                         Page 1 of 1
Case 1:19-cv-20818-UU Document 1-2 Entered on FLSD Docket 03/01/2019 Page 167 of 167




 https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2bg... 3/1/2019
